 Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 1 of 179




Pacific Gas and Electric Company
    2019 Wildfire Safety Plan



                   February 6, 2019
       Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 2 of 179




                                              TABLE OF CONTENTS

1.    Introduction and Objectives of Plan.......................................................................... 1
1.1. Executive Summary ................................................................................................. 1
1.2. Plan Overview and Objectives ................................................................................. 6
2.    Program Overview and Climate Change Risk and Strategy ................................... 12
2.1. Overview of Strategies and Programs.................................................................... 12
2.2. Climate Change Risks............................................................................................ 17
3.    Risk Analysis and Drivers ...................................................................................... 19
3.1. Methodology for Identifying and Evaluating Risk.................................................... 20
3.2. List of Wildfire Risks and Drivers............................................................................ 22
3.2.1.       Risks and Drivers Identified in RAMP ............................................................. 22
3.2.2.       Risks and Drivers Identified After RAMP ........................................................ 22
3.2.3.       Risks and Drivers Associated With Design, Construction, Operations and
             Maintenance ................................................................................................... 29
3.2.4.       Topographic and Climatological Risks............................................................ 29
3.3. How PG&E’s Plan Accounts for Wildfire Risks ....................................................... 31
3.4. Evaluation of Higher Risk Threat Areas ................................................................. 32
3.5. Circuit Prioritization Based on Asset Wildfire Risk ................................................. 32
3.6. Wildfire Evacuation Study ...................................................................................... 34
3.7. Use of Probabilistic Risk Assessments .................................................................. 35
4.    Wildfire Reduction Strategy and Programs ............................................................ 35
4.1. Operational Practices ............................................................................................. 46
4.1.1.       Recloser Operations ....................................................................................... 47
4.1.2.       Personnel Work Procedures in Conditions of Elevated Fire Risk ................... 49
4.1.3.       Safety and Infrastructure Protection Teams ................................................... 50
4.1.4.       Aviation Resources......................................................................................... 51
4.2. Wildfire Safety Inspection Programs ...................................................................... 52
4.2.1.       WSIP Distribution ........................................................................................... 55
4.2.2.       WSIP Transmission ........................................................................................ 56
4.2.3.       WSIP Substation ............................................................................................ 59
4.3. System Hardening Overview .................................................................................. 60
4.3.1.       Pole Material .................................................................................................. 64
4.3.2.       Pole Loading and Replacement ..................................................................... 65



                                                               i
      Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 3 of 179




4.3.3.      Conductor ....................................................................................................... 66
4.3.4.      System Protection .......................................................................................... 67
4.3.5.      Equipment ...................................................................................................... 69
4.4. Enhanced Vegetation Management ....................................................................... 70
4.4.1.      Vegetation Trimming and Overhanging Tree Limbs ....................................... 73
4.4.2.      High Fire-Threat District VM Inspection Strategy............................................ 76
4.4.3.      Inspecting Trees With a Potential Strike Path to Power Lines ........................ 78
4.4.4.      At-Risk Species Management ........................................................................ 79
4.4.5.      Challenges Associated With Enhanced Vegetation Management .................. 80
4.4.6.      Community and Environmental Impacts ......................................................... 85
4.5. Enhanced Situational Awareness and Known Local Conditions ............................ 86
4.5.1.      Meteorological Operations and Advanced Situational Awareness ................. 88
4.5.2.      Fire Spread Modeling ..................................................................................... 90
4.5.3.      Weather Stations ............................................................................................ 90
4.5.4.      Camera Deployment Strategy ........................................................................ 91
4.5.5.      Satellite Fire Detection System....................................................................... 92
4.5.6.      Storm Outage Prediction Model...................................................................... 92
4.5.7.      Wildfire Safety Operations Center .................................................................. 93
4.6. Public Safety Power Shutoff Program .................................................................... 94
4.6.1.      PSPS Decision Factors .................................................................................. 97
4.6.2.      Strategies to Enhance PSPS Efficiency While Reducing Associated Impacts 98
4.6.2.1. Impact Mitigation Through System Sectionalizing .......................................... 98
4.6.2.2. Resilience Zones ............................................................................................ 99
4.6.2.3. Customer Services and Programs ................................................................ 100
4.6.3.      PSPS Notification Strategies ........................................................................ 105
4.6.3.1. Customer and Community Outreach ............................................................ 106
4.6.3.2. Mitigating PSPS Impacts on First Responders, Health Care Facilities,
         Telecommunications, and Water Utilities ...................................................... 108
4.6.4.      Re-Energization Strategy ............................................................................. 109
4.7. Alternative Technologies ...................................................................................... 109
4.7.1.      Rapid Earth Fault Current Limiter Pilot Project ............................................. 111
4.7.2.      Enhanced Wires Down Detection Project ..................................................... 111
4.7.3.      Other Alternative Technologies .................................................................... 111
4.8. Post-Incident Recovery, Restoration and Remediation Activities ......................... 113
4.8.1.      Post-Incident Recovery ................................................................................ 113



                                                              ii
       Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 4 of 179




4.8.2.       Restoration ................................................................................................... 114
4.8.3.       Remediation ................................................................................................. 114
4.8.3.1. Environmental Remediation – Debris Flow Modeling ................................... 115
5.    Emergency Preparedness and Response ............................................................ 117
5.1. PG&E Company Emergency Response Plan ...................................................... 117
5.1.1.       The Plan’s Alignment With CERP................................................................. 118
5.1.2.       Plans to Prepare for and Restore Service .................................................... 118
5.1.3.       Emergency Communications ........................................................................ 120
5.1.3.1. Public Outreach Before Potential Wildfires ................................................... 121
5.1.3.2. Public Outreach During Wildfires .................................................................. 122
5.1.3.3. Public Outreach After Wildfires ..................................................................... 122
5.1.4.       Ensuring Adequate Workforce to Restore Service ....................................... 123
5.2. Customer Support in Emergencies ...................................................................... 125
5.2.1.       Outage Reporting ......................................................................................... 125
5.2.2.       Support for Low Income Customers ............................................................. 125
5.2.3.       Billing Adjustments ....................................................................................... 127
5.2.4.       Extended Payment Plans ............................................................................. 128
5.2.5.       Suspension of Disconnection and Nonpayment Fees and Deposit Waivers 128
5.2.6.       Repair Processing and Timing ..................................................................... 128
5.2.7.       Access to Utility Representatives ................................................................. 129
6.    Performance Indicators and Monitoring ............................................................... 130
6.1. Plan Accountability ............................................................................................... 130
6.1.1.       Executive Level Responsibility ..................................................................... 130
6.1.2.       Program Owners .......................................................................................... 130
6.2. Plan Performance and Evaluation ........................................................................ 131
6.2.1.       Operational Targets ...................................................................................... 133
6.2.2.       Inspection Targets ........................................................................................ 133
6.2.3.       System Hardening Targets and Indicators ................................................... 134
6.2.4.       Vegetation Management Targets and Indicators .......................................... 134
6.2.5.       Situational Awareness Targets ..................................................................... 136
6.3. Monitoring and Auditing ....................................................................................... 137
6.3.1.       Corrections to Plan Deficiencies ................................................................... 137
6.3.2.       Monitoring and Auditing Effectiveness of Equipment and Line Inspections .. 137
6.3.3.       Internal Electric Asset Management Quality Assurance and Quality Control
             Process ........................................................................................................ 138



                                                               iii
      Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 5 of 179




6.3.4.      Internal Auditing............................................................................................ 139
6.3.5.      External Auditing .......................................................................................... 140
7.    Cost Estimates for 2019 Plan Programs .............................................................. 141
8.    Additional Information the CPUC May Require .................................................... 145

Figures
Figure 1: High Density Forest Area in Northern California ........................................... 19
Figure 2: Wildfire Bow-Tie Risk .................................................................................... 21
Figure 3: CPUC Map Evolution .................................................................................... 24
Figure 4: PG&E Service Area Fire Threat Map ............................................................ 25
Figure 5: 2015-2017 Drivers for Fire Incidents in HFTD Tiers 2 and 3, and Zone 1 ..... 27
Figure 6: Ignitions for Transmission and Distribution by Driver .................................... 28
Figure 7: Enhanced Vegetation Management .............................................................. 74
Figure 8: PG&E Vegetation Management .................................................................... 82


Tables
Table 1: 2019 Program Overview ................................................................................... 3
Table 2: Plan Compliance with California Public Utilities Code (PUC) § 8386(c) ......... 11
Table 3: Strategy and Program Timeframes ................................................................ 15
Table 4: CPUC HFTD Map Tier Definitions .................................................................. 24
Table 5: Approximate Distribution Assets..................................................................... 25
Table 6: Approximate Transmission Assets ................................................................. 25
Table 7: RAMP Risk Drivers Related to SB 901 and ALJ Ruling Risk Categories ....... 29
Table 8: Correlation of Programs to Ignition Drivers..................................................... 36
Table 9: 2019 Wildfire Safety Plan Targets .................................................................. 39
Table 10: Identification of ALJ Ruling Categories ......................................................... 45
Table 11: Operational Practices Key ............................................................................ 46
Table 12: Wildfire Safety Inspection Programs Key ..................................................... 52
Table 13: System Hardening Overview Key ................................................................. 60
Table 14: Enhanced Vegetation Management Key ...................................................... 70
Table 15: Annual “Additional” Trees Worked ................................................................ 75
Table 16: Enhanced Situational Awareness and Known Local Conditions Key ........... 86
Table 17: Public Safety Power Shutoff Program Key ................................................... 94



                                                            iv
      Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 6 of 179




Table 18: Alternative Technologies Key ..................................................................... 110
Table 19: Post-Incident Recovery, Restoration and Remediation Activities Key ........ 113
Table 20: Responsible Executive ............................................................................... 130
Table 21: Responsible Program Owners.................................................................... 130

Attachments:
        A:       Fire Potential Index Methodology and Background
        B:       Critical Services
        C:       Description of Routine Facilities Inspections
        D:       Risks and Drivers Identified in RAMP
        E:       Cost Estimates for 2019 Plan Programs




                                                        v
      Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 7 of 179




                    Glossary of Acronyms and Abbreviations

Acronym                    Term/Definition

AHJ                        Agency Having Jurisdiction

ALJ Ruling                 Administrative Law Judge’s Ruling on Wildfire Mitigation
                           Plan Template, And Adding Additional Parties as
                           Respondents, issued January 17, 2019 in R.18-10-007

CAL FIRE                   California Department of Forestry and Fire Protection

Cal OES                    California Office of Emergency Services

CARE                       California Alternate Rate for Energy

CEMA                       Catastrophic Event Memorandum Account

CEQA                       California Environmental Quality Act

CERP                       Company Emergency Response Plan

CIRT                       Centralized Inspection Review Team

CPUC or Commission         California Public Utilities Commission

CWSP                       Community Wildfire Safety Program

D.                         Decision

DFM                        Dead Fuel Moisture

EAM                        Electric Asset Management

EEI                        Edison Electric Institute

EOC                        Emergency Operations Center

EP&R                       Emergency Preparedness and Response

EPIC                       Electric Program Investment Charge

ESA                        Energy Savings Assistance

ETOR                       Estimated Time of Restoration

EVM                        Enhanced Vegetation Management




                                         vi
      Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 8 of 179




Acronym                    Term/Definition

FIA                        Fire Index Area

FMEA                       Failure Modes and Effects Analysis

FPI                        Fire Potential Index

FPP                        Fire Prevention Plan

GO                         General Order

GRC                        General Rate Case

HFTD                       High Fire-Threat District

HHZ                        High Hazard Zones

IBEW                       International Brotherhood of Electrical Workers

ICS                        Incident Command Structure

IOU                        Investor-Owned Utility

IVR                        Integrated Voice Recording

km                         Kilometer

kV                         Kilovolt

MAA                        Mutual Assistance Agreements

mph                        miles per hour

NWS                        National Weather Service

OA                         Operability Assessment

OEM                        Original Equipment Manufacturer

OES                        Office of Emergency Services

OP                         Ordering Paragraph

PEV                        Post Enrollment Verification

PG&E or the Company        Pacific Gas and Electric Company




                                        vii
      Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 9 of 179




Acronym                    Term/Definition

PIH                        Pre-installed Interconnection Hubs

Plan                       Wildfire Safety Plan

POMMS                      PG&E Operational Mesoscale Modeling System

PRC                        Public Resources Code

PSPS                       Public Safety Power Shutoff

PUC                        Public Utilities Code

QA                         Quality Assurance

QC                         Quality Control

QM                         Quality Management

R.                         Rulemaking

RAMP                       Risk Assessment and Mitigation Phase

REACH                      Relief for Energy Assistance through Community Help

ROW                        Right-of-Way

SB 901                     Senate Bill 901

SCADA                      Supervisory Control and Data Acquisition

SDG&E                      San Diego Gas & Electric

SIPT                       Safety and Infrastructure Protection Teams

SMAP                       Safety Model Assessment Proceeding

SMEs                       Subject Matter Experts

SmartMeter™                Brand Name for Automated Metering Initiative (AMI)

SOPP                       Storm Outage Prediction Model

T&D                        Transmission and Distribution

U.S.                       United States




                                        viii
     Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 10 of 179




Acronym                   Term/Definition

USFS                      United States Forest Service

VM                        Vegetation Management

VP                        Vice President

WSIP                      Wildfire Safety Inspection Program

WSP or Plan               Wildfire Safety Plan

WSOC                      Wildfire Safety Operations Center




                                       ix
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 11 of 179


1. Introduction and Objectives of Plan
   1.1.       Executive Summary
       Pacific Gas and Electric Company (PG&E or the Company) takes seriously the

critical role it plays in preventing wildfires caused by electrical equipment in Northern

California. We understand the urgency of the situation, that lives could be at stake and

that we need to move even more quickly. This Wildfire Safety Plan (WSP or Plan)

describes the enhanced, accelerated, and new programs that PG&E is and will

aggressively continue to implement to prevent wildfires in 2019 and beyond. To

address increasing wildfire risk, in addition to aggressively implementing new
approaches to manage it, PG&E believes shutting off power will likely be necessary and

may need to be performed more frequently due to the extreme weather events and dry

vegetation conditions. To that end, PG&E is expanding its Public Safety Power Shutoff

(PSPS) program to prevent wildfires from occurring and is implementing new ways to

reduce its impacts to first responders and vulnerable customers, including those with

medical needs.

       PG&E submits this Plan pursuant to Senate Bill (SB) 901 requiring all California

electric utilities to prepare plans on constructing, maintaining, and operating their

electrical lines and equipment to minimize the risk of catastrophic wildfire. The

California Public Utilities Commission (CPUC or Commission) established a schedule

for submission and review of the initial wildfire mitigation plans, and a process for review
and implementation of plans to be filed in future years. PG&E is providing this Plan

consistent with the statutory requirements and direction provided by the CPUC in its

Order Instituting Rulemaking to Implement Electric Utility Wildfire Mitigation Plans

Pursuant to Senate Bill 901 (2018), Rulemaking (R.) 18-10-007 (Wildfire OIR).

       This Plan describes PG&E’s proposed programs and strategies, recognizing that

it will take a major collective effort to prevent wildfires. We welcome the input and
feedback of our communities, customers, community leaders, first responders, and

others to collaboratively solve the unprecedented wildfire risk facing our state.



                                             1
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 12 of 179


       Filing this Plan is an important milestone. But PG&E has not been waiting for

regulatory action. Instead, since the October 2017 North Bay wildfires and the 2018

Camp Fire, PG&E has proactively implemented enhanced wildfire safety programs with

urgency. In this Plan, PG&E describes the actions we have already taken, and the

actions we intend to take, to prevent wildfires in 2019 and beyond. Preventing wildfires

outright is likely impossible. However, PG&E is approaching the issue with urgency to

do everything we can to prevent our facilities from creating public safety risks. PG&E’s

efforts include significant expansions in its PSPS program and its situational awareness

capabilities, vegetation management, inspections of electric distribution and
transmission facilities, system hardening, enhanced controls, and other programs

designed to make PG&E’s customers and the communities that we serve safer. In

designing this approach, PG&E benchmarked with several utilities including San Diego

Gas & Electric Company (SDG&E) and several Australian utilities, with variations that

reflect differences in our territory or system design.

       This work is inherently hazardous and must be done safely, with quality and care.

There are execution risks to accomplish the expanded and accelerated scope of work

planned by PG&E. The availability of equipment, qualified personnel, and

legal/regulatory issues (such as land rights and environmental permitting requirements)

can impact the timing and scope of the programs proposed in this Plan. As described

more in Section 4 below, PG&E intends to work aggressively to resolve these execution
risks as they arise, including working with existing contractors and suppliers to increase

available resources as quickly as possible. Going forward, PG&E will continue to

enhance and build upon these programs as we learn from our experience and our

collaboration with customers, communities, and industry experts.

       Table 1 below provides an overview of PG&E’s wildfire reduction measures,

followed by a summary narrative, describing PG&E’s 2019 wildfire related programs.




                                              2
      Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 13 of 179


                               TABLE 1: 2019 PROGRAM OVERVIEW1

                                                                          Percentage/    2019 Planned
   Wildfire                                                                Capacity          Work
  Reduction                 2018                         2019               Increase     Completion by
   Measure                (Approx.)                    (Approx.)           (Approx.)        June2
Vegetation       160,000 trees removed        375,000 trees removed          235%            42%
Management3
                 760 miles of fuel            2,450 miles of EVM             320%            40%
                 reduction, overhang
                 clearing, or Enhanced
                 Vegetation Management
                 (EVM)

Inspections -    517,500 distribution poles   685,000 distribution                           100%
Distribution     for routine inspections      poles in High Fire Threat
                                              District (HFTD) areas
                                              with enhanced
                                              inspections in five
                                              months in addition to
                                              routine inspections

Inspections -    9,400 transmission           40,600 transmission         130% -400%         100%
Transmission     structures with enhanced     structures with enhanced     (excluding
                 inspections                  inspections4 in four        substations)
                 76,000 routine inspections   months in addition to
                 of transmission structures   routine inspections

Inspections -    960 monthly routine          200 enhanced                                   100%
Substations      inspections                  risk-based inspections in
                                              the HFTD areas in
                                              four months in addition
                                              to routine, monthly
                                              inspections

System           17 circuit miles-tree wire   150 circuit miles              880%            30%
Hardening5       projects




 1    Numbers in Table 1 are approximated for purposes of presentation in this table.
 2    Completion dates are current estimates and may change depending on external factors
      such as the availability of equipment and qualified personnel, including third-party vendors
      and suppliers, as well potential legal or regulatory challenges to tree removal, vegetation
      management, and system hardening.
 3    Includes trees removed under PG&E’s Drought and Tree Mortality work vegetation
      management (CEMA) work, accelerated wildfire risk reduction vegetation management
      (AWRR), and EVM for 2018 and CEMA and EVM for 2019.
 4    Including drone and helicopter inspections and climbing of all transmission towers.
 5    With the exception of light-duty steel poles, the System Hardening work will be performed
      for distribution.



                                                   3
         Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 14 of 179


                                TABLE 1: 2019 PROGRAM OVERVIEW6
                                           (CONTINUED)

                                                                             Percentage/   2019 Planned
   Wildfire                                                                   Capacity         Work
  Reduction                  2018                         2019                 Increase    Completion by
   Measure                 (Approx.)                    (Approx.)             (Approx.)       June7
Situational       200 weather stations         400 additional weather           200%           50%
Awareness                                      stations

                  9 cameras                    70 additional cameras            780%           42%

                  N/A                          Developing fire spread           N/A            100%
                                               model capabilities –
                                               Phase 18

Resilience                                     At least 1 resilience zone       N/A            N/A
                  N/A
Zones                                          operationalized

PSPS              7,100 distribution circuit   25,200 distribution circuit      355%           100%
                  miles in Program (Tier 3     miles in Program (Tier 2
                  HFTD areas)                  and Tier 3 HFTD areas)

                  370 circuit miles of         5,500 circuit miles of          1,485%          100%
                  transmission lines at        transmission lines at
                  70 kilovolt (kV) and below   500kV and below

                  570,000 electric customer    5.4 million electric             950%          100%9
                  premises potentially         customer premises
                  impacted by PSPS events      potentially impacted by
                                               PSPS events


          The following summary narrative describes in more detail PG&E’s wildfire

 reduction programs and measures:

     •    Vegetation Management:

              o Expanded Removal of Trees: PG&E forecasts removing approximately


 6     Numbers in Table 1 are approximated for purposes of presentation in this table.
 7     Completion dates are current estimates and may change depending on external factors
       such as the availability of equipment and qualified personnel, including third-party vendors
       and suppliers, as well potential legal or regulatory challenges to tree removal, vegetation
       management, and system hardening.
 8     Phase 1 includes modeling asset fire spread risks for overhead lines in Tier 2 and Tier 3.
       Later phases include more granular analysis and refined outputs.
 9     All 5.4 million electric customer premises to be notified of the potential for PSPS impacts by
       June 2019.



                                                    4
       Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 15 of 179


               375,000 trees in 2019 that have a higher potential to fail including at-risk
               species in addition to dead, dying or other hazard trees.

           o Enhanced Vegetation Management: PG&E will perform EVM on
             approximately 2,450 circuit miles in HFTD areas by the end of 2019,
             including targeted removal of vegetation fuels under and adjacent to
             power lines.

   •    Inspections:

           o Expanded Inspections: By May 31, 2019, PG&E will perform enhanced
             inspections of its electrical assets in HFTD areas, including approximately
             685,000 distribution poles, 50,00010 transmission structures, and 200
             substations. These enhanced inspections include ground inspections,
             drone and helicopter inspections where needed, and climbing inspections
             of every transmission tower.

           o Corrective Actions: PG&E will take immediate action to address any
             issues identified as an imminent risk to public or employee safety.

   •    System Hardening: System hardening reduces potential fire risk associated with
        the overhead distribution system and includes replacing bare overhead
        conductor with covered conductor, select undergrounding where appropriate,
        replacing equipment with equipment identified by the California Department of
        Forestry and Fire Protection (CAL FIRE) as low fire risk, upgrading or replacing
        transformers to operate with more fire-resistant fluids, and installing more
        resilient poles to increase pole strength and fire resistance.

           o 2019: PG&E will complete approximately 150 miles of hardening the
             highest risk circuits in HFTD areas in 2019.

           o Beyond 2019: PG&E will be hardening 7,100 circuit miles in HFTD areas
             that it has identified through ignition modeling and field analysis as the
             highest risk. The pace of hardening will accelerate as PG&E aggressively
             works to resolve supply and qualified personnel challenges.

   •    Situational Awareness: PG&E is swiftly increasing its situational awareness—its
        knowledge of local weather and environmental conditions—to obtain real time
        information on a more granular level. This type of information is critical for both
        wildfire prevention and PSPS events, and is accessible to respective fire
        response agencies.

   •    Enhanced Controls:

           o Reclosers: In 2019, PG&E will add Supervisory Control and Data
             Acquisition (SCADA) capability to allow for remote reclose blocking. The
             expanded SCADA capability will enable remote operation of 100 percent
             of the line reclosers in Tiers 2 and 3 HFTD areas by June 1, 2019.

10 Inclusive of 9,400 inspections completed in December 2018.


                                              5
       Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 16 of 179


           o Additional Measures: PG&E has introduced other measures to prevent
             potential ignitions, including strengthened personnel work procedures,
             deploying Safety and Infrastructure Protection Teams (SIPT) with fire-
             fighting capabilities, and operating heavy-lift helicopters for enhanced fire
             suppression and restoration efforts, available at CAL FIRE’s discretion.
             These measures will be in place by June 1, 2019.

   •    Public Safety Power Shutoff:

           o Program Initiation (2018): PG&E implemented its PSPS Program to
             proactively de-energize lines that traverse Tier 3 HFTD areas under
             extreme fire risk conditions in 2018. To develop the PSPS Program,
             PG&E worked extensively with SDG&E to understand and implement best
             practices from SDG&E’s de-energization program, while addressing
             unique issues presented by PG&E’s service area (which differs in terrain,
             weather, and population).

           o Program Expansion and Criteria Evolution (2019): PG&E is significantly
             expanding the PSPS program scope to include high voltage transmission
             lines and the highest fire risk areas (Tier 2 (elevated fire risk) and Tier 3
             (extreme fire risk)) as referenced in the HFTD Map adopted by the CPUC.
             In addition, PG&E is further evaluating its PSPS decision criteria to reduce
             the level of judgment in the criteria to the extent feasible.

           o Working with Customers: PG&E will be working with customers to provide
             them with information regarding PSPS events generally, and to provide
             the most up to date information before and during PSPS events. This
             includes alerting 5.4 million PG&E electric customer premises of the
             potential for PSPS events. Extensive customer outreach will begin in the
             first quarter of 2019 and will continue throughout the year. To the extent
             possible, PG&E will alert customers that a PSPS event could occur within
             48 hours. PG&E is actively exploring and developing additional services
             and programs to support our customers during PSPS events with a focus
             in the short term on customers who require a continuous electric supply
             for life support, as well as critical services (i.e., first responders, hospitals,
             telecom, and water agencies).

   1.2.        Plan Overview and Objectives
        PG&E’s Plan details the aggressive steps that it is taking, and will continue to

take, to address the urgent need to prevent wildfires. PG&E will submit its Plan to the

Commission annually for review and approval. PG&E expects the Plan will evolve over

time as PG&E receives new information, more experience, and input from our
communities, first responders, regulators and others through this proceeding and other

venues, on how PG&E can best prevent wildfires and improve the overall safety of its



                                               6
     Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 17 of 179


system. In addition to receiving feedback and input through the regulatory process, as

part of our collaborative efforts to address the risk of catastrophic wildfires, PG&E is

partnering with industry and academic experts. These partnerships, which are

described in more detail in Sections 3 and 4, allow PG&E to leverage state-of-the-art

thinking in fields that range from wildfire evacuation to probabilistic risk assessment.

However, as explained above, PG&E is not waiting for the completion of the regulatory

process or review in other venues to act; it is acting now.

       One key foundational component informing PG&E’s initial Plan is that wildfire

risks are differentiated across California. This Plan is intended to reflect that
differentiation given the unique design and geography of PG&E’s 70,000-square-mile

service area, as well as the fact that more than half (52 percent) of PG&E’s service area

is identified as extreme (Tier 3) or elevated (Tier 2) fire-threat areas according to the

CPUC’s HFTD Map.11 The wildfire safety strategies and programs described in this

Plan are specifically intended to address PG&E’s unique geographic service area.

       PG&E’s programs are designed to reduce ignition drivers and risk-event

frequency associated with overhead electric facilities in high fire-threat areas, as

indicated by the CPUC’s HFTD Map. To develop the Plan, PG&E extensively analyzed

wildfire risk factors to determine which factors have the highest incident rates and

potential fire spread characteristics and potential alternatives to determine what

additional operational actions, enhancements to existing programs, or other measures
that will most effectively address those risks. To achieve the Plan objectives, PG&E will

use a risk-based approach, meaning the highest risk areas will be addressed first, and

will do more work than outlined in this Plan if it can do so without compromising safety

or quality.

       As directed by Administrative Law Judge Thomas in the Administrative Law

11 The HFTD Map, adopted by the Commission in January 2018, designates three types of
   fire threat area: Tier 3 (extreme risk), Tier 2 (elevated risk), and a much smaller Zone 1
   (made up of areas on the CAL FIRE/ United States Forest Service (USFS) High Hazard
   Zones (HHZ) map that are not subsumed within Tier 2 and Tier 3 HFTD areas). See
   Decision (D.) 17-12-024, p. 158, Ordering Paragraph (OP) 12, and Appendix D.


                                               7
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 18 of 179


Judge’s Ruling on Wildfire Mitigation Plan Template, and Adding Additional Parties as

Respondents issued January 17, 2019 (ALJ Ruling), in this section PG&E is providing a

summary of the objectives of its 2019 Plan. The ALJ Ruling also directed that

objectives be broken down by time period: (1) before the upcoming wildfire season;

(2) before the filing of the next WSP; and (3) within five years. For each objective,

PG&E has indicated programs that will be completed with these time periods or, in

certain cases, over a longer period. PG&E intends to continue to enhance these

measures over time. The details regarding the timing of each objective are provided in

Table 3 in Section 2.1, and further information about each program is provided in
Section 4 of the Plan.

       1. Objective – Vegetation Management: To address the potential for ignition
          from contact between PG&E facilities and vegetation through comprehensive
          vegetation management. PG&E will achieve critical milestones for this
          objective by the dates described below and will continue these efforts
          long-term (more than five years).

              •   Enhanced Vegetation Management: Focusing vegetation
                  management efforts on high-risk species of vegetation, vegetation with
                  the most potential to come into contact with overhead electric facilities
                  in the highest risk areas, and targeted fuel reductions (e.g., clearing of
                  dry brush): approximately 1,000 circuit miles in HFTD areas by
                  June 30, 2019, with approximately 2,450 circuit miles in total in HFTD
                  areas by December 31, 2019.

       2. Objective – Enhanced Inspections and System Hardening: To address
          the potential for ignition as a result of equipment failure through enhanced
          inspections and system hardening. PG&E plans to achieve critical milestones
          for this objective by the dates described below.

              •   Enhanced and Accelerated Inspection and Repair Programs: Conduct
                  accelerated and enhanced fire ignition-based inspections and repairs
                  of overhead electric facilities in HFTD and adjacent areas. Inspections
                  of all transmission structures, and substations in HFTD areas by
                  May 1, 2019, and for distribution poles in HFTD areas by May 31,
                  2019. Anything identified as an imminent threat to public safety during
                  an inspection will be addressed immediately.

              •   System Hardening: Revising distribution design standards to increase
                  overall strength and mitigate against impacts of external contacts
                  (e.g., vegetation or wire on wire contacts) of approximately: 45 circuit
                  miles by June 30, 2019; 150 circuit miles in total by December 31,
                  2019; and 7,100 circuit miles over a 10-year time horizon.

                                             8
Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 19 of 179


 3. Objective – Situational Awareness: To obtain real-time knowledge of
    localized conditions that affect wildfire risk in order to operate the system to
    reduce risk of wildfires, including installing approximately: 200 weather
    stations and 30 cameras by June 30, 2019; 400 new weather stations in total
    by September 1, 2019; 71 new cameras in total by December 31, 2019; and
    1,300 weather stations within five years. PG&E will grant fire agencies
    access to control the cameras, consistent with an approach taken by SDG&E.

 4. Objective – Operational Practices: To perform electric system operations
    in a manner that reduces the possibility of wildfire ignition in times of elevated
    fire danger conditions and reduces fire spread including use of PSPS,
    enhanced operational practices, personnel work procedures, SIPT, and
    aviation resources. PG&E’s goal is to achieve this objective by June 1, 2019,
    and the refinement of these activities will continue on an ongoing basis.

 5. Objective – Reducing Public Impact: To reduce the impact on the public of
    wildfire safety measures. PG&E plans to achieve critical milestones for this
    objective by June 1, 2019, and will continue to enhance these measures
    through near-term (before filing the 2020 WSP) and long-term (more than five
    years) milestones.

        •   Sectionalizing and Distribution Circuits: Upgrading devices with
            SCADA to minimize de-energization impacts and allow for increased
            targeting of the PSPS program: all existing line reclosers in Tiers 2
            and 3 will be SCADA enabled by June 1, 2019 and additional
            sectionalizing taking place over the next 5+ years.

        •   Resilience Zones: Configuring areas that can be isolated from the
            broader grid and energized by mobile generation during PSPS events:
            Complete pilot site before June 1, 2019 which will inform and dictate
            how the program should evolve in the future to better serve the needs
            of our customers; continue to research and add additional resilience
            zones as needed.

 6. Objective – Research: PG&E, in partnership with experts and academics, is
    researching and evaluating a number of potential innovative technologies to
    address wildfire risk and will enhance its programs accordingly. Due to the
    inherent uncertainty of any new technology, the timing of implementation is
    unknown at this time. PG&E will implement new technologies as they
    become viable. PG&E will update the CPUC and parties on the progress of
    and results from this research in its annual WSP submissions.

 7. Objective – Wildfire Response: To respond more quickly and effectively to
    major wildfires, regardless of the source of ignition (e.g., third party,
    lightening, etc.), and to prepare to rebuild and recover from a disaster safely,
    efficiently, effectively, and consistently. PG&E’s plan is to be ready to meet
    this objective by June 1, 2019 by developing the wildfire response and
    post-incident recovery capabilities described in this Plan.
 This Plan is designed to address the risk of wildfire ignitions associated with


                                       9
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 20 of 179


electric facilities located in HFTD areas and to comply with the requirements of SB 901;

and, where there are risks that cannot immediately be addressed, includes an

expanded PSPS program to prevent wildfires. This Plan does not describe all ongoing

operations and maintenance work that PG&E performs and will continue to perform that

also help to reduce wildfire risk. Much of this ongoing work is performed in accordance

with regulatory safety requirements, such as General Orders (GO) issued by the CPUC

and California Public Resources Code (PRC) sections 4292 and 4293 for vegetation

management.

       This Plan does describe the additional work that PG&E proposes for 2019 to
address wildfire risk. This additional work is focused on the high fire-risk areas

designated by the CPUC’s HFTD Map. As PG&E learns more, it will continue to

improve and evolve these programs and may expand or re-prioritize the work described

in this Plan. Table 2 below identifies the SB 901 requirements for wildfire mitigation

plans, and the location in PG&E’s Plan where each requirement is addressed.




                                            10
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 21 of 179


  TABLE 2: PLAN COMPLIANCE WITH CALIFORNIA PUBLIC UTILITIES CODE (PUC) § 8386(C)

                                                                                Location(s) of Required
                Information Required by PUC § 8386(c)                             Information in Plan
(1) An accounting of the responsibilities of persons responsible for                   Section 6.1
executing the Plan.
(2) The objectives of the Plan.                                                         Section 1
(3) A description of the preventive strategies and programs to be                Section 2.1, Section 4
adopted by PG&E to minimize the risk of its electrical lines and
equipment causing catastrophic wildfires, including consideration of
dynamic climate change risk.
(4) A description of the metrics PG&E plans to use to evaluate the                     Section 6.2
Plan’s performance and the assumptions that underlie the use of those
metrics.
(5) A discussion of how the application of previously identified metrics               Section 6.3
to previous plan performances has informed the Plan.
(6) Protocols for disabling reclosers and deenergizing portions of the          Section 4.1.1, Section 4.6
electrical distribution system that consider the associated impacts on
public safety, as well as protocols related to mitigating the public safety
impacts of those protocols, including impacts on critical first
responders and on health and communication infrastructure.
(7) Appropriate and feasible procedures for notifying a customer who                  Section 4.6.3
may be impacted by the deenergizing of electrical lines.
(8) Plans for vegetation management.                                                   Section 4.4
(9) Plans for inspections of PG&E’s electrical infrastructure.                         Section 4.2
(10) A list that identifies, describes, and prioritizes all wildfire risks,            Section 3.2
and drivers for those risks, throughout the electrical corporation’s
service territory, including all relevant wildfire risk and risk mitigation
information that is part of Safety Model Assessment Proceeding
(SMAP) and Risk Assessment Mitigation Phase filings.
(11) A description of how the Plan accounts for the wildfire risk                     Section 3.2.1
identified in PG&E’s Risk Assessment Mitigation Phase filing.
(12) A description of the actions PG&E will take to ensure its system                  Section 4.3
will achieve the highest level of safety, reliability, and resiliency, and to
ensure that its system is prepared for a major event, including
hardening and modernizing its infrastructure with improved
engineering, system design, standards, equipment, and facilities, such
as undergrounding, insulation of distribution wires, and pole
replacement.
(13) A showing that PG&E has an adequate sized and trained                            Section 5.1.4
workforce to promptly restore service after a major event, taking into
account employees of other utilities pursuant to mutual aid agreements
and employees of entities that have entered into contracts with PG&E.
(14) Identification of any geographic area in PG&E’s service territory                 Section 3.4
that is a higher wildfire threat than is currently identified in a CPUC fire
threat map, and where the CPUC should consider expanding the
HFTD area based on new information or changes in the environment.
(15) A methodology for identifying and presenting enterprise-wide                      Section 3.1
safety risk and wildfire-related risk that is consistent with the
methodology used by other electrical corporations.



                                                       11
     Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 22 of 179


  TABLE 2: PLAN COMPLIANCE WITH CALIFORNIA PUBLIC UTILITIES CODE (PUC) § 8386(C)
                                 (CONTINUED)

                                                                         Location(s) of Required
               Information Required by PUC § 8386(c)                       Information in Plan
 (16) A description of how the Plan is consistent with PG&E’s                  Section 5.1.1
 disaster and emergency preparedness plan prepared pursuant to P.U.
 Code§ 768.6.
 (17) A statement of how PG&E will restore service after a wildfire.     Section 4.8, Section 5.1.2
 (18) Protocols for compliance with requirements adopted by the                 Section 5.2
 CPUC regarding activities to support customers during and after a
 wildfire, outage reporting, support for low-income customers, billing
 adjustments, deposit waivers, extended payment plans, suspension of
 disconnection and nonpayment fees, repair processing and timing,
 access to utility representatives, and emergency communications.
 (19) A description of the processes and procedures PG&E will use to            Section 6.4
 monitor and audit the implementation of the Plan, identify any
 deficiencies in the Plan, and monitor and audit the effectiveness of
 electrical line and equipment inspections.


2. Program Overview and Climate Change Risk and Strategy
   2.1.         Overview of Strategies and Programs
       Pursuant to PUC Section 8386(c)(3) and the ALJ Ruling, in this section, PG&E

provides an overview of the strategies and programs in the Plan to reduce the risk of

wildfires. Risk analysis and drivers are addressed in greater detail in Section 3 and

PG&E’s strategies and programs, as well as the targets, are described in Sections 4

through 6.

       In response to the wildfires that occurred in 2017, PG&E initiated the Community

Wildfire Safety Program (CWSP) to work closely with fire responders, customers, and

communities, to implement new and enhanced safety measures to help reduce the risk

of wildfires, as well as improve situational awareness and emergency response. The

CWSP utilizes a risk-based approach to identify and address the assets most at risk of

wildfire ignition and in areas with greatest potential fire spread. The comprehensive risk

assessments performed as part of the CWSP, as well as geospatial modeling on both

the volume and the location of fire incidents in PG&E’s service area, have significantly

informed the development of wildfire and safety programs.
       Specifically, the CWSP includes a risk-based vegetation management approach

for specific areas of PG&E’s service area, such as trimming or removing high-risk tree

                                                   12
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 23 of 179


species, increased clearing of overhanging branches directly above and around power

lines, and removal of vegetation fuels under and adjacent to power lines on a

targeted basis.

       Similarly, PG&E has transitioned to a risk-based facilities inspection approach for

high fire-risk areas, including modified inspection methods and inspection frequencies.

The CWSP also includes the use of new situational awareness technologies on the

electric system such as high-definition cameras and weather stations.

       PG&E’s System Hardening Program has been broadened to include a rebuild of

overhead distribution circuits in HFTD areas, including replacement of bare wire with
insulated conductor, increased strength requirements for poles, installation of new

system automation and protection equipment, and potentially targeted undergrounding,

all of which will lessen the likelihood of ignitions.

       Finally, PG&E has also adopted the PSPS program, or proactive de-energization

of lines, using protocols that were based on benchmarking with SDG&E and in

accordance with CPUC Resolution ESRB-8. Accordingly, a PSPS event will be

implemented for lines that cross Tier 2 and Tier 3 HFTD areas when forecasts predict

extreme fire-threat conditions. PG&E has developed and is continuing to improve the

processes to identify the applicable conditions for PSPS and when to execute PSPS

events, as well as to identify the appropriate channels to communicate possible

impacts, in order to maximize wildfire safety while minimizing the disruption to
customers and critical services. PG&E is also developing and evaluating ways to

alleviate the risks and impacts of PSPS, such as through Resilience Zones. Resilience

Zones will allow for important emergency and community services such as first

responders, grocery stores, and gas stations to remain energized while the surrounding

areas may be de-energized for safety. In addition, PG&E is investigating innovative

customer service solutions to alleviate the impact of de-energization on our most
vulnerable customers and communities, such as partnering with local OES to provide a

safe, energized location for the vulnerable population during PSPS events.



                                               13
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 24 of 179


         The timeframe for all these strategies and programs can be found in Table 3

below.




                                            14
        Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 25 of 179


                       TABLE 3: STRATEGY AND PROGRAM TIMEFRAMES12


  Section                             Title                                     Timeframe

4.1 Operational Practices
4.1.1          Recloser Operations                                Before the upcoming wildfire season
4.1.2          Personnel Work Procedures in Conditions of         N/A – Ongoing
               Elevated Fire Risk
4.1.3          Safety and Infrastructure Protection Teams         Before the upcoming wildfire season
4.1.4          Aviation Resources                                 Before the upcoming wildfire season
4.2 Wildfire Safety Inspection Programs
4.2.1          WSIP, Distribution                                 Before the upcoming wildfire season
4.2.2          WSIP, Transmission                                 Before the upcoming wildfire season
4.2.3          WSIP, Substation                                   Before the upcoming wildfire season
4.3 System Hardening Overview
4.3.1          Pole Material                                      Work is ongoing, HFTD completion
                                                                  Target is greater than 5 years
4.3.2          Pole Loading and Replacement
4.3.3          Conductor
4.3.4          System Protection                                  Within next 5 years
4.3.5          Equipment                                          More than 5 years
4.4 Enhanced Vegetation Management
4.4.1          Vegetation Trimming and Overhanging Tree Limbs     More than 5 years
4.4.2          HFTD Vegetation Management (VM) Inspection         Before the next Plan filing
               Strategy
4.4.3          Inspecting Trees with a Potential Strike Path to   Before the next Plan filing
               Power Lines
4.4.4          At-risk Species Management                         More than 5 years
4.4.5          Challenges Associated with Enhanced Vegetation     N/A Ongoing
               Management
4.4.6          Community and Environmental Impacts                N/A Ongoing
4.5 Enhanced Situational Awareness and Known Local Conditions
4.5.1          Meteorological Operations and Advanced             Before the next Plan filing
               Situational Awareness
4.5.2          Fire Spread Modelling – Phase 1                    Before the upcoming wildfire season
4.5.3          Weather Stations                                   Within the next 5 years
4.5.4          Camera Deployment Strategy                         Within the next 5 years
4.5.5          Satellite Fire Detection Systems                   Before the upcoming wildfire season



 12 Timeframe key: (1) before the upcoming wildfire season (estimated to be June 1, 2019 for
    purposes of this Plan); (2) before the next Plan filing (estimated to be February 2020); (3)
    within the next 5 years (2024); and (4) more than 5 years (beyond 2024).


                                                    15
        Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 26 of 179


                            TABLE 3: STRATEGY AND PROGRAM TIMEFRAMES13
                                          (CONTINUED)


  Section                            Title                                      Timeframe

4.5.6         Storm Outage Prediction Model                       Before the next Plan filing
4.5.7         Wildfire Safety Operations Center                   In place, and will continue to
                                                                  implement new technologies before
                                                                  the next Plan filing
4.6 Public Safety Power Shut-off Program
4.6.1         PSPS Decision Factors                               In place, and will continue to evolve
4.6.2         Strategies to Enhance PSPS Efficiency While         N/A
              Reducing Associated Impacts
4.6.2.1       Impact Mitigation Through System Sectionalizing     In place, and will continue to identify
                                                                  methods to reduce PSPS impacts
                                                                  before the upcoming wildfire season
4.6.2.2       Resilience Zones                                    Pilot location operational before the
                                                                  upcoming wildfire season, and will
                                                                  continue to evolve and expand
4.6.2.3       Customer Services and Programs                      In place, and will continue to evolve
4.6.3         PSPS Notification Strategies                        In place, and will continue to evolve
4.6.3.1       Customer and Community Outreach                     In place; PSPS customer outreach is
                                                                  ongoing and will continue before the
                                                                  upcoming wildfire season
4.6.3.2       Mitigating PSPS Impacts on First Responders,        In place, and will continue to identify
              Healthcare Facilities, Telecommunication, and       methods to reduce PSPS impacts
              Water Utilities                                     before the upcoming wildfire season
4.6.4         Re-energization Strategy                            In place, and will continue to evolve
4.7 Alternative Technologies
4.7.1         Rapid Earth Fault Current Limiter Pilot Project –   Within the next 5 years
              Demonstration
4.7.2         Enhanced Wires Down Detection Project –             Before the next Plan filing
              Phase 1
4.7.3         Other Alternative Technologies                      N/A
4.8 Post Incident Recovery, Restoration, and Remediation Activities
4.8.1         Post-Incident Recovery                              N/A
4.8.2         Restoration                                         N/A
4.8.3         Remediation                                         N/A
4.8.3.1       Environmental Remediation – Debris Flow             Ongoing
              Modeling




 13 Timeframe key: (1) before the upcoming wildfire season (estimated to be June 1, 2019 for
    purposes of this Plan); (2) before the next Plan filing (estimated to be February 2020);
    (3) within the next 5 years (2024); and (4) more than 5 years (beyond 2024).


                                                   16
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 27 of 179


   2.2.       Climate Change Risks
       As required by PUC Section 8386(c)(3) and the ALJ Ruling, this section of

PG&E’s Plan describes climate change risks in California generally, and PG&E’s

service area specifically.

       California has experienced dramatic environmental changes in recent years,

resulting in record drought, unprecedented tree mortality, record rainfall, record heat

waves, and extremely strong wind events. In recent years, the number and scope of

wildfires in California has also increased substantially. In 2017, California experienced

five of the 20 most destructive fires in its history up to that point in time. In
November 2018, California experienced two more devastating fires—the Camp Fire in

Northern California and the Woolsey Fire in Southern California. The Camp Fire is now

considered the most destructive wildfire in California history, with over 80 fatalities and

extensive property destruction.

       A number of climate-related factors have contributed to the increasing risk of

wildfires. For example, bark beetles and drought have contributed to record numbers of

dead trees that fuel and amplify wildfires.14 Since 2010, according to the USFS,

approximately 129 million trees have died in California. Moreover, as air temperatures

rise, forests and land are drying out, increasing fire risks and creating weather

conditions that readily facilitate the rapid expansion of fires.15

       One of the key findings in the Climate Science Special Report, issued as a part
of the Fourth National Climate Assessment in 2017, was that:
             [T]he incidence of large forest fires in the western United States and Alaska
             has increased since the early 1980s [] and is projected to further increase in
             those regions as the climate warms, with profound changes to certain
             ecosystems.16


14 Assembly Floor Analyses, issued August 28, 2018, at p. 5, available at:
   http://leginfo.legislature.ca.gov/faces/billAnalysisClient.xhtml?bill_id=201720180SB901
   (accessed October 2, 2018) (“Assembly Floor Analysis”) at p. 5.
15 The Atlantic, Why the Wildfires of 2018 Have Been So Ferocious, (August 10, 2018).
16 United States (U.S.) Global Change Research Program, Climate Science Special Report:
   Droughts, Floods, and Wildfire, Chapter 8 (2017).


                                              17
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 28 of 179


       More recently, the Fourth National Climate Assessment, which was issued in

November 2018 as mandated by the United States (U.S.) Congress in the Global

Change Research Act of 1990, concluded:
            [W]ildfire trends in the western United States are influenced by rising
            temperatures and changing precipitation patterns, pest populations, and
            land management practices. As humans have moved closer to forestlands,
            increased fire suppression practices have reduced natural fires and led to
            denser vegetation, resulting in fires that are larger and more damaging
            when they do occur (Figures 1.5 and 1.2k) (Ch. 6: Forests, KM 1). Warmer
            winters have led to increased pest outbreaks and significant tree kills, with
            varying feedbacks on wildfire. Increased wildfire driven by climate change
            is projected to increase costs associated with health effects, loss of homes
            and other property, wildfire response, and fuel management.17

In short, California has not only entered a “new normal” with regard to the risk,
magnitude, and devastating impact of wildfires, but as former Governor Jerry Brown

explained, California has entered a “new abnormal” that will continue in the next

20 years.18 As a result of the new abnormal, wildfire season, when the risk of wildfire is

much greater, may span eight months or more of the year.

       Wildfire risks are not uniform throughout California. PG&E faces especially

significant wildfire challenges due to the size and geography of its service area.

PG&E’s service area is approximately 70,000 square miles and contains substantially

more HFTD areas than exist in the service territories of the two other California

Investor-Owned Utilities (IOU) combined. As shown in Figure 1 below, according to

the USFS, the majority of high-density forest area in California is in Northern California:




17 U.S. Global Change Research Program, Fourth National Climate Assessment, Volume 2.
18 Los Angeles Times, Gov. Brown: Mega-fires ‘the new abnormal’ for California,
   (November 11, 2018).


                                            18
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 29 of 179


            FIGURE 1: HIGH DENSITY FOREST AREA IN NORTHERN CALIFORNIA19




       Moreover, PG&E has more overhead distribution circuit miles in its service area

that traverse HFTD areas than the other two IOUs combined. Approximately 65 percent

of California IOUs’ overhead distribution circuits located in Tier 2 and Tier 3 HFTD areas

are in PG&E’s service area. PG&E estimates there are more than 100 million trees

adjacent to its overhead power lines with the potential to either grow into or fall into the

lines. The strategies and programs described in detail above are specifically intended

to address the unique wildfire risks associated with PG&E’s service area.
3. Risk Analysis and Drivers
       Pursuant to PUC Sections 8386(c)(10), (11), (14), and (15) and the ALJ Ruling,

this section of PG&E’s Plan addresses wildfire risks, and the drivers associated with

these risks. Specifically, this section describes: (1) the methodology used by PG&E for

identifying and evaluating wildfire risks; (2) a list of wildfire risks and drivers identified in

the 2017 Risk Assessment and Mitigation Phase (RAMP) Report and more recently in

PG&E’s updated analysis; (3) how PG&E’s Plan addresses wildfire risks; (4) an

19 Source: USDA Forest Service, 2017 RPA data.


                                               19
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 30 of 179


evaluation of the CPUC’s HFTD Map as required by PUC Section 8386(c)(14);

(5) electric circuit prioritization based on wildfire risk; (6) PG&E Wildfire Evacuation

Study; and (7) use of Probabilistic Assessments.

   3.1.       Methodology for Identifying and Evaluating Risk
       In addition to presenting the risks and drivers analyzed in PG&E’s 2017 RAMP

Report, this section also discusses the risk identification and analysis that PG&E has

performed since that 2017 filing.

       PG&E’s 2017 RAMP Report assessed wildfire risk using a common bow-tie risk

methodology, where the risk event at the center of the bow-tie is a wildfire event
initiated by PG&E assets specific to Fire Index Areas (FIA).20 PG&E focused its wildfire

risk assessment and effectiveness analysis based on this risk event and the specific

drivers on the left side of the risk bowtie. This was the approach used in PG&E’s 2017

RAMP Report, as shown below in Figure 2 below.21




20 FIAs were originally developed by the USFS Pacific Southwest Forest and Range
   Experiment Station (now the Pacific Southwest Research Station) in 1959 and updated in
   the late 1960s and are still in use today by state (e.g., CAL FIRE) and federal agencies
   (e.g., USFS). These agencies refer to these areas as Fire Danger Ratings Areas (FDRA).
   For more information, see Attachment A: Fire Potential Index Methodology and
   Background.
21 See PG&E’s 2017 RAMP Report, Chapter 11 – Wildfire, Section II for detailed description
   of risk bow-tie methodology and risk drivers.
   https://pgera.azurewebsites.net/Regulation/ValidateDocAccess?docID=431187#page=334.


                                             20
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 31 of 179


                             FIGURE 2: WILDFIRE BOW-TIE RISK




       Since PG&E filed its 2017 RAMP Report, PG&E’s analysis of wildfire risk has

continued to evolve. PG&E’s 2020 General Rate Case (GRC), filed with the CPUC in

December 2018 in Application 18-12-009, describes the evolution and refinement of

PG&E’s wildfire risk analysis. For this Plan, PG&E has aligned the risk analyses from

the 2017 RAMP Report and the 2020 GRC and developed an updated set of wildfire

risks and drivers. By analyzing this updated set, PG&E seeks to more effectively

address wildfire risk across the service area.22

       There are some significant refinements between the model used in the 2017

RAMP Report and the one used in the 2020 GRC. First, PG&E revised the number of

overhead circuit miles considered to be exposed to wildfire risk based on new guidance

from the Commission when it adopted the HFTD Map in January 2018. Second, PG&E

updated its risk driver frequency assumptions based on this change in overhead circuit

miles, as well as more recent fire incident data. Third, since filing the 2017 RAMP


22 In future WSP annual filings, PG&E’s risk analysis may evolve to more specifically address
   the risk factors set forth in PUC Section 8386(c)(10)(A) (design, operations, construction
   and maintenance).


                                             21
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 32 of 179


Report, PG&E has undertaken a more comprehensive evaluation of wildfire risk

mitigation options, including a detailed assessment of the likelihood that specific

mitigations could have reduced the potential risk of particular incidents identified in the

fire incident database.

       Following the 2017 and 2018 wildfires, PG&E used this updated analysis to help

design and implement, via the CWSP, additional programs intended to address wildfire

risks as well as improve situational awareness, mitigation, and response. CWSP

wildfire programs target risk drivers associated with the highest incidence rates and

potential fire spread.23 Below, PG&E describes the evolution of wildfire risk and drivers
analyses as identified in its 2017 RAMP Report and its most current analysis for

identifying and evaluating wildfire-related risks through the CWSP.

   3.2.       List of Wildfire Risks and Drivers
 3.2.1.       Risks and Drivers Identified in RAMP
       PG&E operates and maintains approximately 81,000 circuit miles of overhead

distribution line and approximately 18,000 circuit miles of overhead transmission line

across its service area. For the 2017 RAMP Report, PG&E measured its exposure to

wildfire risk based on FIAs. Approximately 43,000 circuit miles of PG&E’s overhead

distribution line and 9,000 circuit miles of PG&E’s overhead transmission line were

within these FIAs for the 2017 analysis.

       For additional details relating to risks and drivers identified in RAMP see
Attachment D, Risks and Drivers Identified in RAMP.

 3.2.2.       Risks and Drivers Identified After RAMP
       In its 2017 RAMP Report, PG&E committed to update its wildfire risk analysis

and modeling and noted that it might propose additional precautionary measures

intended to further reduce wildfire risk as more information became available. 24 To



23 See 2017 RAMP Report, Chapter 11, Wildfire, Section III, Table 11-1.
24 Comments of PG&E (U 39 M) on Safety and Enforcement Division’s RAMP Report,
   May 10, 2018, Section III-A-2, p. 3.


                                             22
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 33 of 179


perform a robust and inclusive wildfire risk assessment, and to consider additional

practices to address wildfire risks and improve system resiliency, PG&E assembled an

internal cross-functional team of experienced professionals, consulted with established

risk assessment and management consultants, and benchmarked with other utilities in

California, the United States, and Australia with experience in developing wildfire

mitigation plans, as well as large-scale system rebuilds after disasters.

       The team supplemented the 2017 RAMP Report risk analysis with consideration

of two primary sets of additional data: First, the team analyzed ignition source data

PG&E reported to the CPUC to determine mitigation program effectiveness at a more
granular driver level than in the 2017 RAMP process. In accordance with D.14-02-015,

PG&E reports annual fire incidents to the CPUC where: (1) ignition is associated with

PG&E powerlines; (2) something other than PG&E facilities burned; and (3) the

resulting fire traveled more than one meter from the ignition point. For the risk analysis

discussed in this Plan, PG&E used the fire ignitions reported to the CPUC for years

2015 2017 (CPUC-Reportable Ignition Data). The team used this data to model the

effects of different combinations and permutations of programs. In performing this

analysis, the team assessed the potential reduction of historical ignition events that

might have resulted had the proposed programs been in place at that time. In this

evaluation, PG&E considered fire ignitions associated with distribution primary,

distribution secondary, and transmission lines and equipment.
       Second, the team updated the focus on the risk model based on the CPUC’s

HFTD Map. In January 2018, after submission of the 2017 RAMP Report, the CPUC

adopted its HFTD Map.25 The HFTD Map designates three areas where there is an

increased risk from wildfires: Tier 3 (extreme fire risk); Tier 2 (elevated fire risk); and

Zone 1 (USFS and CAL FIRE Tree Mortality High Hazard Zone Tier One not included in

Tier 3 or Tier 2). The evolution of the HFTD Map is illustrated below in Figure 3.

25 D.17-12-024, p. 158, OP 12, and Appendix D. See also CPUC Fire Safety Rulemaking
   Background available at: http://www.cpuc.ca.gov/firethreatmaps/ (Fire Safety Rulemaking
   Background) (Accessed October 22, 2018) (describing the HFTD Map).


                                              23
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 34 of 179


                             FIGURE 3: CPUC MAP EVOLUTION




Table 4 below summarizes the Tier 2, Tier 3, and Zone 1 areas included in the

January 2018 HFTD Map:

                      TABLE 4: CPUC HFTD MAP TIER DEFINITIONS

      Tier Level                Definition                                 Distinctions

HFTD Tier 3 –        Extreme risk (including            Tier 3 is distinguished from Tier 2 by having
Extreme Risk         likelihood and potential           highest likelihood of fire initiation and growth
                     impacts of occurrence) for         that would impact people or property from
                     utility associated wildfires.      utility-associated fires, and where the most
                                                        restrictive utility regulations are necessary to
                                                        reduce utility-fire risk.

HFTD Tier 2 –        Elevated risk (including           Tier 2 is distinguished from Zone 1 and other
Elevated Risk        likelihood and potential           areas outside the HFTD by having greater
                     impacts of occurrence) for         likelihood of fire initiation and growth that would
                     utility associated wildfires.      impact people or property, from utility-
                                                        associated wildfires, and where enhanced
                                                        utility regulation could be expected to reduce
                                                        utility-fire risk.

HFTD Zone 1 – High   HHZ on the USFS-CAL FIRE           Zone 1 is defined as a Tree Mortality HHZ (as
Hazard Zones         joint map of Tree Mortality        determined by California’s Tree Mortality Task
                     HHZs, excluding areas in           Force), a subset of Tier 1 of the CPUC HFTD
                     Tier 3 or Tier 2. These are        Map. Zone 1 excludes areas in the Elevated
                     areas where tree mortality         Risk of Tier Level 2, and the Extreme Risk of
                     directly coincides with critical   Tier Level 3 risk areas but is included in the
                     infrastructure. They               HFTD due to specific hazards to utilities.
                     represent direct threats.
                                                        Tree mortality areas are identified by the
                                                        USFS, CAL FIRE, and other State and
                                                        Regulatory Agencies as determined by
                                                        published district maps and are subject to
                                                        updates.




                                                 24
     Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 35 of 179


          Once the HFTD Map was approved by the CPUC, PG&E began using it to

evaluate how to reduce wildfire risk, in place of the 2017 RAMP FIAs. The HFTD areas

are different from, and smaller in size than, the combined FIAs used in the 2017

RAMP Report model. As shown in Tables 5 and 6 below, PG&E owns approximately

25,200 circuit miles of overhead distribution line and 5,563 circuit miles of overhead

transmission line in the HFTD areas.26 PG&E has updated the exposure data input to

the wildfire risk model to the lower, more focused number of overhead circuit miles in

the HFTD areas.

TABLE 5: APPROXIMATE DISTRIBUTION ASSETS                  Figure 4: PG&E Service Area Fire Threat Map

     Distribution Overhead Assets
    HFTD Area            Line Miles*
  Zone 1                      100
  Tier 2                   18,000
  Tier 3                    7,100
  Total                    25,200


TABLE 6: APPROXIMATE TRANSMISSION ASSETS

    Transmission Overhead Assets
    HFTD Area            Line Miles*
  Zone 1                        25
  Tier 2                     4,227
  Tier 3                     1,311
  Total                      5,563
_______________
* PG&E operates and maintains approximately
81,000 circuit miles of overhead distribution line
and approximately 18,000 circuit miles of
overhead transmission line.


          In addition, PG&E began using wind-related outage data from northeast wind

events and CPUC-Reportable Ignition Data to further expand risk insights into the HFTD

areas of highest concern. Driver frequency model inputs have been revised to utilize

CPUC-Reportable Ignition Data, not all of which were available for use in the 2017



26 The transmission line numbers exclude approximately 165 miles of transmission lines
   partially-owned, maintained, or operated by PG&E.


                                                     25
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 36 of 179


RAMP Report. The benefit of using this most recent dataset is to capture the “new

abnormal” of wildfire risk that California is experiencing. The Risk Event Frequency for

HFTD areas was determined to be 414 events over 2015-2017, with a driver frequency

as follows (D = Driver):

            •   D1 – Vegetation (49%, 201 ignitions): Tree, tree limb, or other
                vegetation contact with conductors that result in fire ignition.

            •   D2 – Equipment Failure – Conductor (11%, 47 ignitions): Failure of
                conductor resulting in wire down and fire ignition. All three equipment
                failure categories may be influenced by weather and other environmental
                factors (e.g., corrosive environment).

            •   D3 – Equipment Failure – Connector/Hardware (5%, 19 ignitions):
                Failure of connectors, splices, or other connecting hardware resulting in
                wire down and fire ignition.

            •   D4 – Equipment Failure – Other (11%, 44 ignitions): Failure of other
                line equipment, such as: poles, insulators, transformers, and capacitors,
                that leads to fire ignition.

            •   D5 – Third-Party Contact (13%, 54 ignitions): Contact caused by a
                third party, leading to fire ignition, such as cars hitting poles and Mylar
                balloon contacts.

            •   D6 – Animal (8%, 32 ignitions): Animal contacts that result in fire
                ignition, such as birds contacting energized conductors then falling to the
                ground and causing an ignition.

            •   D7 – Fuse Operation (1%, 5 ignitions): Operation of a fuse for a
                faulted condition that results in fire ignition from the blown fuse.

            •   D8 – Unknown (3%, 12 ignitions): Situations where PG&E was unable
                to determine the cause of the ignition; however, it appeared that the
                ignition may have been attributable to PG&E facilities.
       Figure 5 below shows the relative percentages of 2015-2017 ignition drivers for

HFTD areas of PG&E’s system.




                                             26
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 37 of 179


   FIGURE 5: 2015-2017 DRIVERS FOR FIRE INCIDENTS IN HFTD TIERS 2 AND 3, AND ZONE 1




       As shown in Figure 6 below, based on historical data, distribution lines present

significantly more risk than transmission, with ignitions per 100 miles nearly three times

for the distribution system as compared to the transmission system. Further, while

vegetation is the primary driver of ignitions for distribution lines, the primary risk driver

for transmission lines-related ignitions are animal actions, with no vegetation-caused

ignitions recorded for transmission based on the CPUC-Reportable Ignition Data.




                                              27
     Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 38 of 179



         FIGURE 6: IGNITIONS FOR TRANSMISSION AND DISTRIBUTION BY DRIVER
28
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 39 of 179


 3.2.3.      Risks and Drivers Associated With Design, Construction,
             Operations and Maintenance
       Consistent with PUC Section 8386(c)(10)(A) and the ALJ Ruling, PG&E has

identified which of the risks and drivers identified above are associated with five specific

categories: (1) design and construction; (2) inspection and maintenance;

(3) operational practices; (4) situational/conditional awareness; and (5) response and

recovery. In future WSPs, PG&E may include more detailed analysis with risks and

drivers associated with design, construction, operations and maintenance, as outlined in

SB 901. Table 7 below provides summaries of the risk drivers broken down by the
categories identified in SB 901 and the categories in the ALJ Ruling:

  TABLE 7: RAMP RISK DRIVERS RELATED TO SB 901 AND ALJ RULING RISK CATEGORIES

                                                    (2)                        (4)           (5)
                                    (1)         Inspection       (3)       Situational/   Response
                                Design and         and       Operational   Conditional      and
                   Cause        Construction   Maintenance    Practices    Awareness      Recovery
     D1   Vegetation                 X              X            X              X           N/A
     D2   Equipment Failure –                                                               N/A
                                     X              X            X              X
          Conductor
     D3   Equipment Failure –                                                               N/A
                                     X              X            X              X
          Connector/Hardware
     D4   Equipment Failure –                                                               N/A
                                     X              X            X              X
          Other
     D5   Third Party Contact        X                                                      N/A
     D6   Animal                     X              X            X                          N/A
     D7   Fuse Operation             X              X            X              X           N/A
     D8   Unknown                                                                           N/A


 3.2.4.       Topographic and Climatological Risks
       PUC Section 8386(c)(10)(B) also requires consideration of topographic and

climatological risk factors. Topography can be an important risk factor for fire danger in

certain areas within PG&E’s service area. For example, lee-side mountain slopes can

be prone to strong downslope winds under certain weather conditions, which can cause
increased risk of wires down and/or contact between uninsulated conductors in that

area, leading to potential wildfire ignition. Winds can also be funneled through canyons

                                               29
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 40 of 179


and mountain passes, resulting in similar effects. PG&E Meteorology’s Fire Potential

Index (FPI)27 is applied to the 91 FIAs that cover the entire HFTD area. These areas

are intended to capture sections of the service area with consistent fuel, topography,

and exposure to meteorological conditions at a more granular level than the HFTD

areas for more accurate weather forecasting.

       In the 2017 and 2018 wildfire seasons, there was risk of wildfires occurring at

almost any time. Historically, extreme fire danger has occurred in PG&E’s service area

from approximately June through November. Based on weather history, critically

extreme fire danger is a rare occurrence—approximately one to two times per year in
the most climatologically prone areas and less often in other areas. Based on historical

weather patterns, these conditions have most frequently occurred in June and then

again in September and October. However, a persistently dry fall and later start to the

wet season may result in extreme fire risk extending later into the year. Generally,

PG&E considers the following factors to determine when the wildfire season occurs:

(1) when CAL FIRE initiates summer preparedness activities and winter preparedness

activities; (2) when open burn policies are established at the county level; and (3) when

there are more frequent occurrences of FPI days across PG&E’s service territory.

       The highest fire danger occurs under weather conditions with very low humidity

and strong winds. However, temperatures, fuel loading, fuel type, and dead- and

live-fuel moisture content are also important factors. PG&E’s Meteorology team tracks
and models fuel moisture content daily to determine the current state of the fuels as well

as how the current season’s values compare historically.

       PG&E’s service area is made up of a wide variety of different microclimates that

have distinct seasonal weather characteristics, topography, and fuel types. Due to

these differences, the PG&E Meteorology team studies historical fire occurrences by




27 See Attachment A for an explanation of how the FPI is derived.



                                             30
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 41 of 179


dividing the service area into nine different PG&E Fire Danger Climate Zones28 to

determine the significant thresholds of specific fire-danger variables to distinguish

between fire danger conditions on a scale from Low to Extreme-Plus.29 PG&E will

continue to collaborate with the San Jose State University (SJSU) Fire Weather

Research Laboratory, Atmospheric Data Solutions, and the other IOUs to increase

understanding of fuel moisture monitoring and modeling.

       PG&E’s Meteorology team also completed a 30-year numerical reanalysis across

its service area that will help to identify key weather patterns and characteristics that

have led to extreme fire danger in the past in order to determine new thresholds for
future fire danger modeling.

   3.3.        How PG&E’s Plan Accounts for Wildfire Risks
       PUC Section 8386(c)(11) directs utilities to provide a description of how their

WSP accounts for risks identified in their RAMP filing. Because PG&E’s wildfire risk

analysis has continued to evolve since it filed its 2017 RAMP Report, the Plan

addresses how PG&E accounts for wildfire risks identified in the RAMP filing as well as

risks and drivers identified since that filing.

       As discussed above in Section 3.2.2, PG&E utilized CPUC-Reportable Ignition

Data to determine risk reduction effectiveness at a more granular driver level than

previously performed in the 2017 RAMP process, by modeling different combinations

and permutations of programs (in particular, different vegetation management practices
and system hardening activities).

       This methodology, in conjunction with benchmarking results,30 informed the

basis for the EVM and system hardening programs presented in the 2020 GRC and this



28 PG&E Fire Danger Climate Zones overlay FIAs.
29 See Attachment A: Fire Potential Index Methodology and Background.
30 Utilities benchmarked against include: Arizona Public Services, Duke Energy (Indiana),
   Florida Power and Light, PEPCO (Maryland), Portland General Electric, Public Services of
   New Mexico, Puget Sound Energy, SDG&E, Southern California Edison Company, and
   Xcel Energy (Colorado).


                                                  31
     Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 42 of 179


Plan. Revised driver counts and assessments of risk reduction were then incorporated

into the GRC risk model to quantify risk reduction, mitigation effectiveness rankings, and

ultimately to assist in calculating the Risk Spend Efficiency values for the mitigations.

   3.4.        Evaluation of Higher Risk Threat Areas
       PUC Section 8386(c)(14) directs utilities to identify any geographic areas in their

respective service territories that are “a higher wildfire threat than is currently identified

in the commission’s fire threat map, and where the commission should consider

expanding the HFTD based on new information or changes in the environment.” Based

upon its review of the HFTD Map and current information, PG&E believes the HFTD
Map appropriately identifies areas within PG&E’s service territory requiring additional

actions to reduce wildfire risk. PG&E will continue to evaluate the inclusion of additional

areas requiring wildfire reduction activity in future plans based upon information

obtained during the implementation and evaluation of PG&E’s Plan.

   3.5.        Circuit Prioritization Based on Asset Wildfire Risk
       To maximize the efficacy of the wildfire risk reduction measures, PG&E’s Plan

prioritizes circuits targeted for wildfire risk reduction measures using an asset risk-based

approach. Under this approach, PG&E evaluates asset wildfire risk for individual

circuits and then prioritizes implementation of wildfire risk reduction measures for

circuits by their asset wildfire risk.

       To enhance the understanding of asset-based wildfire risk, an initial assessment
was completed to understand asset failure modes. This was completed by analyzing

historical outages and corrective maintenance notifications to inform what asset

conditions could lead to failure and related wildfire risk.31 Once these failure modes

were established, PG&E assessed wildfire risk for individual circuits considering three

components: (1) likelihood of asset failure; (2) risk of wildfire spread and consequence;

and (3) egress risk.


31 Further details on PG&E’s Failure Modes and Effects Analysis (FMEA) process are
   provided in Section 4.2, below.


                                              32
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 43 of 179


       The likelihood of an asset failure was determined using a regression analysis to

predict higher-than-average performance along a circuit. This analysis, completed at

the structure level for transmission assets and at the circuit level for distribution assets,

included an assessment of multiple variables including asset condition, asset location,

asset characteristics (e.g., age, size, material, etc.), and historical work order data to

assess the probability of higher than average expected failures.

       To evaluate risk of wildfire spread and consequences, PG&E used the REAX

Engineering, a third-party entity, wildfire spread and consequence model, similar to the

methodology used to determine the HFTDs on the CPUC’s HFTD Map. Wildfire spread
considers fuel type, fuel density, topography, weather, wind, and distance from fire

station or air suppression station. Wildfire consequence considers population density,

structure density, and negative impacts to natural resources. This model developed a

comparative risk score across PG&E’s service area. Every PG&E structure lies within a

certain percentile of spread and consequence based upon the model’s analysis. Each

percentile corresponds to a relative risk score within the model, correlating a

comparative risk score to the electric transmission or distribution asset falling within that

percentile.

       Finally, an egress risk score was included in the model to understand the ease of

entering and exiting a town or unincorporated community in the event of evacuation.

This analysis was developed by looking at the number of road miles within a particular
census-designated town or unincorporated community and comparing it to the

population of that particular census-designated area. Since a road’s ability to provide

egress varies based upon the type of road, the number of road miles was

weighted based upon the type of road (e.g., highways/interstates, country roads,

residential roads).

       For each circuit, these three scores (i.e., asset failure, wildfire spread and
consequence, and egress) were multiplied together to develop an initial relative risk

ranking. To prioritize circuits for implementation of specific wildfire risk reduction



                                             33
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 44 of 179


measures, PG&E considers operational factors that could affect the implementation of

those particular measures. For example, for measures involving circuit inspections,

PG&E considered factors such as land and environmental, safety, already planned and

scheduled projects, geographic access constraints, weather/wind, community, and

customer considerations. These operational considerations were used to shift the

timing of the enhanced and accelerated inspection, not to adjust the scope of the

measures. Meetings were held with Subject Matter Experts (SMEs) in these program

areas to consider relevant factors, and timing was adjusted accordingly.

       This updated wildfire risk circuit prioritization presents a more robust approach to
assessing potential wildfire risk across PG&E’s assets, rather than focusing solely on

the spread and consequence risk components. By including additional considerations,

PG&E is better positioned to determine, understand, and further reduce wildfire risk

using a risk-informed approach.

   3.6.       Wildfire Evacuation Study
       PG&E is partnering with several renowned traffic simulation and evacuation

experts to collaborate with a high fire risk community to perform a detailed wildfire

evacuation study to examine anticipated traffic conditions and evacuation times

associated with various rates of evacuation responses and alternative management

strategies that could be used in response to them. The intent of this work is to develop

a procedure or methodology that can be applied to any community with a high fire risk
to improve their wildfire emergency plans and to inform PG&E’s egress risk

methodology with additional granularity.

       The evacuation study report will document the demand estimation methodology

(how many people and vehicles need to be evacuated), the highway capacity

estimation, mobilization (trip generation) time distributions and the computed evacuation

time estimates (ETE) in tabular and graphical format. The report will also contain a
description of the traffic simulation and trip distribution and assignment algorithms

utilized in the modeling system, the technical details of the study and the supporting



                                            34
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 45 of 179


data. In addition, the report will identify traffic bottlenecks during evacuation and include

a detailed discussion of potential improvements to evacuation time.

   3.7.       Use of Probabilistic Risk Assessments
       PG&E is also partnering with the B. John Garrick Institute for the Risk Sciences,

University of California Los Angeles (UCLA) to leverage the rigorous modeling used in

the nuclear industry to perform thorough and complex wildfire risk assessments and

management planning. PG&E has used a probabilistic risk assessment model for over

30 years at its Diablo Canyon Nuclear Power Plant. The model is constantly updated

with current plant design and state of the art analysis methodologies. Data from
30 years of industry and plant specific experience is used to model component reliability

and unavailability. The model is capable of performing quantitative assessment of risks

from a multitude of complex factors, including internal plant failures, seismic events, fire

and flooding. Each model element has been independently reviewed by industry peer

review teams and the results have been audited on numerous occasions by the Nuclear

Regulatory Commission. The model is capable of quantitatively risk ranking over

3,000 individual system components including the transmission lines that supply Diablo

Canyon with offsite power. PG&E is planning to develop a similar model for wildfire

risks for its electrical assets within HFTD areas.

4. Wildfire Reduction Strategy and Programs
       This Plan describes the proactive and aggressive programs that PG&E is
undertaking to prevent wildfires in 2019 and beyond. In some cases, these programs

significantly expand and accelerate existing work, such as vegetation management and

inspections. In other cases, these programs are entirely new, such as system

hardening.

       PG&E already performs a number of activities that address wildfire risk, across

all of its assets in its service area, not just in HFTD areas, in accordance with regulatory
and industry standards such as GOs 95 and 165 for the design, procurement,

construction, testing, operations, and maintenance of its electrical assets, in particular,



                                             35
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 46 of 179


overhead circuit conductors, structures, and equipment. The significant and aggressive

expansion, enhancement, and acceleration of wildfire risk mitigation measures that are

proposed in this Plan is in addition to PG&E’s ongoing regulatory compliance

workstreams.

       PG&E created the CWSP, managed by PG&E’s Wildfire Risk Management team,

to support the implementation of large-scale and multi-year programs concerning

wildfire risk. As discussed above in Section 3, the Wildfire Risk Management team has

performed comprehensive risk assessments and geospatial modeling on both the

volume and the location of CPUC-Reportable Fire Incidents from 2015-2017. This
detailed analysis has led to the programs and strategies proposed in this Plan, which

correlate to the ignition drivers as indicated in Table 8 below.

               TABLE 8: CORRELATION OF PROGRAMS TO IGNITION DRIVERS

                                               Equipment        Third                Other/
                                Vegetation      Failure         Party      Animal   Unknown
  Section        Program          (49%)          (28%)          (13%)       (8%)      (3%)
            Operational
    4.1                              X               X            X           X
            Practices
            Wildfire Safety
    4.2     Inspection                               X            X           X
            Programs
    4.3     System Hardening         X               X            X           X       X
            Enhanced
    4.4     Vegetation               X
            Management
            Enhanced
            Situational
                                  Enabler to Operational Practices and
    4.5     Awareness and
                                             PSPS Program
            Known Local
            Conditions
    4.6     PSPS Program             X               X
            Alternative
    4.7                                            Enabler for System Hardening
            Technologies
            Post Incident
            Recovery,
    4.8     Restoration and         N/A            N/A           N/A         N/A      N/A
            Remediation
            Activities




                                              36
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 47 of 179


       Below, consistent with the outline adopted in the ALJ Ruling, PG&E provides a

more detailed discussion of its:
                (1)     Operational Practices (Section 4.1)
                (2)     Wildfire Safety Inspection Programs (Section 4.2)
                (3)     System Hardening (Section 4.3)
                (4)     Vegetation Management Plan (Section 4.4)
                (5)     Enhanced Situational Awareness and Known Local Conditions
                        (Section 4.5)
                (6)     PSPS Program (Section 4.6)
                (7)     Alternative Technologies (Section 4.7)
                (8)     Post Incident Recovery, Restoration and Remediation Activities
                        (Section 4.8)
       To provide a more thorough understanding of wildfire risks addressed by the

Plan, PG&E has included descriptions of proposed Plan programs in these subsections,

as well as routine operations and maintenance activities that also reduce wildfire risk.

Under SB 901, proposed wildfire mitigation plans are intended to focus on actions

minimizing the “risk of catastrophic wildfire posed by electrical lines and equipment.”32

PG&E’s routine operations and maintenance activities may reduce wildfire risks while

serving other purposes, such as reliability. Therefore, while routine operations and

maintenance activities are not a part of PG&E’s Plan, some are described below to

provide a more complete picture of all actions PG&E is undertaking that will further

reduce wildfire risk.

       Table 9 below highlights the work PG&E is planning to complete in 2019; risk

reduction measures proposed in this Plan as well as routine operations and

maintenance activities. Table 9 also includes targets for 2019 associated with the Plan,

the execution risk for each item, and whether the programs are covered in detail in

PG&E’s Fire Prevention Plan (FPP) submitted in 2018. The items identified in Table 9




32 PUC Section 8386(a).


                                              37
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 48 of 179


are discussed in greater detail in the identified sections. Timeframes for the Plan efforts

can be found in Table 3, in Section 2.1.




                                            38
        Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 49 of 179


                          TABLE 9: 2019 WILDFIRE SAFETY PLAN TARGETS33

                                                                                                   Included in
 Section                Title                    2019 Target                Execution Risk             FPP
Operational Practices
4.1.1       Recloser Operations         SCADA enable all remaining        Qualified personnel or   No
                                        line reclosers (approximately     material limitations.
                                        285) in Tier 2 and Tier 3
                                        HFTD areas by June 1, 2019.       Design, estimating or
                                                                          construction delays.
                                        Disable any remaining manual
                                        reclosing devices in advance
                                        of exposure to elevated
                                        wildfire risk conditions.
                                        Daily operations conformance
                                        with TD-1464B-001 and
                                        monitor program for
                                        effectiveness.
4.1.2       Personnel Work              Update guidance in TD-1464S       Unforeseen               No
            Procedures in Conditions    and verify annual refresher       emergencies can
            of Elevated Fire Risk       training is completed for all     redirect field
                                        field employees in advance of     employees and delay
                                        exposure to elevated wildfire     necessary workforce
                                        risk conditions. Incorporate      training.
                                        wildfire risk situational
                                        awareness into daily briefings.
4.1.3       Safety and Infrastructure   Obtain and operate a              Getting stakeholder      No
            Protection Teams (SIPT)     minimum of 25 trucks +            buy-in from external
                                        3 trucks for extra coverage       firefighter
                                        and the capability of type 6      organizations in a
                                        wildland engines, staffed with    timely manner so as to
                                        60 employees through an           not impact PG&E’s
                                        internal PG&E SIPT in             ability to hire and
                                        partnership with International    onboard employees in
                                        Brotherhood of Electrical         time for 2019 fire
                                        Workers (IBEW). The SIPT          season.
                                        will assist in WSOC34
                                        decision making by acting as
                                        observers on high-fire risk
                                        days to inform PSPS decision
                                        making, protect PG&E assets,
                                        and assist with emergency
                                        response as approved and
                                        directed by the Agency
                                        Having Jurisdiction (AHJ)
                                        (e.g., CAL FIRE).
4.1.4       Aviation Resources          Operate four heavy-lift           Delays securing          No
                                        helicopters to aid in fire        CALFIRE carding by
                                        suppression and restoration       May 2019.35
                                        efforts by May 2019, available
                                        at CALFIRE’s discretion.


33 Numbers in Table 9 are approximated for purposes of presentation in this table.
34 More detailed information concerning the WSOC is provided in Section 4.5.7 below.
35 Carding is the process of reviewing aircraft, support equipment and pilots each year to
   ensure they all meet the Cal Fire contract requirements. The Federal Government shut
   down delayed PG&E’s request for a 133 Certificate that is required for the Cal Fire carding
   and contract.


                                                       39
        Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 50 of 179


                           TABLE 9: 2019 WILDFIRE SAFETY PLAN TARGETS
                                           (CONTINUED)

                                                                                                      Included in
Section                Title                      2019 Target                Execution Risk               FPP
Wildfire Safety Inspections Programs
4.2.1       Wildfire Safety Inspection   There are 685,000 poles          1) qualified workforce      Current
            Program (WSIP),              located in the HFTD areas        availability; and           program scope
            Distribution                 and adjacent areas with                                      not included
                                         structures in close proximity    2) materials availability
                                         and high risk of fire spread     for repairs.
                                         into the adjacent HFTD.          Access limitations:
                                         1) Complete a WSIP               1) inclement weather
                                         enhanced inspection of all       (snow, rain, wind,
                                         685,000 poles in the HFTD        washed out roads,
                                         areas by May 31, 2019.           etc.);
                                         2) Complete high priority        2) property owner
                                         corrective actions created       objections; and
                                         from deficiencies identified
                                         resulting from these enhanced    3) Access rights
                                         inspections by June 30, 2019.    (environmental
                                                                          permits, government
                                                                          owned land access
                                                                          permits).
4.2.2       WSIP, Transmission           There are approximately          1) qualified workforce      Current
                                         50,000 poles and towers          availability; and           program scope
                                         (structures) in the HFTD areas                               not included
                                         and adjacent areas with          2) materials availability
                                         structures in close proximity    for repairs.
                                         and high risk of fire spread     Access limitations:
                                         into the adjacent HFTD.
                                                                          1) inclement weather
                                         1) Complete a WSIP               (snow, rain, wind,
                                         enhanced inspection of all       washed out roads,
                                         50,000 structures by May 1,      etc.);
                                         2019. (Approx.
                                         9,377 inspections were           2) property owner
                                         completed in December            objections; and
                                         2018.)                           3) Access rights
                                         2) Complete all high priority    (environmental
                                         corrective actions identified    permits, government
                                         during these inspections by      owned land access
                                         May 31, 2019.                    permits).
                                                                          Scheduling
                                                                          Transmission
                                                                          segments out of
                                                                          service (customer
                                                                          impact and clearance
                                                                          process) may limit
                                                                          timeliness of repairs.




                                                        40
        Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 51 of 179


                               TABLE 9: 2019 WILDFIRE SAFETY PLAN TARGETS
                                               (CONTINUED)

                                                                                                          Included in
Section                Title                      2019 Target                    Execution Risk               FPP
4.2.3      WSIP, Substation            There are approximately                1) qualified workforce      Current
                                       200 sites located in HFTD areas.       availability; and           program scope
                                       These sites include substations,                                   not included
                                       switching stations, and hydro          2) materials availability
                                       power houses.                          for repairs.

                                       1) Complete WSIP enhanced
                                       inspections for all sites located in   Access limitations due
                                       HFTD areas by May 1, 2019.             to inclement weather
                                       2) Complete all high priority          (snow, rain, wind,
                                       corrective actions created from        washed out roads,
                                       deficiencies identified resulting      etc.)
                                       from these enhanced inspections        Scheduling equipment
                                       by May 31, 2019.                       out of service
                                                                              (customer impact and
                                                                              clearance process)
                                                                              may limit timeliness of
                                                                              repairs.
4.3        System Hardening
4.3.1      Pole Material               Complete 45 miles by June 30,          Securing necessary          Current
                                       2019, and 150 miles in total by        materials.                  program scope
                                       December 31, 2019, of overhead                                     not included
                                       circuit rebuild or replacement in      Securing adequate
4.3.2      Pole Loading and                                                   number of available
           Replacement                 HFTD areas.
                                                                              trained personnel.
4.3.3      Conductor
4.3.4      System Protection           Continue to automate the               Securing necessary          Current
                                       remaining approximately 285            materials.                  program scope
                                       non-SCADA enabled reclosers in                                     not included
                                       Tier 2 and 3 HFTD areas                Securing adequate
                                                                              number of available
                                                                              trained personnel.
4.3.5      Equipment                   Replace approximately 625 non-         Securing necessary          Current
                                       exempt fuses/cutouts in HFTD           materials.                  program scope
                                       areas.                                                             not included
                                                                              Securing adequate
                                                                              number of available
                                                                              trained personnel.
4.4        Vegetation Management
4.4.1      Vegetation Trimming and     Perform enhanced vegetation            Securing adequate           Current
           Overhanging Tree Limbs      management work on                     available trained tree      program scope
                                       approximately 1,000 circuit miles      worker personnel.           not included
                                       in HFTD areas by June 30, 2019,        Working with IBEW
                                       with approximately 2,450 circuit       and Mutual
                                       miles in total by December 31,         Assistance, PG&E
                                       2019                                   brought on the
                                                                              maximum available
                                                                              resources in 2018.
                                                                              Variability of number of
                                                                              trees that need to be
                                                                              trimmed/removed per
                                                                              mile.




                                                        41
        Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 52 of 179


                           TABLE 9: 2019 WILDFIRE SAFETY PLAN TARGETS
                                           (CONTINUED)

                                                                                                       Included in
Section                Title                     2019 Target                  Execution Risk               FPP
4.4.2       HFTD VM Inspection          1) Complete 100% of CEMA                                       Current
            Strategy                    Patrols by the end of 2019.                                    program scope
                                                                                                       not included
                                        2) Removing or working all
                                        dead or dying trees (“CEMA
                                        trees”) identified by October 1
                                        of the current year, excluding
                                        trees affected have third party
                                        delays, including
                                        environmental permitting
                                        requirements, owner refusals,
                                        and agency approval or
                                        review.
4.4.3       Inspecting Trees with a     Assess more than 100 million                                   Current
            Potential Strike Path to    trees with potential strike path                               program scope
            Power Lines                 on all CEMA Patrols.                                           not included
4.4.4       At-risk Species             Perform enhanced vegetation        Securing adequate           Current
            Management                  management work on                 available trained tree      program scope
                                        approximately 1,000 circuit        trimming personnel.         not included
4.4.5       Challenges Associated       miles in HFTD areas by
            with EVM                    June 30, 2019, with                Number of trees that
                                        approximately 2,450 circuit        need to be
4.4.6       Community and                                                  trimmed/removed per
            Environmental Impacts       miles in total by December 31,
                                        2019.                              mile given variability in
                                                                           find rate related to high
                                                                           risk tree species.
4.5         Situational Awareness
4.5.1       Meteorological Operations   Deploy enhanced PG&E                                           Yes
            and Advanced Situational    Operational Mesoscale
            Awareness                   Modeling System (POMMS)
                                        weather modeling system at
                                        2 kilometers (km) resolution.
4.5.2       Fire Spread Model –         Deploy operational fire spread                                 No
            Phase 1                     modeling, driven by POMMS
                                        weather model, to allow
                                        improved understanding of
                                        catastrophic fire risk.

4.5.3       Weather Stations            Install 200 weather stations by    Material delivery.          No
                                        June 30, 2019, and
                                        400 weather stations in total
                                        by September 1, 2019 in
                                        HFTD areas.

4.5.4       Camera Deployment           Operationalize and install         Installation and            No
            Strategy                    30 HD cameras by June 30,          delivery of all items
                                        2019, and 71 HD cameras in         depends on single
                                        total by December 31, 2019,        source vendor.
                                        in HFTD Areas.




                                                       42
        Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 53 of 179


                           TABLE 9: 2019 WILDFIRE SAFETY PLAN TARGETS
                                           (CONTINUED)

                                                                                                         Included in
Section                Title                       2019 Target                   Execution Risk              FPP
4.5.5       Satellite Fire Detection     Develop, deploy and maintain         Operational viability of   Current
            Systems                      an automated tool to detect          new Geostationary          program scope
                                         and track new fires as they          Operational                not included
                                         occur, issue alerts about new        Environmental Satellite
                                         fires, as well as simulate the       (GOES) West satellite.
                                         potential spread of new and
                                         existing fires.
4.5.6       Storm Outage Prediction      Automate analog storm                                           Current
            Model (SOPP)                 matching and prediction                                         program scope
                                         functions in the SOPP model.                                    not included
4.5.7       Wildfire Safety Operations   Increase situational                                            No
            Center (WSOC)                awareness by integrating
                                         technology and processes
                                         intended to reduce wildfire risk
                                         into the WSOC to enable
                                         PG&E’s collaboration with
                                         external and internal
                                         stakeholders and respond
                                         more effectively to wildfires.
4.6         Public Safety Power Shutoff Program
4.6.1       PSPS Decision Factors        N/A – in place
4.6.2       Strategies to Enhance        N/A – see 4.6.2.1 through
            PSPS Efficiency While        4.6.2.3
            Reducing Associated
            Impacts
4.6.2.1     Impact Mitigation            Identify and prioritize              Securing adequate          No
            throughout System            mitigation of PSPS impacts to        number of available
            Sectionalizing               customers where de-                  trained personnel.
                                         energizing the line will not
                                         result in a realized wildfire risk
                                         reduction.
4.6.2.2     Resilience Zones             Operationalize one resilience        Reliability of back-up     No
                                         zone by June 1, 2019.                generation equipment.
                                         Evaluate performance and
                                         effectiveness through                Delays or trained
                                         post-event review.                   personnel limitations
                                         Incorporate learnings into           associated with
                                         future Resilience Zone               construction crew
                                         establishment.                       availability.

                                         Continue efforts to develop
                                         Resilience Zones in other
                                         towns in alignment with
                                         system hardening and
                                         targeted sectionalizing efforts.
4.6.2.3     Customer Services and        Continuously refine and                                         No
            Programs                     further develop strategies that
                                         minimize the extent of
                                         disruption of grid power.




                                                          43
        Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 54 of 179


                          TABLE 9: 2019 WILDFIRE SAFETY PLAN TARGETS
                                          (CONTINUED)

                                                                                                     Included in
Section               Title                      2019 Target                   Execution Risk            FPP
4.6.3       PSPS Notification          Attempt to send notifications        Weather patterns, and    No
            Strategies                 (Integrated Voice Recording          timing of weather.
                                       (IVR)), text and email) to all       Amount of time
                                       potentially impacted                 available to send
                                       customers, and attempt to            advance notifications
                                       notify First Responders,             to customers. Size of
                                       Healthcare Facilities,               impacted population.
                                       Telecommunication Providers
                                       and Water Utilities in advance
                                       of residential notifications prior
                                       to a PSPS event. Attempt to
                                       provide additional notifications
                                       to life support/medical
                                       baseline customers prior to a
                                       PSPS event if general
                                       notifications (IVR, text, email)
                                       are unsuccessful.
4.6.3.1     Customer and Community     Refine customer notification         Changes in regulatory    No
            Outreach                   tools and educate customer           requirements or
                                       and communities to prepare           expectations as a
                                       for PSPS execution.                  result of R.18-12-005.
                                       Complete customer and
                                       stakeholder communications
                                       prior to potential PSPS
                                       initiation.
4.6.3.2     Mitigating PSPS Impacts    Proactively identify PSPS            Other related or non-    No
            on First Responders,       impacts to critical customers        related concurrent
            Healthcare Facilities,     and services that support            natural disasters in
            Telecommunication, and     emergency response and               de-energized areas.
            Water Utilities            preparedness. Ensure
                                       sufficient mapping, planning
                                       and communication protocols
                                       are developed prior to
                                       potential PSPS initiation.
4.6.4       Re-energization Strategy   Re-energize only when                Large scale events.      No
                                       confirmed safe to do so and
                                       only after protection zones are      Extensive facility
                                       patrolled and clear of defects       damage during PSPS
                                       or damage. Prioritize as             event.
                                       directed to maximize public          Trained and qualified
                                       safety and minimize outage           workforce limitations.
                                       impacts and duration.
                                                                            Access to difficult
                                                                            terrain. Aerial patrol
                                                                            limitations.
                                                                            Concurrent natural
                                                                            disasters in de-
                                                                            energized areas
                                                                            impacting workforce
                                                                            availability.




                                                       44
        Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 55 of 179


                          TABLE 9: 2019 WILDFIRE SAFETY PLAN TARGETS
                                          (CONTINUED)

                                                                                               Included in
Section               Title                     2019 Target             Execution Risk             FPP
4.7         Alternative Technologies
4.7.1       Rapid Earth Fault Current   Implement R&D Rapid Earth     Untried technology      No
            Limiter Pilot Project       Fault Current Limiter pilot   application within
                                        project.                      PG&E’s system.
4.7.2       Enhanced Wires Down         Complete Phase 1 of           Untried technology      No
            Detection Project           Enhanced Wires Down           application within
                                        Detection Project             PG&E’s system.
4.8         Post Incident Recovery, Restoration, and Remediation Activities
4.8.1       Post-Incident Recovery      N/A                           Not Applicable          Yes
4.8.2       Restoration                 N/A                           Not Applicable          Partially
4.8.3       Remediation                 N/A                           Not Applicable          Partially


         These programs, targets, and PG&E’s efforts to plan for and manage these

execution risks are discussed in further detail within the individual sections for each

program below. The preventative strategies and programs included in this Plan are

delineated into the categories identified in the ALJ Ruling36 in Table 10 below:

                     TABLE 10: IDENTIFICATION OF ALJ RULING CATEGORIES


           PG&E’s 2019 Wildfire Safety Plan                           ALJ Ruling Categories

 4.1 Operational Practices                                Operational Practices

 4.2 Overview of Inspection Programs                      Inspection and Maintenance

 4.3 System Hardening Overview                            Design and Construction

 4.4 Enhanced Vegetation Management                       Inspection and Maintenance

 4.5 Enhanced Situational Awareness and Known             Situational/Conditional Awareness
 Local Conditions

 4.6 Public Safety Power Shut-off Program                 Operational Practices

 4.7 Alternative Technologies                             Design and Construction

 4.8 Post Incident Recovery, Restoration and              Response and Recovery
 Remediation Activities




36 See ALJ Ruling, Attachment A at p. 3.


                                                     45
        Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 56 of 179


    4.1.        Operational Practices

                             TABLE 11: OPERATIONAL PRACTICES KEY

                                                      New37 or
                                                      Existing,
                                                   Including Cost
                                    Program           Recovery       Regulation      Associated
 Section             Title          Mapping            Vehicle       Compliance       Drivers
4.1.1        Recloser Operations   Reclose         New -            Exceeds        D1 – D6, D840
                                   Blocking        FRMMA38 &        regulatory
                                                                    requirements
                                                   WPMA39
4.1.2        Personnel Work                        New – N/A        Exceeds        Other
             Procedures in                                          regulatory
             Conditions of                                          requirements
             Elevated Fire Risk
4.1.3        Safety and            Fire Fighting   New –            Exceeds        Not Applicable
             Infrastructure        Resources       CEMA41           regulatory
             Protection Teams                                       requirements
             (SIPT)
4.1.4        Aviation Resources    Aviation        New –            Exceeds        Not Applicable
                                   Resources       Expense:         regulatory
                                                   CEMA; Capital    requirements
                                                   FRMMA /
                                                   WPMA


         PG&E has developed a number of enhanced operational practices that are

designed to further reduce the risk of wildfires during elevated fire danger conditions.



37 For each of these charts in this Plan, “New” indicates the program costs have not been
   subject to Commission review and is followed by the applicable memorandum account.
38 FRMMA represents the memorandum account required by SB 901, PUC Section 8386(j) to
   track costs of wildfire mitigation measures not otherwise included in revenue requirements,
   which PG&E submitted for CPUC approval on November 1, 2018. PG&E will track costs
   incurred before the Plan has been approved in the FRMMA.
39 WPMA represents the memorandum account required by SB 901, PUC Section 8386(e) to
   track costs incurred to implement the approved Plan. PG&E shall submit the Electric
   Preliminary Statement for approval by Tier 1 Advice Letter. PG&E will track activity costs
   incurred pursuant to the approved Plan, but not included in PG&E’s approved revenue
   requirements, in the WPMA.
40 D8 may vary depending on if the cause is known.
41 CEMA represents PG&E’s pending Application No. 18-03-015 for approval to increase rates
   related to the Catastrophic Event Memorandum Account, which includes forecast costs for
   drought-related work for 2019.



                                                   46
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 57 of 179


These enhancements relate to: (1) recloser operations; (2) work procedures in

conditions of elevated fire risk; (3) PG&E’s safety and infrastructure teams; and

(4) aviation resources. Each of these Enhanced Operational Practices is explained in

greater detail below.42

 4.1.1.       Recloser Operations
       PG&E Standard TD-1464B-001 establishes precautions for wildfire risks

associated with recloser protection functions. Reclosing devices such as circuit

breakers and reclosers are used to quickly and safely de-energize lines when a problem

is detected and re-energize lines when the problem is cleared. Using analyses provided
by fire officials and PG&E’s Meteorology team regarding each year’s fire season

timeline and exposure, PG&E makes an informed decision on when to disable reclosers

during elevated fire conditions in Tier 2 and Tier 3 HFTD areas. In some instances, this

practice may reduce potential ignitions from sustained faults.

       Following the 2017 wildfires, for the 2018 wildfire season, PG&E implemented

the Wildfire Reclosing Disable program to disable automated reclosing during elevated

wildfire conditions in Tier 2 and Tier 3 HFTD areas for distribution and transmission

lines 115 kV and below.




42 As explained in detail in Section 4.5, PG&E utilizes state-of-the-art weather forecast model
   data and information from the National Weather Service (NWS), European Center for
   Medium Range Forecasting, and from PG&E’s proprietary in-house mesoscale forecast
   model, POMMS, to generate short and medium-term fire danger forecasts across the
   service area, which inform PG&E’s operational procedures.



                                              47
     Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 58 of 179


       As part of the reclosing disable process, a fire danger rating per FIA is

determined on a daily basis during fire season by PG&E’s Meteorology team using

PG&E’s wildfire danger rating system.43 If the protection zone44 of a reclosing device

feeds an area with a fire index rating that is very high or extreme for a given day, the

automated functionality of the reclosing device, which tests back into the line and

potentially re-energizes the line if tested safe, is disabled. When the fire index rating is

below very high, a threshold is selected, based upon historical-risk analysis, automated

reclosing is enabled. For devices with SCADA, the reclosing functionality is adjusted

daily as necessary based on the fire index rating for specific areas.
       The Wildfire Reclosing Disable program includes nearly 2,800 reclosing devices

on PG&E’s distribution lines in Tier 2 and Tier 3 of the HFTD areas. At the end of 2018,

approximately 2,100 of the distribution devices in the program were SCADA-enabled

and capable of being disabled remotely. If a protection zone does not have SCADA

capability in Tier 2 or Tier 3 HFTD areas, PG&E manually disables automated reclosing

on these devices based on fire risk conditions as analyzed by PG&E’s Meteorology

team. These locations are identified and scheduled for disablement prior to the

projected beginning of elevated wildfire risk exposure. These manual devices will

remain disabled for reclosing until wildfire risk is significantly lower during the year.

       PG&E is working to SCADA-enable all line reclosers in Tier 2 and Tier 3 HFTD

areas by June 1, 2019. In addition, devices located on nearly 400 transmission lines
with voltages of 115 kV and below were included in the 2018 program. Over 95 percent

of the transmission line devices are SCADA-enabled and can be disabled remotely, and

similar to the distribution devices that are not SCADA-enabled, PG&E will manually

disable the remaining devices for the duration of wildfire season.




43 See Section 4.5.1 below for additional information on how PG&E’s Meteorology team
   derives fire danger ratings.
44 A protection zone is the area or set of electric facilities for which a particular device can
   isolate electrical service.


                                                 48
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 59 of 179


       Weather and field access challenges could impede the technical work required to

SCADA-enable the line reclosers. Distribution line technicians cannot perform the

testing and commissioning in the rain, and ground saturated with water impede the

installation of new controllers and radio equipment. PG&E has tried to take these

issues into consideration in developing the schedule, but unanticipated weather could

delay PG&E’s implementation timeline.

       PG&E will continue to evaluate program effectiveness and build out of SCADA

capabilities on the remaining distribution and transmission devices. These efforts will

allow for effective and timely remote disabling and re-enabling of reclosing informed by
fire danger.

 4.1.2.            Personnel Work Procedures in Conditions of Elevated
                   Fire Risk
       PG&E has established heightened procedures for field personnel to follow when

working, traveling, or operating in hazardous fire areas. The procedures supplement

instructions contained in fire regulation and use permits issued by the USFS, CAL FIRE,

and other agencies that have jurisdictional authority. Procedures that apply during

elevated fire risk conditions include:

               •    A requirement that each crew be equipped with well-maintained
                    firefighting equipment;

               •    Additional restrictions on burning, welding, blasting, smoking and driving
                    off cleared roads;

               •    A requirement to patrol lines prior to re-energization after a line trips due
                    to a problem on the line; and

               •    A requirement to patrol lines prior to replacing blown fuses.

       PG&E will train field employees annually on the heightened procedures and
provide situational awareness in daily briefings.




                                                 49
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 60 of 179


 4.1.3.         Safety and Infrastructure Protection Teams
       The Safety and Infrastructure Protection team or “SIPT” will be in place by

June 1, 2019, to support PG&E’s work in high fire-risk areas. The SIPT will have

experience and training in fire prevention and suppression, and emergency medical

response. The purpose of the SIPT is to assist WSOC45 decision making, protect

PG&E assets, and assist with emergency response as approved and directed by the

AHJ (e.g., CAL FIRE). During emergency situations, the SIPT will work in cooperation

with the local fire AHJs and adhere to the Incident Command Structure (ICS).

       If a fire is starts at a PG&E work site, the SIPT’s first priority is to dial 911. Once
first responders are on site, the SIPT will follow the ICS established by the responding

agency. In 2018, PG&E contracted SIPT services. In 2019, PG&E will be establishing

an internal SIPT organization consisting of a minimum of 25 trucks with the capability of

type 6 wildland engines and crews, and 3 additional trucks for extra coverage and

sick/vacation relief. The organization will be built in collaboration with the IBEW and

external firefighter organizations. The primary execution risk in building the new internal

SIPT organization is obtaining support from external stakeholders in a short time frame

so as not to impact PG&E’s ability to hire and onboard employees for 2019 fire season.

       During high fire-hazard conditions, the WSOC may request SIPT to:

            •    Stage resources in specific locations;

            •    Standby when PG&E field personnel engage in activities such as
                 switching, hot work, or emergency repairs, as conditions dictate

            •    Deploy to confirm potential fire threats and provide data;

            •    Identify potential hazards in Extreme-Plus areas, as needed, during
                 potential PSPS events; and




45 More detailed information concerning the WSOC is provided in Section 4.5.7 below.


                                              50
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 61 of 179


            •   Provide emergency response to fires, medical emergencies, basic life
                support, and secure the scene for the protection of PG&E’s assets
                and/or workforce until the AHJ arrives.

       Emergency work includes, but is not limited to, the following:

            •   Asset protection at PG&E facilities and other critical infrastructures;

            •   Vegetation Management support during wildfire recovery to suppress
                vegetation-related ignitions;

            •   Mop up of fire-damaged PG&E assets as permitted by the AHJ; and

            •   Accompany and support PG&E crews in fire restoration efforts during
                and after wildfires.

 4.1.4.         Aviation Resources
       PG&E acquired four heavy-lift helicopters in 2018 to enhance wildfire safety and

support utility infrastructure projects. The helicopters guarantee heavy-lift resource

availability for PG&E facility restoration and construction support during fire season.

The helicopters will be fitted with fire suppression equipment and available to aid in

suppression efforts under the direction of the agency leading the response (e.g., CAL

FIRE), if needed and requested.




                                                51
        Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 62 of 179


        4.2.     Wildfire Safety Inspection Programs

                     TABLE 12: WILDFIRE SAFETY INSPECTION PROGRAMS KEY

                                                           New or
                                                          Existing,
                                                         Including
                                                            Cost
                                             Program     Recovery       Regulation    Associated
Section                   Title              Mapping      Vehicle      Compliance      Drivers
                                                                      Exceeds
4.2.1      WSIP, Distribution              N/A          New -                        D1, D2, D3,
                                                                      regulatory
                                                        FRMMA/
                                                                      requirements   D4, D846
                                                        WPMA
                                                                      Exceeds
4.2.2      WSIP, Transmission              N/A          New -                        D1, D2, D3,
                                                                      regulatory
                                                        TO47          requirements
                                                                                     D4, D8
                                                                      Exceeds
4.2.3      WSIP, Substation                N/A          New -                        D1, D3, D4,
                                                                      regulatory
                                                        FRMMA/                       D8
                                                                      requirements
                                                        WPMA &
                                                        TO


           PG&E routinely inspects its distribution, transmission, and substation assets

 using a variety of methods, including observations when performing work in the area,

 periodic patrols and inspections, and targeted condition-based and/or diagnostic testing

 and monitoring. These routine inspections of PG&E’s overhead and underground

 electric systems, including its electric substation inspections, are designed in

 accordance with GOs 95, 165, and 174 requirements. Basic elements include travel to

 the asset, ground and air visual observation, detection and assessment of abnormal

 conditions, notification, prioritization and execution of repairs, and documentation

 needed for safe and reliable operation.




 46 D8 may vary depending on if the cause is known.
 47 TO represents PG&E’s Federal Energy Regulatory Commission-jurisdictional Transmission
    Owner (TO) rate case.



                                                 52
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 63 of 179


       In addition to these routine inspections, and as part of PG&E’s risk-based wildfire

safety efforts, PG&E is conducting accelerated inspections of overhead electric facilities

in HFTD areas to facilitate a proactive approach to repairing or replacing components

that are at-risk of initiating fires. These accelerated inspections and repairs constitute

the Wildfire Safety Inspection Program or WSIP.48

       To develop the WSIP, PG&E used a risk-based approach including conducting a

Failure Modes and Effects Analysis or “FMEA.” The focus of the FMEA was to identify

single points of failure of electric system components that could lead to fire ignition and

then aid in the development of inspection methods that can most appropriately identify
the condition of these respective components.

       Each line of business performed the FMEA using the following methodology:

          1. Establishing a cross-functional team of external professionals and PG&E
             SMEs with experience in field operations, engineering, and asset
             management.

          2. Reviewing a list of asset components to identify potential single point
             failure ignition risks for categorization in an asset group.

          3. Where available, developing an independent list of failure modes and
             frequencies from multiple internal and external sources using published
             reports, internal reports and SME interviews.

          4. Mapping components to the final list of failure modes and relevant
             inspection methods.

          5. In some cases, the failure mode does not have a readily observable
             issue that can be identified via a visual inspection. In those cases,
             non-destructive and destructive examination methods may be considered.




48 The WSIP was developed and implemented after the 2020 GRC forecast was submitted to
   the CPUC.


                                             53
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 64 of 179


       The new and enhanced risk-based approach identifies WSIP work by assessing

the risk associated with each asset and by explicitly considering equipment modes of

failure. PG&E expects that these efforts will continue to evolve as information is

gathered and more is learned. PG&E will use the results of the current inspections to

continue to shape a risk informed re-inspection program and schedule for subsequent

inspections.

       After PG&E identifies areas for WSIP inspections, inspectors are sent out to

perform inspections. When an inspector identifies a maintenance condition, the

inspector either immediately corrects the condition and records the correction or records
the uncorrected deficiency, which is reviewed by a centralized review team. The review

team initiates a corrective notification or “tag” in SAP Work Management in order to

initiate, assign, plan, execute, and close out repairs to facilities. These tags are

assigned a priority based on the risk posed by the condition and urgency of repairs

(i.e., Priority A, B, E, or F). The review team process is designed to result in consistent

application of the priority classification.

       Finally, Geographic Information System (GIS) data concerning the location of

electrical facilities is important to many of PG&E’s wildfire risk reduction programs,

including, but not limited to, inspection efforts and the WSIP, in order to understand the

increased wildfire risk for each facility. Mapping and GIS data is also a critical

component of PG&E’s PSPS program discussed in Section 4.6. PG&E and other IOUs
are working collaboratively with state agencies including CAL FIRE, the California Office

of Emergency Services (Cal OES), and the CPUC to align utility capabilities and agency

data and mapping needs. Recognizing the importance of GIS, PG&E is working to

improve its GIS data, including designating a single point of contact at PG&E for all

wildfire-related GIS needs.




                                              54
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 65 of 179


       Significant barriers to WSIP implementation include the availability of a qualified

workforce that will enable PG&E to perform the targeted volume of work in the desired

timeframe as well as potential limitations on available materials necessary to perform

corrective actions within necessary timeframes. PG&E faces market challenges in the

implementation of the WSIP program with an intense demand for skilled labor and

constraints on the availability of equipment and materials. PG&E recognizes these

challenges and is aggressively leveraging its partnering and sourcing strategies to

engage the qualified personnel, equipment, and materials necessary to enable the

implementation of this plan.
       In addition, implementation of the WSIP can be further delayed by weather

conditions, delays caused by property owners and governmental agencies, and

environmental permitting issues. PG&E’s land management and customer care teams

work closely with PG&E’s inspection teams to overcome these challenges as quickly as

possible. PG&E tries to reach out to landowners in advance to obtain consent, but it

may still cause some delays. Access limitations due to property owners or permitting

constraints are execution risks where the state or federal governments can play a role in

supporting PG&E’s wildfire prevention efforts.

       In the subsections below, PG&E describes its WSIP inspections for different

types of facilities (e.g., distribution lines, transmission lines, and substations). For

comparison, PG&E also describes the routine inspections for these same facilities in
Attachment C.

 4.2.1.       WSIP Distribution
       As discussed above, in late 2018, PG&E conducted a FMEA to better understand

any additional inspections and analysis that should be implemented to reduce wildfire

risk in addition to the inspections required by GO 165. The FMEA identified failure

mechanisms that could be inspected for and repaired as part of an accelerated
inspection program focused on fire ignition risk.




                                              55
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 66 of 179


       In 2019, using this risk-based approach, PG&E is inspecting its distribution

structures in HFTD areas, as well as nearby structures in close proximity and high risk

of fire spread into the adjacent HFTD area (approximately 685,000 poles across

approximately 25,200 miles). These inspections will focus on the failure mechanisms

for transformers, conductors, connectors, insulators, fuses, switches, structures,

third-party attachments, and splices that can initiate fires. To facilitate these

inspections, PG&E will enhance its existing routine inspection program to include

wildfire specific elements for 185,000 poles that are due for their five-year inspection

cycle in 2019. Additionally, PG&E will conduct wildfire-specific inspections of the
remaining 500,000 poles to identify and correct any components that pose a wildfire

risk. Furthermore, PG&E will utilize drone inspections for difficult-to-access locations to

identify abnormal asset conditions.

       PG&E will complete all inspections of distribution poles in HFTD areas by

May 31, 2019, and all high priority corrective actions identified by those inspections by

June 30, 2019. The timing of any potential corrective actions will depend on the nature

of the work; however, consistent with the corrective action prioritization process, PG&E

will take immediate action to address any issues identified as an imminent risk to public

or workforce safety.

       This schedule could be impacted by availability of qualified linemen, access

limitations, and outage scheduling limitations. PG&E recognizes these challenges and
is aggressively leveraging its partnering and sourcing strategies to engage the qualified

personnel necessary to enable the implementation of this plan. PG&E is also

coordinating the work in advance to manage access and outage issues.

 4.2.2.       WSIP Transmission
       In late 2018, PG&E conducted a FMEA of transmission assets to better

understand any additional inspections and analysis that should be implemented to
reduce wildfire risk in addition to the inspections required by GOs 95 and 165. The

FMEA identified failure mechanisms that could be inspected as part of an accelerated



                                             56
     Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 67 of 179


inspection program. Beginning in December 2018, and continuing into 2019, using this

risk-based approach, PG&E is performing inspections of transmission structures

(poles and towers) in HFTD areas, as well as nearby structures outside the HFTD in

close proximity and with high risk of fire spread into adjacent HFTD areas

(approximately 5,700 miles of transmission line with more than 50,000 structures).

These enhanced inspections focus on the failure mechanisms identified from the FMEA

based on PG&E and industry information that identified components with a fire

ignition risk.

          The visual inspections include ground inspection of transmission poles and
climbing inspection of transmission towers. The scope of these inspections is beyond

the routine detailed ground inspections of a population of the towers and poles.

          Drone inspections will be conducted on every structure in the WSIP scope,

subject to any FAA restrictions that cannot be resolved,49 and will complement and

further enhance the ground and climbing visual inspections. This new technology was

fully developed and deployed in a one-month time frame and incorporated the results of

the FMEA. Helicopters will be used for additional aerial inspections for collecting

infrared data to determine hot spots on conductors, insulators, and connectors requiring

repair.




49 Drone flight is governed by the Federal Aviation Administration (FAA), Part 107 of the
   Federal Aviation Regulations (14 CFR Part 107). Among other things, these regulations
   establish operational restrictions on drone flights which may affect PG&E’s ability to
   conduct drone inspections on every transmission structure in the WSIP scope. PG&E will
   work with the FAA to resolve operational restrictions to the extent possible.


                                             57
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 68 of 179


       These infra-red inspections will be performed at strategic times of the year when

respective lines are highly loaded. PG&E is also investigating the application of a new

helicopter-based inspection technology being employed in Australia. This autonomous

image capture employs the use of helicopters and asset-based high definition camera

programming to capture images via helicopter mounted cameras at pre-programmed

locations. This allows an accurate and rapid capture of images over detailed ground

and climbing inspections and drone technology, with equivalent image results as

drones. Other elements of the enhanced program include the following:

             •   The FMEA modes were incorporated into newly developed electronic
                 inspection forms;

             •   New and enhanced job aids were developed to support the inspection
                 forms;

             •   The condition prioritization matrix used to assess the priority and timing
                 of corrective actions was adjusted to factor in the results of the FMEA
                 and job aids; and

             •   Prioritization of the notifications was transferred from the field lineman
                 and supervisor to a multi-discipline review team to establish a focused
                 review process of the potential findings related to the asset condition.

     The previously described inspection plan was implemented beginning in
December 2018, with nearly 20 percent of the inspections completed by year end.

As of the end of January 2019 approximately 56 percent of the inspections have been

completed.

       In a typical year, PG&E performs as many as 76,000 routine detailed inspections

of transmission system poles and towers throughout its service territory.

       PG&E will complete all inspections of transmission poles and towers in HFTD

areas by May 1, 2019, and high priority corrective actions identified by those inspections
by May 31, 2019. The timing of any potential corrective actions will depend on the

nature of the work; however, consistent with the corrective action prioritization process,

                                              58
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 69 of 179


PG&E will take immediate action to address any issues identified as an imminent risk to

public or employee safety.

       This schedule could be affected by availability of qualified linemen, access

limitations, and outage scheduling limitations. PG&E recognizes these challenges and

is aggressively leveraging its partnering and sourcing strategies to engage the qualified

personnel necessary to enable the implementation of this plan. PG&E is also

coordinating the work in advance to manage access and outage issues.

 4.2.3.       WSIP Substation
       In early 2019, PG&E began performing a FMEA of substation assets to better
understand any additional inspections and analysis that should be implemented to

reduce wildfire risk in addition to the inspections already performed in accordance with

GO 174. The FMEA identified substation assets and their components and linked

potential failure causes that could be inspected for as part of an accelerated inspection

program. For 2019, using this risk-based approach, PG&E is inspecting approximately

200 sites located in HFTD areas, including substations, switching stations, and hydro

power houses, with a specific focus on the failure mechanisms for transformers,

conductors, connectors, insulators, switches, poles, and other equipment that can

initiate fires. Additional risk focused work includes further evaluation of the risk of

catastrophic equipment failure and fire initiation. Incremental efforts will focus on

creating a defensible space around substation facilities consistent with CAL FIRE and
CPUC recommended guidelines and evaluating and implementing animal abatement

methods to prevent animal contact.

       PG&E will complete all enhanced inspections of the approximately 200 sites in

HFTD areas by May 1, 2019, and any high priority corrective actions identified by those

inspections by May 31, 2019. The timing of any potential corrective actions will depend

on the nature of the work; however, consistent with the corrective action prioritization
process, PG&E will take immediate action to address any issues identified as an

imminent risk to public or workforce safety.



                                               59
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 70 of 179


        This schedule could be affected by availability of qualified linemen, access

limitations, and outage scheduling limitations. PG&E recognizes these challenges and

is aggressively leveraging its partnering and sourcing strategies to engage the qualified

personnel necessary to enable the implementation of this plan. PG&E is also

coordinating the work in advance to manage access and outage issues.

   4.3.        System Hardening Overview

                            TABLE 13: SYSTEM HARDENING OVERVIEW KEY

                                                         New or Existing,
                                                            Including
                                      Program              Recovery          Regulation      Associated
 Section            Title             Mapping                Vehicle         Compliance       Drivers
4.3.2       Pole Material          Wildfire System       New -               Exceeds        All
                                   Hardening             FRMMA/WPMA          regulatory
                                                                             requirements
4.3.3       Pole Loading and
            Replacement

4.3.4       Conductor

4.3.5       System Protection      Automation and        New –               Not
                                   Protection            FRMMA/WPMA          Applicable
                                   (SCADA)
4.3.6       Equipment              Non‐exempt            New - FRMMA /       Exceeds        D3, D4 -
                                   Surge Arrester        WPMA & TO           regulatory     Equipment
                                   Replacement           (Light Duty Steel   requirements   failure
                                   Program               Poles)


        The System Hardening Program is an ongoing, long-term (more than five years)
capital investment program to rebuild portions of PG&E’s overhead electric distribution

system. Under this program, PG&E is upgrading approximately 7,100 circuit miles in

Tier 2 and Tier 3 HFTD areas. This program consists of ignition-risk-modeled and field-

identified work that will result in a full rebuild of the overhead distribution system to

increase its overall strength, replace aging assets, and reduce risk from external factors,

such as vegetation contacting lines.




                                                    60
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 71 of 179


       PG&E initiated the program in 2018, after the 2017 RAMP Report, in which

PG&E proposed the targeted replacement of bare overhead conductor with covered

conductor in high-risk wildfire areas.50 As a result of supplemental risk assessment

after the 2017 RAMP Report was submitted, the System Hardening Program has been

broadened to include targeted pole replacement, replacement of non-exempt

equipment, and potential targeted undergrounding. This work will occur based on

PG&E’s risk modelling of the distribution circuits.

       The precise scope of hardening work will be site-specific and dependent on local

conditions. Not every measure is effective or necessary at every location. As PG&E
implements the system hardening program, we will continue to evaluate the design

considering local conditions optimizing the appropriate solution for that location. For

example, where appropriate, PG&E may perform some undergrounding of select

overhead lines. In addition, bird/animal guards will also be installed where necessary to

help prevent electrical contacts and outages. PG&E will continue to update the risk

model with asset failure information, utility best practices, and new technology, which

will result in a more refined asset investment plan.

       PG&E is still in the process of refining its standards for the overhead hardening

work, but currently expects that work will include the following components, depending

on the specific locations (further details on some of the key components are provided in

subsequent sections):

            •   Primary Conductor Replacement – replacement of bare overhead
                primary (high voltage) conductor and associated framing with conductor
                insulated with abrasion-resistant polyethylene coatings (sometimes
                referred to as covered conductor or tree wire). Installing covered
                conductor will help to further reduce the likelihood of faults due to
                line-to-tree contacts, tree-branch contacts, and faults caused by animals.
                Installing covered conductor will also prevent situations where bare wires



50 PG&E 2017 RAMP Report, pp. 11-21.


                                             61
Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 72 of 179


          slap together in high winds which can generate sparks of molten metal
          capable of igniting vegetation.

      •   Secondary Conductor Replacement – replacement of lower voltage
          (480V and below) conductor with insulated conductor. Installing covered
          conductor on secondary lines will have similar benefits to installing it on
          primary lines.

      •   Replacement of Non-Exempt Equipment – replacement of existing
          primary line equipment such as fuses/cutouts, and switches with
          equipment that has been certified by CAL FIRE as low fire risk and
          therefore exempt from vegetation clearance. This replacement work will
          eliminate overhead line equipment and devices that may generate
          exposed electrical arcs, sparks or hot material during their operation.

      •   Replacement of Overhead Distribution Line Transformers – upgrading
          transformers to FR3 Fluid as part of PG&E’s current equipment
          standards (PG&E implemented the transition from mineral oil to FR3 in
          2014). The newer transformers are filled with fire resistant FR3
          insulating fluid, a natural ester derived from renewable vegetable oils—
          providing improved fire safety, transformer life, increased load capability,
          and environmental benefits. In addition, new transformers are
          manufactured to achieve higher Department of Energy electrical
          efficiency standards.

      •   Installation of Non-Wood Poles to Increase Pole Strength and Improve
          Fire Resistance – pole failures present safety hazards and may result in
          downed conductor faults, which may generate sparks. Furthermore,
          high-strength poles are needed to support the additional weight of
          insulated wire. PG&E is also evaluating various new non-wood poles
          that may provide increased fire resistance and pole strength.

      •   Upgrades to Electrical Protective Devices and Systems Through
          Equipment Replacements and Device Programming – this work also
          involves updating electric control equipment and wiring that may more


                                       62
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 73 of 179


               effectively identify downed conductor type outages and rapidly operate
               protective relays.

       In 2018, PG&E initiated construction pilots to evaluate various overhead

conductor and equipment configurations, including potential undergrounding, as well as

to develop best practices. PG&E completed initial tree wire projects on approximately

17 circuit miles of distribution line in 2018. In 2019, PG&E will begin the System

Hardening Program with a target of completing 150 circuit miles by the end of the year.

In 2020-2022, PG&E forecasts completing work on 600 circuit miles per year during this

period, and PG&E intends to complete work on 7,100 circuit miles.

       PG&E expects completing the 7,100 circuit miles to take approximately 10 years
due to the constraints on available qualified personnel and materials. The most

significant potential barriers to completing the planned system hardening are limitations

on the supply of necessary materials needed for the volume of work, particularly

covered conductor, and the supply of adequately-trained personnel necessary to

perform the work in the field. With regard to materials, and covered conductor, PG&E’s

Supply Chain department is working to satisfy a planned demand of reconductoring

150 circuit miles this year. The supply plan is in place with no anticipated delays or

shortages of conductor. We are in the process of identifying external crews to fill the

resource needs to construct 150 miles of wildfire hardening work for 2019. The

construction of these projects is the highest priority, and the crews will be engaged as
the projects are ready for construction.

       In this section of its Plan, PG&E describes its system hardening strategies

including: (1) pole material; (2) pole loading and replacement requirements;

(3) conductors; (4) system protection; and (5) equipment.




                                            63
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 74 of 179


 4.3.1.       Pole Material
       The current PG&E distribution standard for overhead construction is open

conductor and wood poles. This system is designed and constructed in accordance

with GO 95, which suggests utilizing safety factors and clearances. The overhead

system is engineered and built with electrical, structural, and mechanical considerations

in mind. The poles are designed by PG&E experts utilizing an industry standard tool

(O’Calc) to calculate structural integrity (vertical and transverse loading). The

conductors are sized appropriately for the electrical loading as well as mechanical

integrity in sag and tension. All variables utilized in PG&E’s engineering analysis are
consistent with or exceed those set by the CPUC.

       In the recent years, California has experienced unprecedented wind and drought

conditions that have led PG&E to consider installing structures for new construction or

reconstruction in high wind areas that are more robust than required by design

standards and parameters.

       After the 2017 wildfires, PG&E further evaluated the type of materials used on its

distribution system. Wood poles are natural products and inherently have some degree

of variability. Poles are classified by their materials, which defines their minimum

strength capability. However, as poles age, depending on their environment, they may

not all react in the same manner. This lack of consistency in pole aging led PG&E to

consider and start evaluating non-wood or engineered products to determine if they
could have better performance consistency and/or increase fire resiliency.

       PG&E initiated evaluation of various types of non-wood poles in 2018 and

continues to work with other utilities and industry experts to determine the best

product(s) for use in our overhead system. Materials that are being considered include

composite, concrete, and steel. Factors being considered include strength capabilities,

fire resiliency, ease of installation, and subsequent repairs/replacements as part of the
asset lifecycle process. Initial findings indicate that for both strength and fire resiliency

capabilities, a pole designed with a composite type material may have advantages over



                                              64
     Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 75 of 179


a pole designed with materials such as steel, wood, or concrete. With respect to

concrete poles, there are significant installation challenges, particularly in rural areas,

due to their weight. Further, regarding steel poles, benchmarking with other utilities

showed challenges related to the accompanying work.

        Thus, PG&E is proposing to transition from wood to composite poles for

distribution system hardening and fire reduction as the poles become available. These

poles will be introduced for use to improve fire resistance and resiliency of poles in the

high fire-threat areas. Although not fireproof, composite poles are fire resistant,

flame-resistant and self-extinguishing once the heat source is removed. Testing by
manufacturers indicates that composite poles retain both strength and integrity to

temperatures of at least 1,200°F. Additional testing modeled after the CAL FIRE

“fast moving brush fire test” produced limited surface charring and no structural

damage. During this test, the poles withstood temperatures in excess of 2,000ºF for

12 minutes without igniting. The added resiliency of non-wood poles should help to

further reduce the possibility of downed conductor faults and the potential for

fire ignition.

  4.3.2.         Pole Loading and Replacement
        Under the Plan, PG&E is modifying pole loading model parameters and variables

in light of historical data of various environmental factors (e.g., wind speed). Sizing for

new and replacement distribution pole installations will consider historical peak wind
speeds in areas where they exceed the GO 95-assumed wind speeds. In order to

maximize the likelihood that poles are strong enough to withstand higher wind speeds, a

pole loading calculation must be performed both at the loading conditions assumed by

GO 95 conditions (load case) and at a summer peak wind load case (e.g., peak wind for

location, 60-degree minimum temperature, no ice).




                                             65
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 76 of 179


       PG&E will adjust the required setting depth of a pole based on the current

Allowable Overturn Moment table and comparing the values to the ultimate potential

ground-line moment for a given pole design. This more stringent requirement

supersedes previous PG&E requirements for minimum setting depth and will result in a

greater amount of available pole strength (strength capacity divided by safety factor) at

the equivalent soil overturn strength.

       With regard to light duty transmission poles, as part of the System Hardening

Program, PG&E will require the use of steel transmission poles in all new construction

or refurbishment work except where it would cause an electrical hazard. Increased
application of steel transmission poles will reduce the risk of pole failure during a wildfire

event, resulting in shorter restoration delays. Installing steel for design purposes can

also help increase the force the asset can withstand, which can help avoid wire downs

from structure failures or external forces.

 4.3.3.       Conductor
       The replacement of bare conductors with larger covered conductors (also known

as tree wire) will further reduce the likelihood of faults due to trees, branches, animals,

or birds contacting lines, and will further reduce situations where bare wires slap

together in high winds, which can generate sparks or molten metal. The HFTD areas

within PG&E’s territory has a high volume of vegetation with large overhangs and

ground fuels where the covered conductor is an effective risk mitigation. Thus,
installation of covered conductors can be effective in providing fire reduction and

reliability improvements from contact outages in heavily treed areas and further reduces

the potential for failures related to smaller conductors. PG&E is replacing bare

overhead distribution primary (high voltage) and secondary conductor with covered

conductor in HFTD areas.




                                              66
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 77 of 179


       There is a limited risk that covered conductor may introduce higher impedance

faults compared to bare conductor depending on how the conductor lands on the

ground. However, an additional benefit of covered conductor is that it may be less likely

to cause an ignition on the ground, as there is a lower potential for arc points along the

line due to fewer contact points with the ground. Further, PG&E is currently piloting

more sensitive protection for high impedance faults that may mitigate the additional high

impedance risk.

       The primary covered conductor coating PG&E is using is abrasion resistant

crosslinked polyethylene. Crosslinked thermoset polyethylene covering is a new
standard, which is an improvement over PG&E’s prior standard, non-crosslinked

thermoplastic polyethylene covering, because of its:

           •   Superior temperature resistance due to its higher softening point and
               cable used for a higher covering rating of 90°C versus 75°C;

           •   Increased chemical resistance at ambient and elevated temperatures;
               and

           •   Higher tensile strength, rigidity and hardness.

 4.3.4.        System Protection
       There are approximately 2,800 reclosing devices on PG&E lines serving Tier 2

and Tier 3 HFTD areas. The devices that have reclosing functionality include substation

circuit breakers, line reclosers, and TripSavers. PG&E’s automation program will

continue to automate these devices to enable selective reclosing functionality and

support future protection schemes that may vary during high-risk fire periods. At the

end of 2018, approximately 2,100 of the 2,800 reclosing devices serving Tier 2 and

Tier 3 HFTD areas were SCADA-enabled. During 2019, PG&E will continue to

automate the remaining non-SCADA line reclosers serving the Tier 2 and Tier 3 HFTD

areas. In 2020, PG&E will automate the remaining non-SCADA TripSavers serving the
Tier 2 and Tier 3 HFTD areas.



                                            67
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 78 of 179


      Existing distribution line reclosers that are operated for fire safety (e.g., as part of

the PSPS or Recloser Disabling programs) were originally installed to optimize electric

reliability and limit the number of customers exposed to outages, which can also present

serious public safety concerns. These reclosers are often not optimally positioned to

isolate the newly designated HFTD areas.

      In an effort to further sectionalize distribution circuits and limit the duration as well

as the number of customers impacted by PSPS events, PG&E is proposing to install

additional line reclosers at Tier 2 and Tier 3 HFTD boundaries. In addition to the

automation programs, PG&E is also evaluating different protection schemes and
equipment that may further reduce the likelihood of a fire ignition when a system failure

occurs. The program includes:

           •   Fusesavers™: Fusesavers™ enable localized isolation of all phases of
               a line when a problem is detected on only one or two phases. For
               example, if a single wire down on a three-phase line is detected,
               Fusesavers™ can automatically and locally de-energize all three phases.
               Installing these devices can also create additional points where lines can
               be segmented to support other wildfire risk reduction programs such
               as PSPS.

           •   High Impedance Fault Detection: PG&E is piloting and proposes to
               deploy newer protection capabilities of reclosers and circuit breakers that
               increase the ability to detect high impedance faults.

           •   Increased Protection Sensitivity: PG&E is evaluating the use of more
               sensitive protection settings and use of fast curves set on reclosers and
               circuit breakers. The proposed settings and use of fast curves would
               reduce the amount of energy experienced when a system failure occurs.
               This may lower the potential for a fire ignition to occur. The proposed
               protection schemes, however, could reduce the ability to coordinate with
               protective devices downstream and will lead to an increase in the size
               and duration of outages.



                                             68
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 79 of 179


 4.3.5.       Equipment
       PG&E proposes to eliminate non-exempt overhead line equipment in HFTD

areas. Non-exempt equipment is equipment that may generate electrical arcs, sparks,

or hot material during its normal operation. Due to these characteristics, PRC

Section 4292 requires all utilities to maintain at least a 10-foot clearance of vegetation

from the outer circumference of any pole that has non-exempt equipment. However,

CAL FIRE tests and certifies some equipment as exempt from the vegetation clearance

requirements of PRC Section 4292 where it is determined to be safer to use.

       With increasing wildfire risks caused by changing climate conditions, PG&E has
created a program to replace non-exempt fuses and cutouts to further reduce fire risk.

The replacement of non-exempt equipment with exempt equipment will further reduce

fire risk since this equipment is considered “non-expulsion” and does not generate

arcs/sparks during normal operation.

       Starting in 2019, PG&E forecasts replacing approximately 625 fuses/cutouts, and

other non-exempt equipment identified on the pole each year for seven years in Tier 2

and Tier 3 HFTD areas.




                                             69
     Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 80 of 179


   4.4.        Enhanced Vegetation Management

                     TABLE 14: ENHANCED VEGETATION MANAGEMENT KEY

                                               New or
                                              Existing,
                                             Including
                               Program       Recovery          Regulation          Associated
 Section          Title        Mapping        Vehicle          Compliance           Drivers
 4.4.1       Vegetation       Enhanced     New –          Exceeds Regulatory       D1, D6,
             Trimming and     Vegetation   FHPMA51        Requirements, but        D852
             Overhanging      Management                  generally supports PRC
             Tree Limbs                                   4293 and GO 95,
                                                          Rule 35
 4.4.2       HFTD VM          Enhanced     New –FHPMA     Exceeds Regulatory       D1, D6, D8
             Inspection       Vegetation                  Requirements, but
             Strategy         Management                  generally supports PRC
                                                          4293 and GO 95,
 4.4.3       Inspecting
                                                          Rule 35
             Trees with a
             Potential
             Strike Path to
             Power Lines
 4.4.4       At-risk
             Species
             Management
 4.4.5       Challenges       Enhanced     New –FHPMA     Exceeds Regulatory       N/A
             Associated       Vegetation                  Requirements, but
             with EVM         Management                  generally supports PRC
                                                          4293 and GO 95,
 4.4.6       Community                                    Rule 35
             and
             Environmental
             Impacts


         After the 2017 wildfires, PG&E aggressively expanded vegetation management

around its assets. In addition, in January 2018, the CPUC adopted the HFTD Map,

which drastically increased the amount of PG&E’s service area classified as “high

fire-threat area.” Previously, the fire threat maps published in 2012 had included only a




51 FHPMA represents the Fire Hazard Prevention Memorandum Account established pursuant
   to decisions issued in R. 08-11-005, in which the CPUC authorized electric IOUs to record
   costs incurred to comply with D.17-12-024.
52 D8 is dependent upon if the cause is known.



                                              70
     Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 81 of 179


small portion of PG&E’s service area (about 15%) around Santa Barbara as “high

fire-threat area.”53

       Thus, after the 2018 wildfires, PG&E further expanded vegetation management

around its assets. This work is critical because PG&E operates in a heavily forested54

and vegetated area, particularly compared to the other large California IOUs. To

address this risk, in 2018, PG&E began performing EVM work in HFTD areas. Much

more aggressive than, and in addition to, ongoing VM programs, the EVM work includes

the following activities:

            •   Overhang Clearing: removing overhanging branches and limbs directly
                above but outside the radial clearance zone around electric power lines
                required by regulatory requirements to further reduce the possibility of
                wildfire ignitions and/or downed wires due to vegetation-conductor
                contact.

            •   Targeted Tree Species Work: identifying and trimming or removing
                specific tree species within the fall or strike zone of power lines that have
                exhibited a higher pattern of failing; as well as addressing any dead or
                dying trees.

            •   Fuel Reduction: performing “ground to conductor” vegetative fuel
                reduction work to create fire defense zones under and adjacent to power
                lines in select locations to enhance defensible space for communities,
                properties, and buildings.

       PG&E’s baseline and long-standing VM programs are multi-pronged with various

elements all designed to:




53 See D.12-01-032 (January 18, 2012), at 262–63, available at:
   http://docs.cpuc.ca.gov/PublishedDocs/WORD_PDF/FINAL_DECISION/157605.PDF
   (showing Reax Map for Northern California and FRAP Map for Santa Barbara County).
54 For representations of the density of forests in PG&E’s service territory within California.
   See pp. 3, 6, 7, 17 and more of https://www.fs.fed.us/pnw/pubs/pnw_gtr913.pdf.


                                                71
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 82 of 179


            •   Proactively conduct tree work that reduces the likelihood of tree failure
                that could impact electric facilities and pose a public safety risk;

            •   Comply with State and Federal regulations regarding minimum
                vegetation clearance for the Electric Transmission & Distribution
                overhead systems;

            •   Perform annual inspections (and in HFTD areas, more-frequent-than-
                annual inspections) so that required vegetation clearances are
                maintained and hazardous trees are abated;

            •   Maintain vegetation-to-line clearances, and radial clearances around
                poles, pursuant to PRC Sections 4292 and 4293, GO 95 Rule 35 and
                FAC-003-4 (Federal Electric Transmission standard), this includes
                creating the recommended radial clearance of 12 feet or more at the time
                of trim for lines in HFTD areas for year-round compliance and risk
                reduction; and

            •   Validate that work was done as planned and intended through Quality
                Control (QC) and Quality Assurance (QA) reviews; including maintaining
                auditable records of all work done.

       While these programs, generally focused on supporting compliance with

minimum clearance requirements, are long-standing, they are not static or uninformed

by the evolving wildfire risk. The 2019 distribution routine schedule (when each circuit

will be inspected and subsequently worked) has been substantially re-aligned based on

a relative risk ranking of all circuits to position the highest risk circuits to be worked

before the peak of the traditional wildfire season.

       In the remainder of this Section, PG&E describes: (1) vegetation trimming and

overhang work in HFTD areas; (2) its HFTD area inspection strategy, including

inspection qualifications and QA; (3) inspecting trees with a potential strike path to

power lines; (4) at-risk tree species management; (5) challenges associated with EVM;




                                              72
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 83 of 179


and (6) minimizing community and environmental impacts of vegetation management

work.

 4.4.1.       Vegetation Trimming and Overhanging Tree Limbs
        In 2018, PG&E began performing expanded vegetation management work in

HFTDs that included the clearing of overhanging vegetation from directly above and

around distribution lines. This work is focused on further limiting the possibility of

wildfire ignitions and/or downed wires due to vegetation-conductor contact.

        For 2019 and beyond, the planned scope of this program is to remove all

branches that directly overhang the radial clearance zone around electric distribution
lines required by CPUC regulations and California statutes. GO 95, Rule 35 and

PRC Section 4293 generally require a four-foot radial clearance between vegetation

and electric distribution wires in HTFD areas. By removing overhanging tree limbs,

there are fewer tree limbs that could fall or grow into the mandated clearance zones.

See Figure 7 below for an illustration of the routine and EVM work.




                                             73
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 84 of 179


                         FIGURE 7: ENHANCED VEGETATION M ANAGEMENT




       PG&E plans to clear about 2,450 circuit miles of overhangs in HFTD areas in
2019, with an increasing pace in future years. The scale, scope and complexity of this

work necessitate that, to address the approximately 25,200 distribution circuit miles in

HFTD areas, this program is established as a multi-year effort. As a comparison, over

the last five years the maximum number of trees removed by PG&E’s drought and tree

mortality CEMA program was approximately 225,000 trees. As shown in Table 15

below, in 2019, the EVM program is anticipating trimming or removing approximately

305,000 trees while the CEMA program will still be in effect and is forecast to work

approximately 70,000 trees. All of the work reflected in Table 15 is in addition to the
more than one million trees PG&E’s routine Vegetation Management programs have

historically worked or removed annually.

                                            74
     Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 85 of 179


                      TABLE 15: ANNUAL “ADDITIONAL” TREES WORKED

    Trees                                                                            2019
   Worked          2014          2015           2016      2017       2018 (est.)   Forecast
 CEMA             8,042         18,557      225,168      156,344       70,000       70,000
 EVM +                –              –            –            –       90,000      305,000
 AWRR
 Total            8,042         18,557      225,168      156,344      160,000      375,000


         On the electric transmission system, all circuits are planned to be inspected and

worked in 2019 to remove overhangs. This scope of overhang removal work will be

incorporated into the annual inspection and tree work cycle for all transmission circuits.

Due to the historically broader clearances maintained between transmission lines and

vegetation and a practice of preventing direct overhangs of transmission lines, the

number of trees anticipated to require work to align the electric transmission system

with this scope will be significantly less than for the distribution system.

         In addition to the initial overhang clearing work, discussed above, PG&E will

need to perform annual, follow-up vegetation maintenance work on the sections of line

cleared of overhangs, to keep all branches above powerline height from growing back

into an overhanging position. As the number of miles initially cleared of overhangs

increases, the annual maintenance and upkeep effort will also grow.

         In 2018, PG&E also began a Fuel Reduction Program to reduce vegetative fuels

under, and up to 15 feet on either side of, power lines located within HFTD areas. This

work to create “fire defense zones” can:

             •   Create safe space between power lines and trees and brush that can act
                 as fuel for wildfires;

             •   Help slow the spread of fires and improve access for first responders in
                 the event of a wildfire; and

             •   Enhance defensible space around homes, businesses and properties,
                 improving safety.

         For 2019 and beyond, PG&E will work with property owners to perform this work

in HFTD areas where property owners support the work and wildfire risk reduction

                                                75
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 86 of 179


benefits can be created. The miles of line to be cleared through this effort will depend

on various factors including vegetation density, topography, access and environmental

considerations. In addition, until PG&E patrols lines, the number of trees that require

trimming or removal is not known, impacting the rate at which lines can be cleared.

 4.4.2.        High Fire-Threat District VM Inspection Strategy
       During PG&E’s VM inspections, pre-inspectors identify vegetation that may grow

too close to conductors or that may fail and contact conductors. PG&E’s line clearance

qualified tree work contractors then trim or remove trees as necessary to create

adequate clearance and abate any hazard trees. More than 3,500 employees and
contractors, including experts educated, trained, and certified in arboriculture and

forestry, perform annual activities on behalf of PG&E’s VM Department, involving

approximately:

           •     70,000 square miles of service area

           •     81,000 miles of overhead distribution power lines

           •     18,000 miles of overhead transmission power lines

           •     An estimated 100 million or more trees with the potential to grow or fall
                 into overhead power lines

           •     Trimming or removing more than one million trees per year

       In HFTD areas, inspections (e.g., drought and tree mortality inspections) are

performed at least a second time each year and as often as four times per year in some

locations (in Wildland Urban interface areas). From 2014-2017, over 400,000 dead and

dying trees were abated by PG&E’s drought and tree mortality program (i.e., CEMA),

and PG&E removed approximately 70,000 more trees in 2018 and forecasts to remove

an additional 70,000 trees in 2019.

       Importantly, all trees identified for work by pre-inspectors are evaluated for the
urgency of the required tree work. If tree failure is judged to be possibly imminent a



                                             76
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 87 of 179


crew will be dispatched the same day. Trees can also be flagged for immediate follow-

up work, while trees that require work but showing no near-term risk factors are

scheduled following the standard process. The standard cycle time for trees exhibiting

no near-term risk factors would be expected to be in the 60-90-day range after the

completion of the pre-inspection activity. This means that some trees identified for work

in one period (year, quarter, etc.) will not be worked until the next period. While these

trees are sometimes referred to as “carryover” trees they do not represent a higher risk

or a risk left un-addressed, they are simply trees where the normal work cycle resulted

in them falling on the other side of a particular date. If any of these trees had been
identified as immediate risk, they would have been addressed immediately.

       Pre-inspection is the first step in the vegetation management process. Correctly

assessing tree characteristics including species, health, growth rate, and likely failure

patterns is critical to prescribing the appropriate vegetation management actions to

reduce the wildfire risk from tree-line interactions. The pre-inspectors performing this

work are qualified and trained, with many holding industry certifications. PG&E

contracts with a limited number of well-established, large-scale vendors to perform this

work. Throughout their training and once deployed pre-inspectors follow an established

set of procedures for consistency in how the work is performed and findings/

prescriptions recorded.

       Beyond the training that the contractors provide to their pre-inspector staffs,
PG&E also provides two full days per year of training to all pre-inspectors to align on

safety practices, and relevant procedures. In addition, as explained below, PG&E’s

VM QA effort is designed to validate that the entire process, starting with pre-inspectors,

is creating the desired outcomes and identifies areas where expectations are not being

met such that further action, including retraining or re-assigning staff, can be taken.

PG&E’s vegetation management program incorporates changing environmental
conditions, lessons learned, and new regulations. In the wake of the 2015 Butte Fire,

PG&E adapted several practices to address risks identified in that incident. Among



                                            77
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 88 of 179


other measures, PG&E initiated additional validation of contractor training programs for

pre-inspectors.

       For pre-inspectors to move up in their career path, they are required to acquire

professional certifications from outside authorities. Specifically, the International

Society of Arboriculture grants Certified Arborist and Utility Specialist certifications that

directly support and validate proficiency in this kind of work. Maintaining these

certifications also requires completing continuing education requirements. In addition,

arborists can get certified as a Registered Professional Forester from the California

State Board of Forestry and Fire Prevention. A pre-inspector cannot attain the 3rd or
4th step of the career progression without validating their proficiency through acquiring

one (or more) of these certifications.

       The final step in the vegetation management process is the QA Program to

assess the quality work performed in the field. This is accomplished through the

physical inspection of a sample of the PG&E system. The objective of the sampling

exercise is to estimate the work quality rate for all trees in the geographic area covered

by an audit. PG&E uses the results of the QA Program to improve future performance.

PG&E has reviewed its QA Program and procedures with third-party experts who have

validated that the sampling design in use is appropriate for PG&E’s objectives, stating

“The use of a cluster sampling design is entirely appropriate for PG&E’s

objectives….”55
 4.4.3.       Inspecting Trees With a Potential Strike Path to Power Lines
       Pursuant to PRC Section 4293 and GO 95, Rule 35, all PG&E vegetation

management patrols inspect for hazard trees. A hazard tree is defined as a tree that

has been assessed from the ground to pose a potential danger to fall or fail into

electrical facilities due to all or a portion of the tree visibly exhibiting poor health or

death, disease or decay, structural deficiency, or a compromised root structure. As part


55 Dr. Karl Snow of Bates White Economic Consulting, PG&E’s QA statistical sampling
   methodology.


                                               78
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 89 of 179


of VM inspections PG&E pre-inspectors review all trees that are tall enough and have a

feasible path to strike overhead lines. If the pre-inspector identifies a hazard tree that

shows indications that it is at risk to fall into the power line it will be marked for

treatment, including trimming or removal, and can be prioritized to be worked

immediately or in the near-term if conditions warrant.

       These physical, ground inspections are being augmented by the capture of

LiDAR and related, remote sensing, data that can be thoroughly and consistently

analyzed to take measurements, reveal patterns and identify risks in ways that an

inspector on the ground cannot do precisely.
       In 2018, PG&E captured LiDAR for most of Tier 3, and in 2019 and beyond,

plans to capture and analyze data for all Tier 2 and Tier 3 HFTD areas annually. In fact,

these annual data captures will, in addition to LiDAR, gather “hyperspectral” and

imagery data that can, in combination with machine learning and powerful software

solutions, allow for the potential identification of tree species and flag indications of

trees that may be dead or dying.56 Over time, the planned annual collection of this

LiDAR, hyperspectral and other data will allow PG&E to assess (a) tree growth patterns;

(b) the effectiveness of PG&E’s trimming or removal activities; and (c) change detection

including third-party activities (like new tree plantings) that may impact powerlines.

Overall, the expanded deployment of remote sensing data will support increasing

knowledge of the risks facing our powerlines and support the further maturation of our
risk management models and approaches.

 4.4.4.        At-Risk Species Management
       PG&E’s VM team conducts site visits of vegetation-caused wires-down events as

part of its standard tree-caused service interruption investigation process. The data

obtained from site visits supports efforts to reduce future vegetation-caused wires-down



56 To underscore the unprecedented scope of this work, PG&E’s 2019 data capture of
   approximately 25,200 distribution circuit miles is believed to be the world’s largest ever
   hyperspectral data survey.


                                               79
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 90 of 179


events. The data collected from these investigations also helps identify failure patterns

by tree species that are associated with wires-down events.

       In reviewing five years of vegetation-related fire ignitions in Tier 2 and Tier 3

HFTD areas, including the wire-down data, PG&E identified that 10 species of trees57

were responsible for nearly 75 percent of those incidents. Therefore, as part of the

EVM Program, PG&E will focus on removing or trimming trees from these 10 species

that are tall enough to strike distribution lines, have a clear path to strike, and exhibit

other potential risk factors such as leaning toward a line or are weighting toward a line.

This At-Risk Species Management work (also known as Targeted Tree Species Work)
focuses on trees that are more than 4 feet from power lines (i.e., not within the scope of

the overhang clearing program discussed in Section 4.4.1 above) and will include some

taller trees located dozens of feet from power lines.58 PG&E plans to begin this work in

HFTD areas this year. PG&E’s operational planning and forecast assume that this work

will be performed in conjunction with the overhang clearing work outlined in

Section 4.4.1, to maximize efficiencies and limit intrusion upon third-party property.

 4.4.5.      Challenges Associated With Enhanced Vegetation
             Management
       Completing the expanded and accelerated EVM program faces substantial

challenges that PG&E is proactively addressing in conjunction with several partners.

The most significant challenge to the EVM program schedule is the limited availability of
qualified work force. The most significant challenge to the EVM program schedule is

the limited qualified tree workers, which limits the maximum pace of work. PG&E’s

experience casting a wide net and offering substantial financial incentives to hire

additional tree personnel into its service territory in the fall of 2018 identified a maximum



57 Black Oak, Gray Pine, Tanoak, Coast Live Oak, Live Oak, Ponderosa Pine,
   Eucalyptus/Blue Gum, Douglas Fir, Valley Oak and Monterey Pine.
58 Note that this program primarily encompasses living trees. PG&E removes the majority of
   dead and dying trees that have the potential to contact its lines as part of our Drought and
   Tree Mortality Response Program.


                                               80
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 91 of 179


volume of approximately 3,000 qualified tree workers that could be acquired to perform

vegetation management activities. Identifying personnel that were qualified to safely

perform this hazardous work was challenging.

       The challenge of securing increased numbers of qualified personnel is further

illustrated by PG&E’s recent experience seeking assistance under the utility Mutual

Assistance Agreement (MAA) following the Camp Fire. The first step in the Mutual

Assistance process is to seek support from within California. However, limited

personnel were available due to concurrent emergency response needs in the state.

PG&E subsequently expanded its Mutual Assistance request to the Western Regional
Mutual Assistance Group, followed by the Mid-West and Texas Regional Mutual

Assistance Groups, and eventually all seven regional Mutual Assistance groups in the

country. At each expansion of PG&E’s request for Mutual Assistance, PG&E was

unable to secure the requested number of personnel. PG&E’s efforts to locate sufficient

VM contractors after the Camp Fire was escalated to the status of a National Response

Event, a process established for utility CEOs nationwide following Superstorm Sandy.

In the end, the request for VM Mutual Assistance request was made to more than 200

utilities in an effort to locate 700 tree workers and 150 VM pre-inspectors to aid in

recovery efforts. From that request, PG&E was only able to secure 223 tree workers

and 40 pre-inspectors from across the country. And these workers only stayed for a

limited period of time under the Mutual Assistance Agreements.
       The limited pool of qualified personnel, whether through hiring or mutual aid, is

exacerbated by the particular challenges of performing vegetation management work in

Northern California. Not only is logging and tree felling one of the most hazardous

industries in the nation, but the Northern California forests pose a very different

challenge than most parts of the country. Safely removing a 200+ foot tall tree in

proximity of a high voltage distribution line cannot just be performed by anyone with a
chain saw. As an illustration, see the below image for the scope of a tree adjacent to

powerlines that was removed during the 2018 EVM Program:



                                             81
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 92 of 179


      The pace of PG&E’s multi-year EVM program is based on maintaining the

maximum-available resource complement of approximately 3,000 qualified tree workers

that could be acquired to perform vegetation management activities, as described

   FIGURE 8: PG&E VEGETATION M ANAGEMENT     above. Therefore, the pace of PG&E’s

                                             multi-year EVM program is based on

                                             maintaining that maximum-available

                                             resource complement of approximately

                                             3,000 tree workers. Leveraging that

                                             volume of workers, after accounting for the
                                             number needed to complete the annual

                                             routine vegetation management, results in

                                             an approximately 8-year EVM program from

                                             2019 to approximately 2026. Any

                                             acceleration of that schedule would require

                                             identifying, with high confidence, a

                                             sustainable increase in the volume of

                                             trained, safe, qualified, line clearance

                                             certified tree workers. In order to address

this constraint, PG&E is exploring approaches to increase the population of qualified

tree workers that could perform this work. For example, PG&E is partnering with our
Tree Work Vendors and the IBEW to consider implementing a tree worker

apprenticeship program that is intended to create a sustainable pipeline of new qualified

personnel.

      In exploring how to expand the available pool of qualified personnel to complete

this critically important work, PG&E has also solicited help from various sources. On a

nationwide level, the Bureau of Labor Statistics' most recent data on the entire “Tree




                                           82
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 93 of 179


Trimmers and Pruners” occupation (from May 2017)59 shows national employment of

41,140 (with 5,830 of those in California). However, only a small subset of these “Tree

Trimmer and Pruners” possess the necessary skills and qualifications to work adjacent

to powerlines (i.e., being “line clearance certified”).

       To understand what level of workforce expansion might be possible to PG&E, in

2016 PG&E contracted with a vegetation management consultant to perform a market

analysis of what might be possible in terms of bringing additional qualified personnel

into California.60 This consultant identified 46 total tree companies in the United States

who were not already working for PG&E. Fifteen of those companies declined to
participate in the analysis at all (most were small and regionally based) and 22 only

participated in an initial survey stating that they had no interest in working in California

due to (among other reasons): liability risk, regulatory/business environmental and

insurance requirements, or lack of available qualified personnel to expand. The

remaining nine vendors expressed, in aggregate, an ability to mobilize possibly a few

hundred qualified personnel to California and generally expressed an interest in only

emergency/short-term work, not a willingness to commit long-term to developing a

workforce in California (or moving their existing workforce). In sum, while there are, of

course, more tree trimmers and pruners throughout the United States, no successful

solution has been identified for enticing utility-qualified workers to California for a

long-term engagement, based on third-party and PG&E research and analysis.
       Another potential challenge to timely completion of the planned vegetation

management activities are the numerous legal challenges and requirements that must

be navigated, including the need for land rights, local permit requirements,

environmental requirements, and other state or federal requirements. These issues

may involve concerned landowners and communities, local governments, state



59 See Bureau of Labor Statistics website, available at:
   https://www.bls.gov/oes/2017/may/oes373013.htm, last accessed February 3, 2019.
60 Resource and Market Assessment Report: Utility Line Clearance Contractors.


                                              83
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 94 of 179


agencies, or federal agencies, and can cause significant delays in performing

vegetation management work. PG&E may even be compelled to seek to obtain

assistance from law enforcement or court orders to overcome some of these hurdles.

For example, landowners objecting to tree work may prevent tree crews from entering

their property: Locking gates, blocking access with vehicles and farm equipment, and

occasionally to the extent of threatening them with firearms. Landowners may also

threaten legal action, arguing that the extent of the planned tree work exceeds PG&E’s

land rights. In these cases, local law enforcement agencies will not assist PG&E in

enforcing our recorded land rights unless and until PG&E obtains a court order.
      As the clearances between conductors and vegetation increase, the vegetation

work may also extend to properties adjacent to where PG&E historically trimmed

vegetation. This could require PG&E to obtain land rights to those adjacent properties,

causing further delay.

      PG&E also must coordinate with numerous cities, counties, and other local

authorities to obtain local encroachment permits or to manage other local requirements,

such as heritage tree ordinances. Some state permitting requirements could cause

further delay by triggering review under the California Environmental Quality Act

(CEQA). For example, PRC Section 30000 imposes requirements on tree removal in

coastal zones. Not only is this requirement administered by many local governments

through certified local coastal programs, requiring coordination for each area worked, if
a permit is needed, the level of CEQA review is determined separately by each

permitting authority. Likewise, CAL FIRE forest practice rules also require approvals for

the removal and disposal of trees. Vegetation management activities must also comply

with endangered species and fish and game restrictions, which may trigger permitting

requirements, as well as restrict when, where, or how the work may be performed (e.g.,

not during nesting season). Work on federal lands also require permits for tree removal,
VM work, or land rights that predate federal ownership of the land.




                                           84
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 95 of 179


       PG&E’s land and environmental management and customer care teams work

closely with PG&E’s vegetation management team to overcome these challenges as

quickly as possible. They coordinate and plan the work in order to reach out to

landowners, communities, and local governments to address concerns in advance of

the proposed vegetation management activities. They also coordinate with local, state,

and federal agencies to obtain necessary permits and conditions. PG&E tries to reach

mutually agreeable results with concerned parties, but doing so regularly causes delays

and sometimes PG&E must seek court orders. It could be helpful if the CPUC or state

legislature addressed these constraints. For example, if the legislature extended PRC
Section 4295.5 to also authorize utility tree workers to trim or remove trees or clarified

the definition of a “conversion” in the forest practice rules to clearly exclude

maintenance of a utility right of way, it could significantly improve the ability to execute

vegetation management work. Likewise, legislative action could restrict the

discretionary terms attached to encroachment permits.

 4.4.6.       Community and Environmental Impacts
       Vegetation management work in general, and the EVM work in particular, has an

impact on the communities and properties where work is identified. PG&E proactively

communicates to and partners with land owners, government agencies and community

organizations on the work we are planning along powerline corridors. As discussed

above in Section 4.4.5, communications may result in delays to address concerns or
permit requirements. But through this communication, opportunities also arise for

communities or agencies to leverage the work PG&E is doing to support or enhance

community specific plans or efforts. In addition, for the past several years PG&E has

provided grant funding to community organizations (generally Fire Safe Councils) to

support them in performing community wildfire risk mitigation efforts, like fuel break

creation or fuel cleanup efforts, that may not be adjacent to PG&E powerlines and
therefore outside of the scope of PG&E’s vegetation management programs.




                                             85
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 96 of 179


        The performance of vegetation management work could create environmental

impacts, which PG&E is careful to monitor and manage. For example, PG&E VM

contractors are trained on Best Management Practices and Avoidance and Minimization

Measures to manage erosion, prevent impacts to sensitive environmental resources

(e.g., bird nests, sensitive species and habitats) and protect waterways. Similarly,

changing the ecosystem of a stand of trees can create new risks, like exposing a

previously protected tree to increased sunlight or wind, that the utility arborists

performing PG&E’s vegetation management work are conscious of and on the lookout

for. Trees that exhibit risk factors (like poor taper) that could be a risk after adjacent
tree work is performed may be proactively identified for treatment (trimming or removal).

Finally, as described above, all HFTD portions of PG&E’s powerline corridors are re-

inspected at least twice per year, allowing for the ongoing monitoring of any changes or

growth patterns that may have been influenced by previous tree work.

   4.5.        Enhanced Situational Awareness and Known Local
               Conditions

  TABLE 16: ENHANCED SITUATIONAL AWARENESS AND KNOWN LOCAL CONDITIONS KEY

                                                New or Existing,
                                  Program        Including and     Regulation      Associated
Section         Section           Mapping       Recovery Vehicle   Compliance       Drivers
4.5.1     Meteorological       Advanced         New –              Exceeds        All
          Operations and       Weather          FRMMA/WPMA         regulatory
          Advanced             Forecasting                         requirements
          Situational
          Awareness
4.5.2     Fire Spread          Satellite Fire   New –              Exceeds        All
          Modeling             Detection        FRMMA/WPMA         regulatory
                               System                              requirements
4.5.3     Weather Stations     Expanded         New –              Exceeds        All
                               Weather          FRMMA/WPMA         regulatory
                               Station                             requirements
                               Deployment
4.5.4     Camera Deployment    Wildfire         New –              Exceeds        All
          Strategy             Cameras          FRMMA/WPMA         regulatory
                                                                   requirements




                                                86
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 97 of 179


  TABLE 16: ENHANCED SITUATIONAL AWARENESS AND KNOWN LOCAL CONDITIONS KEY
                                 (CONTINUED)

                                                New or Existing,
                                 Program         Including and     Regulation      Associated
Section         Section          Mapping        Recovery Vehicle   Compliance       Drivers
4.5.5     Satellite Fire      Satellite Fire    New –              Exceeds        All
          Detection Systems   Detection         FRMMA/WPMA         regulatory
                              System                               requirements
4.5.6     Storm Outage        SOPP Model        New –              Exceeds        All
          Prediction Model    Automation        FRMMA/WPMA         regulatory
          (SOPP)                                                   requirements
4.5.7     Wildfire Safety     Wildfire Safety   New –              Exceeds        All
          Operations Center   Operations        FRMMA/WPMA         regulatory
          (WSOC)              Center                               requirements


        PG&E’s Enhanced Situational Awareness and Known Local Conditions program

was created to actively monitor and/or model potential wildfire occurrences and improve

timeliness and response efforts, should an ignition occur. This program plays a key role

in PG&E’s PSPS program, as well as informing the Wildfire Recloser Disable Program

and emergency response efforts. This program includes:

            •   Installing new weather stations at a density of one station roughly every
                20 circuit miles in HFTD areas within PG&E’s service area to provide
                detailed information about temperature, wind speeds and humidity levels.
                Data from these new stations will provide improved awareness of current
                fire danger conditions.

            •   Installing of a network of high-definition cameras that, when complete,
                will allow PG&E and fire agencies to monitor over 90 percent of PG&E’s
                HFTD areas.

            •   Working with fire detection algorithm developers at the University of
                Wisconsin - Madison Space Science and Engineering Center to develop
                a next generation wildfire detection and alert system that uses satellite
                imagery to detect wildfires.

            •   Enhancing PG&E’s existing SOPP to incorporate data from new weather
                stations and new modeling criteria in order to build advanced fire
                modelling capabilities into PG&E’s existing meteorological models.


                                                87
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 98 of 179


               These new models will help provide advanced warning when weather
               changes indicate an increase in fire danger and will help PG&E make
               decisions about when to initiate operational risk reduction measures
               such as PSPS and the Wildfire Reclosing Disable Program.

      In this section of the Plan, PG&E describes: (1) meteorological operations and

advanced situational awareness; (2) fire spread modeling; (3) weather stations;

(4) PG&E’s camera deployment strategy; (5) PG&E’s satellite fire detection system;

(6) storm outage prediction modeling; and (7) the Wildfire Safety Operations Center

or “WSOC.”

 4.5.1.      Meteorological Operations and Advanced Situational
             Awareness
      PG&E’s Meteorology team continues to develop new techniques for forecasting

fire danger as well as new tools to aid in providing real-time situational awareness

during high fire danger conditions. PG&E utilizes state-of-the-art weather forecast

model data and information from several public and propriety sources (e.g., the NWS,

European Center for Medium Range Forecasting, Global Forecasting System) and from

PG&E’s proprietary in-house mesoscale forecast model, POMMS, to generate short and

medium-term fire danger forecasts across the service area.

      The POMMS is a high-resolution weather forecasting model that forecasts

important fire weather parameters including wind speed, temperature, relative humidity,

and precipitation down to 3-km resolution. Outputs from the POMMS model are then

used in the National Fire Danger Rating System and the Nelson Dead Fuel Moisture

(DFM) model to derive key fire danger indicators such as DFM, Burning Index, Energy

Release Component and Ignition Component. These components are then scaled to

produce fire danger ratings, the FPI, for operational use. The FPI is derived daily for

91 FIAs covering the HFTD areas within the PG&E service territory.

      In late 2017, it became evident a more granular and real-time fire danger rating
system would be needed for understanding and awareness of extreme events. PG&E’s

Meteorology team, with guidance from fire experts from SDG&E, and SJSU’s Fire


                                            88
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 99 of 179


Weather Research Lab, developed an enhanced version of the FPI to function as a real-

time tool leveraging weather station observations. Several benchmarking sessions with

SDG&E were conducted during FPI development. PG&E’s Meteorology team plans to

utilize a newly completed 30-year model reanalysis (climatology) across the entire

PG&E territory along with historical fire occurrence to calibrate and scale this enhanced

FPI as well as utilize it in forecast mode.

       PG&E plans to further test and make any identified improvements to the POMMS

modeling system in 2019 and beyond using High Performance Compute capabilities.

Improvements including potentially altering the model configuration or increasing the
resolution from 3-km to 2-km if model accuracy can be improved.

       Each day, the FPI as well as Red Flag Warnings or Fire Weather Watches from

the NWS determine fire danger ratings across the PG&E service area. Operational

decisions to reduce the fire ignition risk go into effect each day there is a fire danger

rating of “Very High,” “Extreme,” or “Extreme-Plus”, a threshold selected, based upon

historical-risk analysis. Daily emails are sent to impacted internal organizations

including Electric Operations, Customer Care, Community Affairs, Government

Relations, and others, which detail fire danger conditions; fire conditions are also

discussed in a daily Electric Operations call.

       Extended forecasts that cover a three- to seven-day forecast period are also

provided daily to identify upcoming periods of heightened fire weather risk for advanced
preparation. The updates provide information about offshore wind events, extreme hot

and dry conditions, and dry lightning potential. This information, combined with weekly

forecasts from the National Interagency Fire Center – Predictive Services for Northern

California (ONCC) and Southern California (OSCC), give advanced warning about

significant fire danger.

       Lightning strikes cause thousands of fires each year across the United States.
PG&E’s operational Lightning Detection Network monitors cloud to ground lighting

strikes in near real-time. Cloud to ground lightning strikes are recorded at ground



                                              89
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 100 of 179


stations across the PG&E service area and are available and displayed in PG&E’s

geographic information systems. The PG&E Lightning Detection Network also sends

email alerts of new lightning strikes to assist with monitoring of real-time events.

 4.5.2.       Fire Spread Modeling
       PG&E also plans to deploy advanced fire spread modeling technology that

produces hourly fire spread risk scores for circuits in HFTD areas. The technology to be

deployed was chosen after benchmarking sessions with SDG&E. The system will run

hundreds of million fire spread simulations daily for all PG&E overhead lines in and

adjacent to HFTD areas. The main purpose of the fire spread modeling is to
understand the total risk profile in the PG&E territory as well as the highest risk circuits

or zones hour by hour for asset related fires of high consequence. The key piece of

data is the probability of there being a fire of high consequence generated from any

ignition point along Transmission and Distribution (T&D) lines in HFTD areas. The

weather inputs utilized in each fire simulation will come from PG&E’s POMMS weather

model. Asset-based fire spread risk scores for areas potentially impacted by PSPS and

circuits will be used to maintain situational awareness and used as an additional factor

in considering de-energization. A methodology will be established to combine the fire

spread risk score with existing systems for tracking and scaling the overall fire danger

and the potential for ignition, specific to FPI and the SOPP model. The system will also

be available to be run in real-time for specific existing fires to understand the predicted
spread, which will inform public and employee safety, along with emergency

management and response efforts.

 4.5.3.       Weather Stations
       Data from weather stations installed in PG&E’s service area will be used to help

forecast and monitor for high fire-risk weather conditions to help inform implementation

of additional measures such as PSPS. Data from these weather stations will also be
used to validate model forecasts as discussed above.




                                             90
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 101 of 179


       PG&E operates more than 200 weather stations within its service area to obtain

local weather data in real-time and these data are publicly available through the NWS.

This data is utilized to assess current fire danger conditions to facilitate operational

decision making and support safe operation of facilities. PG&E plans to deploy an

additional 400 weather stations by September 1, 2019, doubling the installation pace

from 2018.61 In the 2020 GRC PG&E forecasted installing approximately

1,300 weather stations in total within five years. Ultimately, PG&E may deploy more

than or less than 1,300 stations as it continues to study and learn from these efforts, but

1,300 stations installed by 2022 is the best estimate at this time. It would take years to
perform research and modeling to determine the optimum density of weather stations

that would provide PG&E with clear knowledge of local conditions in its service territory.

In the meantime, PG&E exercised judgment, considering knowledge of its service

territory and other utility practices such as those of SDG&E, to decide the density of

weather stations to install at this time, which will provide PG&E with sufficiently granular

knowledge of local conditions to appropriately guide its wildfire risk reduction measures.

The data collected from these stations are made publicly available in near-real time to

benefit the public, federal, state, and local agencies.

 4.5.4.       Camera Deployment Strategy
       Wildfire cameras are used by CAL FIRE, Cal OES, and PG&E to identify,

confirm, and track wildfires. This allows firefighting agencies to be alerted quickly and
to deploy resources directly to the areas where they can have the greatest impact. In

2018, PG&E piloted the installation of nine new cameras in HFTD areas to monitor for

fires. In 2019, PG&E plans to install approximately 70 more high-definition cameras to

increase PG&E and first responders’ situational awareness in HFTD areas in PG&E’s

service territory. PG&E’s goal is to establish roughly 90 percent coverage across these

high fire-risk areas by 2022, which may require the installations of approximately


61 Since PG&E filed the 2020 GRC, PG&E has accelerated installation plans and doubled the
   number of weather stations it plans to install in 2019.


                                             91
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 102 of 179


600 cameras. The high-definition, pan-tilt-zoom cameras will improve PG&E’s overall

situational awareness and be a valuable tool for assisting the WSOC, first responders,

and fire agencies. The cameras currently planned for installation have near infrared

capability and a web interface with time lapse functionality to assist with confirmation of

fire reports, and monitoring fire progression and environmental conditions. First

responders can control the cameras and use the live feeds to quickly confirm, locate,

and respond to fires, and to provide that the right resources go to the right area.

 4.5.5.       Satellite Fire Detection System
       PG&E’s Meteorology team has deployed a beta version of a state-of-the-art
satellite-based fire detection and alerting system and will make this system fully

operational before the 2019 fire season. This system leverages fire detection data from

the GOES-R series of satellites, as well as polar orbiting satellites MODIS and VIIRS.

This system also has the capability to incorporate new fire detection data feeds as they

become available. PG&E is working directly with fire detection algorithm developers

with the Space Science and Engineering Center at the University of Wisconsin-Madison

to procure a customized feed of satellite fire detection data with the lowest latency

available. A PG&E-developed web application, modeled on SDG&E’s program,

displays fire detections as they become available and a customized algorithm monitors

incoming fire detections and produces alerts when a new fire is detected. Fire

propagation can be monitored as the data refreshes (GOES-R series satellites provide
data across the U.S. every 5 minutes and every 1 minute in local areas). This tool will

help PG&E react to new and emerging events quickly and make faster operational

decisions. Once the system detects a new fire, PG&E plans to initiate fire spread

simulations to understand the potential spread of the fire over the next 6 to 24 hours.

The fire spread model will be coupled with PG&E’s in-house weather model and fuel

moisture models, which are discussed above.
 4.5.6.       Storm Outage Prediction Model
       Unplanned outages can pose a fire ignition risk when surface fuels are extremely



                                            92
   Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 103 of 179


dry. When strong winds and dry conditions are present, the risk of fast spreading and

catastrophic wildfire increases. The SOPP, a storm damage prediction system

developed, maintained, and operated by the Meteorology team on behalf of Electric

Emergency Management, is the primary tool PG&E uses to reduce operational risk from

adverse weather events that create a high volume of unplanned outages.

      Functionally, the SOPP model is a collection of tools and techniques that are

employed to predict unplanned outage activity. In its current form, the SOPP model

relies heavily on an experienced meteorologist forecaster. PG&E will upgrade and

automate the SOPP model to allow for less reliance on the forecaster and greater ability
to provide more granular and frequent outage forecasts to support wildfire risk

reduction. The result will be an objective weather risk dashboard, which can be

updated in near real-time.

 4.5.7.      Wildfire Safety Operations Center
      PG&E’s WSOC is a physical facility that serves as the central wildfire-related

information hub for PG&E, and monitors, assesses, and directs specific wildfire

prevention and response efforts throughout its service area. The WSOC interfaces and

collaborates with all lines of business (LOB) and CWSP departments to assist in the

deployment of technology, processes and procedures directly related to wildfire

prevention, response, and recovery. The WSOC develops the procedures for the

WSOC Analyst and Duty Officers to effectively implement or deploy those technologies
and resources. The WSOC also coordinates with PG&E’s Public Safety Specialist

team, which interfaces with CAL FIRE incident commanders and other AHJ incident

commanders to oversee the organizational response to wildfire threats and incidents.

The WSOC was established in 2018, and its functionality will continue to grow and

evolve as situational awareness capabilities expand.

      The WSOC monitors for fire ignitions across PG&E’s service area in real time,
leveraging PG&E weather stations, wildfire camera data, and publicly available weather

information, as well as first responder and local and state data. Information also comes



                                           93
          Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 104 of 179


  into the WSOC from PG&E field personnel, including Public Safety Specialists and field

  observers. The WSOC deploys Public Safety Specialists to investigate reported

  wildfires to gather more incident specific information and report back to the WSOC.

  Based on incident specific information, the WSOC may create an incident report,

  which includes wildfire information, PG&E assets threatened or involved, current red

  flag status, and fire weather information. The WSOC will send the report to a

  pre-determined distribution list including field staff, control center personnel, executive

  staff, supporting LOBs and other PG&E emergency responders.

         4.6.      Public Safety Power Shutoff Program

                      TABLE 17: PUBLIC SAFETY POWER SHUTOFF PROGRAM KEY

                                                                New or
                                                               Existing,
                                                            including cost
                                                               recovery       Regulation    Associated
Section              Title               Mapping                vehicle       Compliance     Drivers
4.6.1       PSPS Decision           Public Safety           New –            Exceeds        ALL
            Factors                 Power Shutoff           FRMMA/WPMA       Regulatory
                                                                             Requirements
4.6.2.      Strategies to Enhance   Public Safety           New –            Exceeds        ALL
            PSPS Efficiency While   Power Shutoff           FRMMA/WPMA       Regulatory
            Reducing Associated                                              Requirements
            Impacts
4.6.2.1     Impact Mitigation       Granular                New –            Exceeds        ALL
            Through System          Sectionalizing          FRMMA/WPMA       Regulatory
            Sectionalizing                                                   Requirements
4.6.2.2     Resilience Zones        Resilience Zones        New –            Exceeds        ALL
                                                            FRMMA/WPMA       Regulatory
                                                                             Requirements
4.6.2.3     Customer Services       Public Safety           New –            Exceeds        ALL
            and Programs            Power Shutoff           FRMMA/WPMA       Regulatory
                                                                             Requirements
4.6.3       PSPS Notification       Public Safety           New –            Exceeds        ALL
            Strategies              Power Shutoff           FRMMA/WPMA       Regulatory
                                                                             Requirements




                                                       94
          Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 105 of 179


                      TABLE 17: PUBLIC SAFETY POWER SHUTOFF PROGRAM KEY
                                          (CONTINUED)

                                                              New or
                                                             Existing,
                                                          including cost
                                                             recovery       Regulation    Associated
Section              Title               Mapping              vehicle       Compliance     Drivers
4.6.3.1     Customer and             Public Safety        New –            Exceeds        ALL
            Community Outreach       Power Shutoff        FRMMA/WPMA       Regulatory
                                                                           Requirements
4.6.3.2     Mitigating PSPS
            Impacts on First
            Responders,
            Healthcare Facilities,
            Telecommunication,
            and Water Utilities
4.6.4       Re-energization
            Strategy



            A Public Safety Power Shutoff or “PSPS” is utilized by PG&E in accordance with

  Commission Resolution ESRB-8 “to protect public safety.”62 PG&E has developed and

  is continuing to refine tools and processes to identify applicable conditions,

  communicate possible impacts, and execute PSPS events. In developing the PSPS

  program, PG&E performed extensive benchmarking with SDG&E (the domestic utility

  with the longest history in pro-actively shutting power off to avoid wildfire events) in a

  variety of areas, including meteorology, operational processes, emergency response,

  restoration, communications and customer support.

            PG&E modeled its PSPS processes and technologies on SDG&E’s, as PG&E

  understands them, to learn from their eight years of experience in this area.
  Particularly, PG&E emulated SDG&E’s methodology for deciding whether to initiate a

  PSPS event, its PSPS execution decision factors, its early stakeholder communication

  strategy (including with customers), its method to determine readiness for post-event

  patrols, and its method to verify the safety of overhead facilities before re-energization.

  PG&E also leverages a FPI modeled similarly to that of SDG&E, to identify higher-risk

  lines in correlation with applicable conditions. To further follow with SDG&E’s decision


  62 See Resolution Extending De-Energization Reasonableness Notification, Mitigation and
     Reporting Requirements in D.12-04-024 to all Electric IOUs.


                                                     95
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 106 of 179


factors, PG&E is implementing several key enhancements in 2019, including increased

density of weather stations, improved base meteorological modeling, and an enhanced

FPI. PG&E is also engaging with the same company that developed an advanced fire

ignition spread model for SDG&E to develop a fire ignition spread model tailored to

PG&E’s service area to help focus PSPS on the areas of highest risk.

       While employing SDG&E’s best practices, PG&E developed the PSPS program

to fit the attributes of PG&E’s service territory. Specifically, PG&E has adapted

SDG&E’s method to identify decision factors to apply to the unique conditions of

PG&E’s service area. For example, PG&E has a higher history of vegetation-caused
outages than SDG&E due to the density of vegetation in Northern California and the

higher circuit miles of overhead conductor. For this reason, PG&E may de-energize at

lower wind speeds than SDG&E.

       PG&E is focused on maturing this program to most effectively eliminate potential

ignitions during extreme weather conditions. In 2019, lines considered for potential

PSPS events will include all distribution and transmission lines at all voltages (500 kV

and below) that traverse Tier 2 or Tier 3 HFTD areas. In comparison, lines considered

for potential PSPS events in 2018 included all distribution lines and transmissions lines

at 70 kV or below that crossed Tier 3 HFTD areas. This expansion of the PSPS

Program increases the targeted distribution lines from approximately 7,000 circuit miles

to approximately 25,200 circuit miles and the targeted transmission lines from
approximately 370 circuit miles to approximately 5,500 circuit miles.

       As PG&E expands PSPS to higher voltage lines within HFTD areas, it is

developing a risk-based process, or Operability Assessments (OA), to assess the

wildfire risk of individual transmission lines and structures. Through these OA, initially

applied to transmission lines, PG&E will apply a risk-informed methodology to evaluate

the potential risks of the line and impacts from de-energization. This risk-informed
methodology will guide PSPS decisions, allowing PG&E to de-energize specific,

targeted transmission lines to reduce wildfire risk and avoid indiscriminate



                                            96
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 107 of 179


de-energization of transmission lines. This will facilitate compliance with federal

reliability and operational requirements (e.g., North American Electric Reliability

Corporation Reliability Standards, California Independent System Operator Corporation

Tariff requirements) and limit wide-area grid reliability risk, while still reducing wildfire

risk.

        On December 13, 2018, the CPUC opened a rulemaking to examine utility use of

de-energization, R.18-12-005. The CPUC acknowledged the relationship between that

proceeding and the proceeding overseeing the implementation of SB 901 Wildfire

Mitigation Plans (R.18-10-007). The CPUC recognized that Resolution ESRB-8 will
remain in effect during the pendency of R.18-12-005 and stated that a detailed

examination of de-energization will take place outside of the Wildfire Mitigation Plan

Proceeding. Should the outcome of the Commission’s separate but related

de-energization proceeding direct PG&E to make changes to its PSPS Program, future

plans will be revised accordingly.

        In the remainder of this section, PG&E describes its: (1) PSPS decision factors;

(2) strategies to enhance PSPS efficiency while reducing associated impacts; (3) PSPS

notification strategy; and (4) re-energization strategy.

  4.6.1.        PSPS Decision Factors
        No singular factor ultimately determines a PSPS decision. PG&E carefully

reviews a combination of several factors when determining if power must be turned off
for safety. These include:

            •   A Red Flag Warning declared by the NWS;

            •   Low humidity levels, generally 20 percent and below;

            •   Forecasted sustained winds generally above 25 miles per hour (mph)
                and wind gusts in excess of approximately 45 mph, depending on
                location and site-specific conditions such as temperature, terrain and
                local climate;




                                               97
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 108 of 179


            •    Computer simulated ignition spread and consequence modeling based
                 on current conditions;63

            •    Condition of dry fuel on the ground and live vegetation (moisture
                 content); and

            •    On-the-ground, real-time wildfire related information from PG&E’s WSOC
                 and field observations from PG&E field crews.
       Generally, the first trigger for a potential PSPS event is a forecast of fire danger

and high wind conditions by PG&E’s Meteorology team. With the enhanced situational

awareness from increased weather stations, and advanced modelling, PG&E’s

Meteorology team predicts conditions specific to local geographic areas. Once PG&E’s

Meteorology team has issued these forecasts, PG&E activates its Emergency

Operations Center (EOC), with a designated Officer in Charge. Under the EOC

structure, PG&E Planning and Intelligence, Operations, and other ICS teams continually

monitor the latest weather forecasts as well as local conditions in areas forecasted for

Extreme-Plus conditions. These teams continuously update the Officer in Charge of the

real-time status of the factors listed above. While these conditions continue, the Officer

in Charge will evaluate whether to call for a PSPS, based on these inputs. The

foregoing describes PG&E’s 2018 process, and we are continuing to evaluate our

criteria to remove as much subjectivity from the decision-making as practical, but there

is no singular algorithm that exists today that yields an objective result.

 4.6.2.         Strategies to Enhance PSPS Efficiency While Reducing
                Associated Impacts
          4.6.2.1. Impact Mitigation Through System Sectionalizing
       PG&E will continue upgrading devices with SCADA capability in targeted portions

of the HFTD areas to help minimize the impact of PSPS events on customers in low-risk

areas adjacent to the HFTD areas. These upgrades will include adding or replacing

existing manually operated fuses and switches at strategic locations with new

SCADA-enabled Fusesavers™, switches, or reclosers. By isolating the lines closer to

63 This decision factor is being developed for use in 2019. PG&E previously had only ignition
   spread modeling based on historic climatology.


                                             98
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 109 of 179


the border of the HFTD, fewer customers will be impacted and fewer lines will be de-

energized. These improvements will also expedite restoration by reducing the amount

of lines requiring a patrol.

           4.6.2.2. Resilience Zones
       PG&E uses the term “Resilience Zones” to describe projects that will allow PG&E

to safely provide electricity to central community resources when PSPS is activated

during Extreme-Plus conditions. Customers near Resilience Zones will benefit from the

ability to access services such as grocery stores and gas stations while the wider grid is

de-energized for safety. Host sites for Resilience Zones are selected in full coordination
with the System Hardening Program for safe operation. Resilience Zones are still in a

pilot phase, which will inform and dictate how the program should evolve in the future to

better serve the needs of our customers.

       Resilience Zones are enabled by pre-configured segments of the distribution

system that can be quickly isolated from the broader grid when a PSPS is initiated.

Using pre-installed interconnection hubs (PIH), PG&E will be able to quickly and safely

connect temporary mobile generation to energize the isolated Resilience Zone.

Generally, PIHs will consist of a transformer and associated interconnection equipment,

ground grid, and grid isolation and protection devices (reclosers and switches).

Resilience Zone PIHs may evolve into Resilience Zone Microgrids over time, as

preferred resource combinations begin to meet technical requirements, and as PG&E’s
capability to operate these systems matures. See Section 4.7.3 for more information on

microgrids.

       PG&E’s pilot Resilience Zone will operate as needed during 2019’s wildfire

season in Angwin, a town situated within the Tier 3 HFTD area in Napa County

(Fire Index Area 175). PG&E is working with Pacific Union College to align the

operation of the Resilience Zone with the college’s privately-owned cogeneration plant
to collaboratively increase resilience for the town of Angwin. Should Extreme-Plus

conditions occur, the presence of the Resilience Zone will allow PG&E to safely



                                            99
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 110 of 179


energize facilities such as the fire station, gas station, Brookside Apartments, and

portions of the Angwin Plaza not already served by the local college’s on-campus

generation.

       PG&E plans on expanding the Resilience Zone workstream for other towns that

may be impacted by PSPS. The geographic scope of a potential Resilience Zone will

depend on a range of factors including the current grid configuration and safety to

energize during Extreme-Plus conditions. Resilience Zones will only be built in areas

that meet the following criteria:

              •   Targeted sectionalizing in the area is not feasible due to grid
                  configuration or other reasons; and

              •   The area has a sufficiently large hardscape and/or has been sufficiently
                  de-risked of ignition danger through system hardening measures that a
                  temporary mobile generator can safely run during Extreme-Plus
                  conditions.
           4.6.2.3. Customer Services and Programs
       PG&E’s first and most critical objective is to maintain safe grid power to as many

customers as possible during potential PSPS events. This objective is achieved

through a variety of strategic initiatives and programs as described throughout this Plan.

PG&E acknowledges, however, that some customers will lose power during these

events, and that it has a role to play in supporting our customers by providing services
and programs to help alleviate the safety, financial, and disruptive impacts losing power

can cause our customers.

Extending and Expanding 2018 Programs into 2019
       PG&E currently offers several services and programs to our customers that can

assist before, during and after an emergency including a PSPS event. These programs

were available during the 2018 Wildfire season and will continue in 2019. These

programs apply broadly to all types of customers and include:

       •   Proactive Communications: Respecting our customer’s right to choose
           how they want to receive communications from PG&E, we provide a
           number of communication options, including: orchestrated proactive


                                              100
Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 111 of 179


      notifications via text, email, interactive voice recording, and phone.
      However, during a PSPS event, PG&E leverages all communication
      channels to contact customers given the safety implications and
      potential disruption to their daily schedule. PG&E’s electric customer
      base of 5.4 million premises could potentially be contacted if there is a
      valid phone number on file.

  •   24/7 Information and Updates: PG&E’s website provides customers
      with convenience and flexibility by allowing them to educate
      themselves on a variety of topics associated with wildfire
      preparedness. While customers can quickly identify areas impacted by
      weather or emergency events on the PG&E website, PG&E will also
      work closely with external media outlets to provide broader awareness,
      critical insight and capture crowdsourced feedback—all of which
      promotes more effective communication. In 2018,
      2,380,153 customers visited pages related to outages and wildfire
      safety and preparedness.

  •   Experienced and Knowledgeable Business Teams: PG&E supports
      the unique needs of our largest industrial, commercial and agricultural
      customers with a dedicated team of over 60 account managers
      handling over 3,500 business customers. In addition to providing
      updates before, during and after an emergency, the account
      management team is available to work with critical customers to
      develop operational plans to prepare for an emergency. This team is
      assigned based on industry segments allowing for knowledge sharing
      of best practices and procedures.

  •   Live Customer Support: PG&E operates four contact centers in the
      state of California and provides 24/7 emergency live-agent service for
      customers to report emergencies. Our IBEW Contact Center agents
      are trained in how to handle customers dealing with natural gas and
      electric emergencies with specific procedures to escalate life-
      threatening situations. In 2018, our customer service agents handled


                                       101
   Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 112 of 179


          over 448,000 customer calls related to emergencies with an average
          speed of answer of 8 seconds.

      •   Mobile Neighborhood Answer Centers: PG&E maintains a local
          presence in our communities with the deployment of mobile answer
          centers to support customers during emergencies providing
          information on service restoration. Mobile answer centers provide a
          local alternative to live customer support over the phone, in pop-up
          locations throughout areas where the highest level of impacted
          customers reside.

      •   Customer Financial Relief: PG&E acknowledges the financial burden
          that customers may bear when impacted by an emergency. Over the
          years PG&E has developed a portfolio of financial solutions for our
          customers to provide immediate relief from worrying about their utility
          bill. PG&E offers financial support based on several factors and
          includes bill adjustments, extended payment plans, suspension of fees
          and low-income support for customers impacted by emergencies. This
          is further discussed in Section 5.2 of this Plan. In 2018, PG&E
          provided over $4.7 million in financial relief to customers impacted by
          wildfires in 2017/2018.

      •   Personalized Service for Impacted Customers: PG&E provides a
          single point of contact for severely impacted wildfire customers to help
          assist with post fire details. This includes billing, claims, service
          planning, permitting, etc. This knowledgeable team of experienced
          and dedicated representatives can support a wide variety of customers
          or quickly route the customer to those who can assist. This team is
          currently slated to provide support to over 14,000 residential electric
          service points and 970 commercial electric service points.

Proposed New Initiatives for 2019 and Beyond
      Given the anticipation that PSPS events will become more frequent due to

extreme weather events, PG&E is actively exploring and developing additional services



                                            102
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 113 of 179


and programs to support our customers during PSPS events. The Company is

investigating a wide variety of solutions including commercially available products,

partnerships with key community organizations, and services aimed to help our most

vulnerable customers/communities.

       PG&E’s primary focus in the short term will be for those customers who require a

continuous electric supply for life support, as well as critical services (i.e., telecom,

water agencies, hospitals, and first responders) who provide life support services to our

communities. PG&E will work closely with County OES to share information related to

our most vulnerable customers to support local first responders in providing important
local services to these customers during a PSPS event. PG&E will also continue to

provide live customer support for critical services to provide real time updates and

information regarding PSPS event impacts, duration, and restoration status.

       Below is a list of the types of new programs PG&E is exploring:

            •   OEM & Retail Partnerships: Utilizing the existing back-up generation
                marketplace, PG&E would partner with major retailers and equipment
                suppliers to support onsite back-up generation systems that can provide
                continuous power during a PSPS event. PG&E would neither own nor
                operate this equipment, instead helping to facilitate the awareness and
                benefits an onsite system would provide during an emergency event.
                With the primary objective to aid in the streamlining of implementing a
                system that best supports the customer’s overall choice and control of
                managing their energy/emergency needs.

            •   Collaborative Community Support: In coordination and partnership with
                local OES and other critical members of the community, community-
                based solutions would include initiatives such as “Enhanced Cooling
                Centers” to provide additional services to medical baseline, life support,
                and our most vulnerable customers. This collaborative effort comprised
                of community-based organizations, local stakeholders, and first
                responders would be designed to provide a safe, energized location for
                those most in need. Included would be the ability to support the


                                             103
Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 114 of 179


          transportation of vulnerable residential customers to and from these
          centers.

      •   Grant Program: Partner and engage community-based organizations to
          develop a grant program to meet the needs of our most vulnerable
          customers.

      •   Continuous Power Programs: Continuing the education and support of
          commercially available options for Business customers (i.e., small
          business, mid-markets and large enterprise). Utilizing existing non-
          tariffed and account management channels to customize products and
          programs based on unique customer operating requirements.

      •   Partnership With Critical Services: PG&E will build on how it provides
          live customer support for critical services (i.e., telecom, water agencies,
          hospitals, and first responders); to provide timely updates and
          information regarding PSPS event impacts, duration, and restoration
          status.

      •   Coordination With Third-Party Commodity Suppliers: As more customers
          in PG&E territory purchase their gas or electric commodity from a
          supplier other than PG&E, we recognize the importance of providing
          Community Choice Aggregation (CCA) programs and Direct Access (DA)
          providers in our territory timely and relevant updates relating to PSPS
          events and Wildfire Relief efforts. Prior to PSPS events PG&E notifies
          CCA and DA providers of the potential PSPS event and the timing of
          prospective event. As the event gets closer, PG&E continues to provide
          updates to our CCA and DA partners that may impact our joint
          customers, including potential impacted customer lists, talking points and
          any timing changes that may occur. During the PSPS event PG&E CCA
          Account Managers provide daily updates to the CCA programs on timing,
          customer status and answer any questions or concerns the CCA brings
          up that come from our shared customers. As the metering and billing
          agent for many third-party suppliers, PG&E has worked closely with our
          partners to administer bill relief for severely impacted customers. PG&E

                                      104
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 115 of 179


                coordinates regular calls and provides data to third-party suppliers during
                and after emergency situations. In 2018, PG&E worked with over
                50 third-party suppliers representing over 2 million customers.

       PG&E will continuously refine and further develop strategies that minimize the

extent of disruption of grid power, while enabling increased customer choice and control

over safely managing energy needs during an emergency.

 4.6.3.        PSPS Notification Strategies
       Recognizing that de-energization for public safety can burden communities with

unintended risks and hardships, PG&E is committed to providing notice to government

agencies and providers of critical services when extreme fire danger is forecasted, as
well as continuing to refine its PSPS program to reduce the scope and severity of

impact on customers.

       PG&E will notify its primary government and agency contacts that PG&E is

monitoring conditions and that extreme fire danger conditions may cause power

outages or require PG&E to shut off power for safety in the coming days. For cities,

counties and local agencies, PG&E will use a platform which can send the same

message to a list of contacts through multiple channels including phone, text and email.

Upon request, PG&E will provide city, county and agency officials with the content of its

customer alerts, so they can be shared on channels such as Nixle, Nextdoor, and

Reverse 911.

       If a PSPS event is forecasted, PG&E will also attempt to send notifications to all

potentially impacted customers when and where possible, before, during and after a

PSPS event. Notifications will be made through various channels including IVR, text

and/or email. When and where possible, PG&E will attempt to notify critical facilities

such as hospitals, emergency centers, fire departments, water plants, water utilities/

agencies, schools, and telecommunications providers (critical facilities) in advance of

residential customers before an event occurs to help inform their preparedness efforts.
During an event, frequent communication via live call outs with detailed event

information will be provided to critical facilities to support operational needs if possible.


                                             105
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 116 of 179


After an event, PG&E will prioritize critical facilities during restoration when and where

technically possible. PG&E will do additional outreach to Medical Baseline and Medical

Baseline-eligible customers so that PG&E has their contact information and they know

how to prepare. If general notifications (IVR, text and email) are unsuccessful, PG&E

will deploy personnel for an in-person notification.

          4.6.3.1. Customer and Community Outreach
       PG&E has performed significant community outreach to customers and first

responders relating to PSPS events to enhance its ability to notify customers if a PSPS

event is forecasted and help communities prepare for such events. In 2018, PG&E
focused the first year of the program on making sure that the more than 570,000 homes

and businesses served by lines in extreme fire-threat areas were aware of possible

public safety outages and could take steps to prepare. In 2018, PG&E:

            •   Reached out to homes and businesses served by lines in extreme fire-
                threat areas through letters, postcards and emails to share information
                and help them prepare;

            •   Held over 450 meetings with community stakeholders (many of which
                were attended by a member of PG&E’s senior leadership team) to talk
                about wildfire safety efforts and coordination;

            •   Hosted more than 20 regional informational workshops and open houses
                as well as additional public meetings and answer centers in key
                communities on CWSP and PSPS;

            •   Conducted direct outreach to customers who provide critical services
                such as hospitals, fire stations, water agencies and telecommunications
                providers that could be affected by a PSPS event;

            •   Reached out directly through mail, emails and automated calls to the
                19,000 customers who are enrolled in our Medical Baseline Program, as
                well as direct outreach during the October PSPS event and potential
                PSPS event in November;


                                            106
   Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 117 of 179


           •   Conducted outreach to master meter customers about PSPS and
               provided flyers to share with tenants to raise awareness and help them
               prepare for possible outages;

           •   Launched a dedicated website (pge.com/wildfiresafety) and created a
               search tool where customers can enter their address and learn if they
               are served by a line that may be turned off for safety during high
               wildfire threats;

           •   Continued earned, paid and digital media campaign to raise awareness
               about CWSP and PSPS and how customers can prepare;

           •   PG&E’s VP of Electric Operations participated in the CPUC’s December
               2018 Public Safety Power Shutoffs Workshop;

           •   Communicated and coordinated closely with CPUC, Cal OES,
               CAL FIRE, and the Governor’s office during the October 2018 PSPS
               event; and

           •   Provided ongoing support to local Fire Safe Councils through grants and
               other partnerships including co-sponsored events.

      In 2019, PG&E is expanding and building upon these efforts to continue to help

keep its customers and communities safe. PG&E intends to notify its 5.4 million electric

customer premises of the potential for PSPS impacts and will continue to reach out to
customers who live in or near high-fire threat areas. Information will include what

customers can expect to experience in their community as a result of our ongoing and

expanded wildfire safety efforts. We will continue to educate about steps customers

can take to prepare for extreme weather and possible outages. These efforts include:

           •   Reaching out to customers served by lines in elevated or extreme
               fire-threat areas, through postcards, bill inserts and other mailers as well
               as email and social media;

           •   Supplementing direct communications with earned and paid media;



                                            107
   Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 118 of 179


           •   Partnering with organizations who support our most vulnerable customer
               to explore opportunities to provide additional information and services;

           •   Ongoing briefings with city and county leaders, community leaders, first
               responders, local offices of emergency services and other public safety
               authorities to discuss our wildfire safety efforts and how PG&E can
               coordinate;

           •   Continuing to hold answer centers and open houses (where needed and
               appropriate) to engage with local community members and answer
               questions about our work;

           •   Looking at how PG&E can improve our PSPS notification processes and
               providing emergency services agencies with more detailed information
               and maps to assist with coordination efforts;

           •   Working to provide more frequent updates around estimated restoration
               times to customers and communities during a PSPS event through both
               direct notifications as well as local news, radio, social media and the
               pge.com website, when and where possible; and

           •   Doing additional outreach to Medical Baseline and Medical Baseline-
               eligible customers so that PG&E has their contact information and they
               know how to prepare.

          4.6.3.2. Mitigating PSPS Impacts on First Responders, Health
                     Care Facilities, Telecommunications, and Water
                     Utilities
      PG&E is performing direct outreach to customers who provide critical services,

such as hospitals, fire stations, water agencies/water utilities and telecommunications

providers to confirm PG&E has accurate contact information on file for notification

purposes. Another important aspect of PG&E’s direct outreach is the importance of
having emergency operational plans in place in event of a PSPS. PG&E is committed

to providing as much advance notice (as possible) so that our critical service providers



                                           108
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 119 of 179


customers can be prepared to implement their emergency operational plans should a

power shut down be necessary. PG&E is also committed to developing additional

programs in collaboration with first responders, health care facilities,

telecommunications, and water utilities. Pursuant to the ALJ Ruling, PG&E is including

as Attachment B to this Plan a list of the entities that PG&E considers critical services

for purposes of communications related to a PSPS event.64

       In addition, as mentioned above, PG&E will prioritize sectionalizing locations in a

manner that evaluates the potential regional PSPS frequencies, with the goal to

minimize the impact to critical customers in off-target areas.
 4.6.4.       Re-Energization Strategy
       PG&E will only restore power following a PSPS event after confirming that it is

safe to do so. Crews will patrol all facilities de-energized during a PSPS event to

identify any damage that needs to be repaired before re-energizing. To reduce the

outage impact to customers, PG&E will use helicopter patrols in areas where visibility is

not limited by vegetation. PG&E assigns a task force consisting of supervisors, crews,

troublemen, and inspectors to each circuit or portions of a circuit. This structure

enables PG&E to patrol and perform step restoration in alignment with the impacted

centralized control centers. Step restoration is when a substation is re-energized, and

circuits are subsequently safely energized in segments as patrols continue. Any

necessary repairs are conducted while patrols continue to allow for restoration to
proceed as efficiently as possible.

   4.7.       Alternative Technologies




64 ALJ Ruling, Attachment A at p. 5.



                                            109
        Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 120 of 179


                             TABLE 18: ALTERNATIVE TECHNOLOGIES KEY

                                                   New or Existing,
                                                     Including
                                    Program          Recovery          Regulation     Associated
 Section             Title          Mapping           Vehicle          Compliance      Drivers
4.7.1         Rapid Earth Fault    Rapid Earth     Existing –         Exceeds        Not Applicable
              Current Limiter      Fault           EPIC65             regulatory
              Pilot Project        Current                            requirements
                                   Limiter Pilot
                                   Project
4.7.2         Enhanced Wires       Enhanced        New –              Exceeds        D1 – D6, D8
              Down Detection       Wires Down      FRMMA/WPMA         regulatory
              Project              Detection                          requirements
                                   Project
4.7.3         Other Advanced       N/A             N/A                Exceeds        Not Applicable
              Technologies                                            regulatory
                                                                      requirements


          PG&E is implementing pilot programs to evaluate alternative technologies that

may harden and modernize the electrical system and improve operational capabilities.

PG&E is implementing pilot programs to evaluate alternative technologies.




65 Electric Program Investment Charge (EPIC) represents initiatives funded through the
   CPUC’s EPIC research, development, and deployment grants.


                                                   110
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 121 of 179


 4.7.1.       Rapid Earth Fault Current Limiter Pilot Project
       The Rapid Earth Fault Current Limiter Technology has been shown by the

Victoria State Government (Australia) to directly reduce the risk of wildfires for single

line to ground faults. PG&E has a demonstration project planned in 2019 to test the

capabilities of this technology within PG&E’s system. The Rapid Earth Fault Current

Limiter technology consists of an inductor installed between the substation transformer

neutral and ground and tuned to the line to ground capacitance of the circuits fed off of

a distribution substation bank. In effect, this technology moves the neutral to the faulted

phase during a fault reducing the potential to ground on that line to effectively zero
(less than 250V) which significantly reduces the energy available for the fault.

 4.7.2.       Enhanced Wires Down Detection Project
       PG&E has enabled single-phase SmartMeters™ to send real-time alarms to the

Distribution Management System under partial voltage conditions (25-75 percent of

nominal voltage). Prior to implementation, SmartMeters™ could only provide real-time

alarms for the outage state. For three-wire distribution systems, the partial voltage

condition indicates one phase feeding the transformer has low voltage or no voltage.

Energized or de-energized wires down will create a low voltage condition on

transformers through the mechanism of transformer back feed from the inactive phase

to the fault. This enhanced situational awareness can help detect and locate downed

distribution lines more quickly to enable faster response. Faster response may not only
reduce the amount of time the line is down but may also allow first responders to more

quickly extinguish wire down-related ignitions if they occur. PG&E is continuing to

develop this solution to extend the enhancement to 3-Phase meters and 4-wire

distribution systems.

 4.7.3.       Other Alternative Technologies
       In addition, to the pilot programs, PG&E is researching other possible alternative
technologies to determine whether they would be feasible and effective in system

hardening. PG&E is evaluating emerging sensor technologies that enable real-time



                                            111
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 122 of 179


system monitoring and situational awareness and is advancing the use of primary line

sensor fault measurements in combination with CYME Power Engineering software fault

calculations to display possible primary fault locations for targeting field patrol and

accelerating fault locating. PG&E is also developing analytic and dashboard strategies

to produce prioritized and actionable information from the correlation of data from

multiple sources (e.g., SCADA, SmartMeter™, primary line sensors, and emerging

sensor technologies).

       Microgrids also continue to be a point of interest and optionality for both our

customers and our internal operations in multiple contexts. The ability to island (to
disconnect completely from the centralized grid) at key times can allow for sustained

backup generation to critical facilities in communities working to respond and recover

from wildfires and other natural disasters. PG&E is continuing to explore various paths

to meet customer needs (resilience and other), as well as opportunities to support

quicker recovery after a PSPS event is called.




                                            112
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 123 of 179


   4.8.         Post-Incident Recovery, Restoration and Remediation
                Activities

 TABLE 19: POST-INCIDENT RECOVERY, RESTORATION AND REMEDIATION ACTIVITIES KEY

                                               New or Existing,
                                                  Including
                                 Program         Recovery         Regulation    Associated
  Section          Title         Mapping           Vehicle        Compliance     Drivers
 4.8.1        Post-Incident   Not Applicable   N/A – unknown      Regulatory   Not Applicable
              Recovery                         (fact specific)    Compliance
 4.8.2        Restoration     Not Applicable   N/A – unknown      Regulatory   Not Applicable
                                               (fact specific)    Compliance
 4.8.3        Remediation     Not Applicable   N/A – unknown      Regulatory   Not Applicable
                                               (fact specific)    Compliance


         Each disaster has unique facts and circumstances. PG&E’s post-incident

approach empowers teams to rebuild and recover from a disaster safely, efficiently,

effectively, and consistently. PG&E is committed to timely, well-coordinated activities

between its Service Planning & Design, Gas and Electric Construction, and External

Engagement teams.

         Regardless of cause, rebuilding and recovery is required for any fire, flood, or

explosion that causes damage of a magnitude that warrants major disaster assistance

in repairing damage, mitigating loss, lessening hardship, or to alleviate suffering.

Typical impacts of a disaster result in destroyed structures, threatened or crippled

critical infrastructure, power outages, and forced evacuations. The intensity of disasters

can vary on a case-by-case basis and affect utility customers differently, and for varying

amounts of time.

 4.8.1.         Post-Incident Recovery
         In the case of a wildfire, before post-incident assessment can begin, PG&E must

secure CAL FIRE clearance to access the impacted area. PG&E line workers,

inspectors, and estimators will then conduct a damage assessment of PG&E’s electrical

and gas infrastructure in the approved locations. The quantity of the personnel and
timeline dedicated to this effort will depend on the extent of the damaged territory.



                                               113
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 124 of 179


Minor asset corrections may be performed at this time where warranted to meet safety

requirements.

       The Customer Care team will, where appropriate, stand up mobile Answer

Centers at appropriate locations. Information gathered during repopulation and via

County OES, local fire, and other means can help inform and prioritize restoration and

customers return home. Additional information on Public Outreach During and After

Wildfires is provided in Section 5.1.3 of this Plan.

 4.8.2.       Restoration
       PG&E will establish the appropriate level Incident Command Structure (ICS) and
allocate resources to support the established restoration priorities following the

procedures outlined in PG&E’s Company Emergency Response Plan (CERP). PG&E

will execute the restoration process, including all main line assets, after troublemen and

assessment resources troublemen have identified which customers are safe to restore.

       When and where possible, the Customer Care team communicate estimated

times of restoration for extended outages. Once service is restored, normal billing and

credit operations will resume.

 4.8.3.       Remediation
       Community support and rebuild activities will be determined based on PG&E’s

analysis of the wildfire impact. PG&E will deploy its Remote Estimating Team to

prepare designs, estimates, and job packages for critical infrastructure rebuild. Rebuild
designs will be executed in accordance with PG&E’s new fire-resilience infrastructure

standards and design assumptions will be incorporated based on resilience and

hardening plans considered. Critical infrastructure rebuild will be executed in parallel

with estimating effort and also in accordance with fire resilience engineering standards.

PG&E’s line crews will rebuild transmission and distribution lines and supporting

infrastructure so that it is operable and energized. The quantity of the crews required
will be determined based on the extent of the damage. PG&E will assess longer term

infrastructure rebuild requirements and determine recommended rebuild design. At this



                                            114
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 125 of 179


time in some cases, PG&E may abate fire affected trees that pose a threat to utility lines

and conductors and insulators may be cleaned based on the possibility that fire

retardant was dropped on the line and/or particulate matter from the smoke plume could

have caused a buildup on the line due to incomplete combustion during the fire.

          4.8.3.1. Environmental Remediation – Debris Flow Modeling
       A part of PG&E’s remediation work is concentrated in the planning and response

to debris flow hazards specific to the norther regions recently impacted by wildfire.

Debris flows are gravity-driven mixtures of soil and water that are intermediate between

floods consisting of water and solid to semi-solid landslides consisting of soil and rock.
PG&E recognizes that the recent fires in northern California can result in elevated

debris hazard due to the abrupt removal of vegetation that can retard hillside erosion,

slow downward accumulation of sediment, and limit surface runoff during large storms.

Localized erosion associated with debris flows can expose buried pipelines and can

exert high impact forces to above ground structures, including electrical transmission

towers, shipyards, natural gas facilities, and access roads.

       PG&E’s debris flow hazard prediction model integrates PG&E infrastructure, past

debris flow datasets, local jurisdictional precipitation data, U.S. Geological Survey

model results, and other datasets. The model was created to calculate debris flow

thresholds and integrate this within PG&E’s precipitation forecasts to rapidly predict the

location and severity of debris flows in fire areas prior to major storm events.
       The Debris Flow Watch is issued when a heightened state of awareness and

monitoring is recommended. Work in areas along the base of steep slopes and

drainages within and below fire burn areas should be approached with caution and

personnel should at all times be cognizant of the surrounding land conditions and

weather changes. Periodic check-ins should be conducted with all field personnel.

The Debris Flow Warning is issued when continued monitoring of rainfall throughout this
storm event indicates the potential for short-duration, intense precipitation that poses a

heightened likelihood for initiation of debris flows within vulnerable slopes. The greatest



                                            115
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 126 of 179


likelihood is in heavily burned areas at the base of steep slopes and downstream

drainages but could also include areas of moderate slopes and along larger creeks.

       PG&E’s debris flow susceptibility maps show the relative probabilities for debris

flow triggering within individual basins and along drainages with a focus on the orange

and red zones of greatest concern. Work and personnel should be restricted at the

base of slopes, drainages, and creek banks in the identified areas of concern until the

Warning is terminated. Field crews should be specifically prepared to respond to debris

flow occurrences in these areas and maintain a heightened state of alert with frequent

EOC check-ins to obtain information updates and report observed debris flow activity.
       To further improve PG&E’s debris flow model estimates specific to the wildfire

burn zones in northern California, Geosciences and Emergency Preparedness and

Response (EP&R) are augmenting the collection and monitoring of rainfall intensity in

the fire burn zones. The installation of rain gauges (using cellular or satellite

technology) will improve our capability to monitor high concern areas in remote

locations and augment NWS and PG&E Meteorology precipitation radar and local

weather station data. This information, combined with systematic field reconnaissance

(including visual and LiDAR-based mapping) is part of the program to improve debris

flow assessment capabilities in northern California. The purpose of improved

monitoring will help establish threshold rainfall intensities for debris flow initiation

(currently ¼ inch in 15 min). These types of instruments are ideally suited to record
rainfall in environmentally sensitive areas as part of PG&E’s wildfire monitoring program

as well. Long-term monitoring provides situational awareness of potentially hazardous

earth movements during the recovery period.




                                              116
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 127 of 179


5. Emergency Preparedness and Response
       Pursuant to PUC Section 8386(c)(16) and the ALJ Ruling, this section of the Plan

describes PG&E’s emergency preparedness and response plan, including plans to

prepare for and restore service after a wildfire and community outreach and customer

support during and after a wildfire.

   5.1.       PG&E Company Emergency Response Plan
       PG&E’s overall emergency preparedness and response plan, filed pursuant to

PUC Section 768.6 and GO 166, is referred to as the Company Emergency Response

Plan or “CERP.” PG&E’s CERP and associated annexes, one of which is PG&E’s FPP,
are important tools to prepare PG&E for emergencies of all types.

       PG&E’s CERP assists personnel to respond in a safe, efficient, and coordinated

manner to an emergency affecting gas or electric generation, distribution, storage,

and/or transmission systems within the PG&E service area or the people who work in

these systems. The CERP is an “all-hazards” plan that provides a broad outline of

PG&E’s organizational structure, describes actions undertaken in response to

emergency situations, and presents a response structure that has clearly defined roles

and responsibilities and identifies coordination efforts with external organizations

(e.g., government, media, other gas and electric utilities, essential community services,

vendors, public agencies, first responders, and contractors). The CERP consists of a

base plan, appendices, and annexes. Annexes are detailed emergency response plans
for specific operations, functions, or hazards.

       PG&E utilizes common emergency response protocols and follows a recognized

ICS. The CERP’s all-hazards approach applies to any natural disaster or

human-caused situation (e.g., fires, floods, storms, earthquakes, terrorist- or

cyber-attacks) that threatens life and property or requires immediate action to protect or

restore service or critical business functions to the public.




                                             117
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 128 of 179


 5.1.1.         The Plan’s Alignment With CERP
       The Plan references PG&E’s CERP, including specifically the Fire Prevention

Plan. The Fire Prevention Plan is a comprehensive set of plans, procedures,

processes, and activities related to the prevention, detection, response to, and recovery

from ignitions that, if not suppressed, pose a risk of growing into a wildfire. In addition

to employing the CERP in responding to wildfires as discussed below, PG&E maximizes

the effectiveness of its CERP by:

            •    Providing its CERP to appropriate representatives from cities and/or
                 counties within PG&E’s service area every two years;

            •    Conducting meetings with these public agencies to provide an overview
                 of the plan and to receive input;

            •    Working collaboratively with other utilities, participating in trade
                 association meetings, and conducting benchmarking to identify
                 emergency preparedness best practices;

            •    Reviewing disasters and emergencies that have affected other utilities,
                 examining remedial actions taken, and incorporating updates to its plan,
                 as needed;

            •    Preparing an after-action report following an activation of its EOC that
                 identifies whether appropriate corrective actions or modifications need to
                 be made to the CERP and other plans; and,

            •    Conducting annual corporate-wide exercise relative to our PSPS
                 program and wildfire restoration, followed by a robust “After Action
                 Review” and PMO program.

 5.1.2.         Plans to Prepare for and Restore Service
       To support the development of an overall restoration and resource allocation
strategy during a wildfire incident, PG&E uses a Restoration Work Plan tool to forecast

the systemwide Estimated Time of Arrival and Estimated Time of Restoration (ETOR).



                                              118
   Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 129 of 179


PG&E created the Restoration Work Plan tool to identify geographic areas that may

need more personnel to support restoration efforts. The tool utilizes current and

forecasted outage and resource counts to estimate the total time of restoration on

systemwide, regional, and divisional levels. Historical assessment and restoration times

for the current type of incident and geography drive resource productivity assumptions.

By comparing the ETOR across all PG&E divisions, incremental resources can be

directed toward those areas that need them most, and the need for mutual assistance

crews can also be forecasted.

       There are many cases where PG&E crews respond to a fire area and perform
asset protection, such as pole pre-treatment, and fuel reduction activities ahead of a fire

on and near the power line Right-of-Way (ROW) (with approval of the fire suppression

AHJ Incident Commander at the Incident Command Post). Activities include:

           •   Asset Protection – Conducted with an approved wildland fire chemical
               applied to the base of the wooden facilities, thus helping to prevent
               ignition of the power pole from direct flame impingement or radiant heat.

           •   Vegetation Clearing/Fuel Reduction – VM crews may work ahead of the
               fire to reduce the fuel in and around the facilities and utility ROW using a
               variety of vegetation clearing/fuel reduction methods.

           •   Field Readiness – Field personnel will be made available to work directly
               with the fire suppression Incident Command to identify potential hazards
               and to provide a safe area for the public and the personnel working
               onsite. If the power lines need to be de-energized, the crews will
               perform the task for the fire control personnel. De-energizing the lines
               removes the likelihood of contact with an energized (hot) conductor
               should it come down from a burned power pole or be brought down by a
               hazardous tree or other conditions.

           •   Operational Controls – Onsite personnel will also be made available to
               work with fire suppression Incident Command personnel should a



                                           119
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 130 of 179


               change in tactics be necessary to protect critical generation, T&D
               system assets.

       Once a wildfire is detected, one or more emergency centers may be activated, or

other preparatory actions may be taken. These actions include, but are not limited to:

conference calls, placing personnel on alert status, reviewing emergency plans,

identifying key personnel available for restoration activities, pre-staging personnel,

evaluating supplies and equipment, advising employees to pack overnight bags, and

canceling or postponing non-critical meetings.

       Each emergency center maintains call-out procedures for adequate staffing

levels for any and every emergency. For escalating incidents, each LOB maintains
appropriate notification processes, electronic mail and paging lists to notify personnel

about the emergency and provide reporting and contact information. Personnel report

to pre-designated emergency center locations or to another assigned location within the

notified time period appropriate to the incident.

 5.1.3.       Emergency Communications
       Emergencies underscore the need for strong communication with customers and

the communities PG&E serves. PG&E’s ongoing efforts to connect with customers and

keep them informed—especially in a time of crisis— cover a variety of communication

channels including, among others, our website, customer contact center, account

management team, paid advertising, social media, proactive news stories, customer
letters/emails/texts, videos, community meetings, customer answer centers, public

notices, factsheets, and handouts.

       In local emergencies, it is essential for field personnel to coordinate their

activities with local public safety and other first responders to provide for the safe

restoration of service. As an emergency grows, the necessity for internal and external

coordination also grows. When activated, the EOC becomes the single point of

coordination for information dissemination. PG&E provides information in many
different languages depending upon the targeted population, including English, Spanish,

Chinese, Vietnamese, Korean, Hmong, Tagalog, and Russian. PG&E understands that

                                            120
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 131 of 179


information will change rapidly during an emergency and our commitment is to share

timely updates with our customers. Below, PG&E provides the specific plans for

communications before, during, and after a wildfire.

          5.1.3.1. Public Outreach Before Potential Wildfires
       PG&E communicates to customers and other stakeholders about efforts to

prevent, prepare for, and respond to wildfires, as well as safety measures customers

can take to help further reduce the risk of wildfires that might impact their homes,

businesses, families, employees, or communities. As part of this outreach, PG&E

conducts annual electric safety training for first responders, including law enforcement,
fire departments, and public works and transportation agencies. PG&E also participates

in annual joint exercises with first responders and emergency management partners to

enhance and coordinate prevention and preparedness efforts. PG&E meets annually

with local, state, and federal agencies and jurisdictions to share FPPs and strategies.

       PG&E shares information with customers about the CWSP and other advice to

help them prepare for and stay safe during extreme weather events. As part of this

program, PG&E communicates directly about our programs including, among others,

Situational Awareness including WSOC, PSPS, EVM, System Hardening, and WSIP

efforts through its website, customer contact center, account management team, paid

advertising, social media, proactive news stories, customer letters/emails/texts, videos,

public notices, fact sheets and handouts.
       As part of preparedness efforts, PG&E asks customers to visit

pge.com/wildfiresafety to enter their address and find out if their home or business is

served by an electric line that may be turned off for safety during high wildfire threats

and to update their contact information. PG&E will use this information to alert

customers in advance of turning off their electric service for safety, when and where

possible, via automated calls, texts and emails. There is also information available on
this website to help customers prepare a plan for their home or business.




                                            121
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 132 of 179


           5.1.3.2. Public Outreach During Wildfires
       During a wildfire, PG&E conducts public outreach in a variety of ways. PG&E

communicates with customers about safety and response efforts through its website,

customer contact center, account management team, paid advertising, social media,

proactive news stories, customer letters/emails/texts, videos and by attending

community meetings as an incident is occurring to provide the latest information.

To coordinate resources, PG&E may activate its EOC (at our headquarters in San

Francisco), Regional Emergency Centers, and Operational Emergency Centers.

       To assist in restoration and recovery, as appropriate, PG&E will stand up a base
camp in impacted areas to mobilize resources and safely assess and restore gas and

electric services. A team of highly trained and skilled communications and customer

representatives are deployed as part of these mobilized response efforts to respond to

questions from customer in affected communities, media requests, and local

government inquiries in coordination with the EOC.

           5.1.3.3. Public Outreach After Wildfires
       Once first responders contain portions of a wildfire, PG&E begins work to safely

assess for damage and restore gas and electric service to customers. This requires

ongoing communication efforts with customers to provide the most up-to-date

information about PG&E’s response and recovery efforts.

       PG&E communicates with customers about safety and response efforts through
our website, customer contact center, account management team, paid advertising,

social media, proactive news stories, customer letters/emails/texts, videos and by

attending community meetings as an incident is occurring to provide updated

information.

       PG&E also provides detailed information about what services are available to

customers who have been directly impacted by wildfires, ranging from bill relief to
waiving certain fees to the rebuilding process and how to renew gas and

electric service.



                                           122
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 133 of 179


 5.1.4.       Ensuring Adequate Workforce to Restore Service
       During any emergency event, PG&E personnel play a central role in restoring

power to customers. Personnel must be organized, assigned, directed, tracked, and

otherwise managed throughout the duration of an event, to effectively respond. Each

emergency center maintains an emergency staffing plan and call-out procedure for

adequate staffing for emergencies. For EOC personnel, the EP&R Director maintains

an EOC On-call roster with appropriate contact information for key emergency response

personnel and is responsible for issuing the call to activate the EOC.

       PG&E’s workforce undergoes regular trainings and exercises to provide an
understanding of emergency preparedness and response plans and practices, in

addition to providing an adequate number of qualified personnel to respond. PG&E also

coordinates with other utilities and in trade association meetings on emergency

preparedness and response issues and exchanges mutual support in large-scale

emergencies.

       Training is offered on multiple topics and formats, including on the job, in the

form of tailboards, as web-based and instructor-led training courses, and through

simulated emergency exercises. There is also annual field personnel training to

prepare employees for fire season.

       Restoring power after a wildfire is a complex task. A safe and expeditious

restoration requires significant logistical expertise along with skilled line workers and
specialized equipment. Electric or gas power utilities affected by significant outages will

turn to the industry’s mutual assistance network—a voluntary partnership of electric and

gas companies from across the country—to help speed restoration. Mutual assistance

is an essential part of the electric and gas power industry’s service restoration process

and contingency planning. The mutual assistance network is a cornerstone of electric

utility operations during emergencies.66

66 Edison Electric Institute Mutual Assistance
   http://www.eei.org/issuesandpolicy/electricreliability/mutualassistance/Pages/default.aspx,
   accessed March 29, 2018.


                                             123
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 134 of 179


       Different types of mutual assistance include, but are not limited to, utilizing local

(utility to utility), in-state (California Utilities Emergency Association), regional (Western

Region Mutual Assistance Agreement (MAA)), national (Edison Electric Institute (EEI)

and American Gas Association), and specific hazard agreements (EEI’s Cyber Mutual

Assistance Program) which are established through a MAAs, and/or EEI’s Resource

Allocation Management Program. PG&E has agreements with other utilities to provide

assistance on request by furnishing personnel, equipment, and/or expertise in a

specified manner. These mutual assistance agreements: (1) are established prior to

any specific incident; (2) follow standardized procedures; and (3) require specific
authorizations before crews are provided/or received.

       Finally, in addition to mutual aid support, PG&E also relies on contractors to help

promptly restore service after a major wildfire event. PG&E has contracts in place to

use contract crew and/or equipment resources during incidents where company

resources alone are not able to restore our electric distribution and transmission

infrastructure in a timely manner. Prior to emergency situations, PG&E’s Sourcing

Department issues contract agreements on an annual basis regarding assistance in

restoring electric service during an emergency response. Agreements are established

with contractors to provide assistance upon request and include providing personnel,

equipment, and/or expertise in a specified manner. In day-to-day operations, PG&E’s

Sourcing Department works with contractors directly. During an emergency incident,
the Planning and Intelligence Contractor Resources Unit is responsible for determining

the number of crews needed, managing the contracts, and issuing emergency

purchase orders.

       PG&E requires contractors to become pre-qualified for safe work practices

through PG&E’s third-party, ISNetworld, as a condition of any contract award for

“medium” or “high” risk work. In addition, contractors are required to confirm that their
sub-tier contractors meet PG&E’s pre-qualification criteria and have achieved a

pre-qualification status through ISNetworld prior to performing any PG&E work.



                                             124
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 135 of 179


Contractors are also required to confirm their employees and sub-tier contractors have

completed all training required by law and any PG&E-specific required courses prior to

conducting PG&E work.

   5.2.       Customer Support in Emergencies
       Support for impacted customers is an important element of PG&E’s post-event

emergency response. Following the October 2017 Northern California wildfires, PG&E

established a series of billing and service modifications and disaster relief to support

customers. These measures, included in PG&E’s Emergency Consumer Protection

Plans, were adopted with Advice 3914-G-A/5186-E-A, effective December 22, 2017, in
compliance with Commission Resolution M-4833. On September 7, 2018, PG&E

revised its Emergency Consumer Protection Plan, as approved by Advice 3914-G-

A/5186-E-A, for residential and non-residential customers in areas covered by a state of

emergency proclamation issued by the Governor due to a disaster that affects utility

services. This revised plan details the protocols for customer support during

emergencies, including wildfires, and are summarized below.

       In the sections below, consistent with the requirements of PUC

Section 8683(c)(18), PG&E describes specific protocols and procedures related to

customer support during and after a wildfire.

 5.2.1.       Outage Reporting
       While PG&E’s revised Emergency Consumer Protection Plan does not discuss
outage reporting specifically, PG&E has implemented measures to notify customers of a

potential electric outage caused by a PSPS event, or other planned or unplanned

outages. Outside of customer notifications, PG&E includes emergency alerts and

outage information on its website. Starting in 2019, separate colors are being used on

the outage map to indicate which type of outage is or may be occurring.

 5.2.2.       Support for Low Income Customers
       In the revised Emergency Consumer Protection Plan, PG&E proposed the

following actions to increase support to low-income customers affected by a disaster for



                                            125
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 136 of 179


counties covered by a state of emergency proclamation issued by the Governor of

California concerning a disaster affecting utility services. With the exception of Relief

for Energy Assistance through Community Help (REACH) support, PG&E proposed that

the following actions apply to all low-income customers in the designated disaster area

to align with California Alternate Rate for Energy (CARE) and Energy Savings

Assistance’s (ESA) use of county-based community organizations and to be able to

apply low-income programs to persons displaced by a disaster:

        1. PG&E suspends all CARE eligibility standards and high-usage Post
            Enrollment Verification (PEV) requests for all customers in impacted
            counties. PG&E will extend this measure to customers affected by a
            disaster for a period of one year from the date that the Governor’s state of
            emergency proclamation is issued.

        2. PG&E contacts its community outreach contractors and engages additional
            contractors to inform customers that PG&E will not select them for
            standard PEV or High Usage PEV for the CARE Program in the impacted
            disaster area.

        3. PG&E communicates with the program administrator of REACH, a PG&E
            and customer-funded emergency assistance program, to request increasing
            the assistance cap amount for customers whose homes were red-tagged
            from $300 to $600. REACH funds will be made available for residential
            customers whose homes were red-tagged up to this new cap amount until
            funds are depleted.

        4. Impacted and Red-Tagged67 residential customers are eligible to qualify for
            ESA participation under PG&E’s modified qualification requirements for a
            period of one year from the date that the Governor’s state of emergency




67 “Red-Tag” or “Red-Tagged” is a designation given by CAL FIRE or by local city and county
   governmental agencies and/or PG&E personnel to customers whose homes or
    businesses were destroyed.

                                            126
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 137 of 179


            proclamation is issued, if the customer lives in the designated affected
            county and they meet one of the following:

                a. The customer states that they lost documentation necessary for
                   income verification because of the disaster; and

                b. The customer states that individuals displaced by the disaster reside
                   in the household.

 5.2.3.       Billing Adjustments
       PG&E will temporarily suspend bill estimation for customers identified within or

near a disaster area. Once a premise is confirmed Red-Tagged by the County or PG&E
personnel, PG&E will discontinue billing and issue a final bill. The final bill will contain

charges for usage up to the last valid meter read prior to the start of the disaster. PG&E

will also prorate any applicable monthly access charges or minimum charges when

discontinuing billing for premises that have been Red-Tagged. For all other customers,

post-evacuation, billing will commence after a valid read (based on actual usage) is

received via the SmartMeter™ network or by field personnel. If an actual meter reading

is unavailable after the evacuation order is lifted, PG&E will bill zero usage during the

evacuation period and resume estimating of bills using PG&E estimating protocols.

       There may be instances in which PG&E is unable to cease estimated billing

attributed to the time period when a home or business was unoccupied, as there is no

accurate way to immediately determine exactly which residences were evacuated and

when. Evacuation areas are normally described in general terms, and historically

customer lists for evacuation areas have not been readily available. PG&E works with

CAL FIRE and/or Cal OES to obtain the most accurate information. In the event a

customer received a bill with estimated usage during the time they were evacuated,

they can contact PG&E, and an account review will be conducted to determine if a

billing adjustment is necessary.




                                             127
   Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 138 of 179


 5.2.4.       Extended Payment Plans
       PG&E extends payment arrangements to impacted and red-tagged customers for

any outstanding balances on their accounts for the length of time in which the

Emergency Consumer Protection Plan is in place for a period of one year from the date

that the Governor’s state of emergency proclamation is issued. PG&E extends its most

lenient payment arrangement term, which requires 10 percent down payment and a

repayment period of 12 months, to customers within the designated affected area.

Customers are eligible to pay off their outstanding balance sooner if they prefer. PG&E

will adjust its technology protocols to enable this group of customers to use self-service
technology (Web/IVR) to obtain these arrangements, in addition to calling our Contact

Center to speak with a Customer Service Representative to complete this transaction.

 5.2.5.      Suspension of Disconnection and Nonpayment Fees and
             Deposit Waivers
       PG&E provides the following protections for customers whose homes or

businesses were Red-Tagged as a result of a disaster. PG&E will: (1) not disconnect

service due to non-payment; (2) waive reconnection fees and return check fees; and

(3) waive all security deposit requirements for customers seeking to re-establish

service. These protections will remain in place for customers whose premises are

Red-Tagged because of the disaster for a period of one year from the date that the

Governor’s state of emergency proclamation is issued. In addition, PG&E will not
charge customers a late fee or report inactive residential customers whose properties

were red-tagged because of a disaster to credit bureaus.

 5.2.6.       Repair Processing and Timing
       Although PG&E’s revised Emergency Consumer Protection Plan does not

discuss repair processing and timing specifically, PG&E will use its best efforts to

communicate the ETOR to customers during a PSPS event. Following a wildfire, PG&E
will work with the impacted community to communicate priorities and timelines for

repairs and restoration.



                                           128
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 139 of 179


       Repair timing is largely dictated by access to the fire area, total damage to PG&E

assets, length of the affected lines, ability to secure materials and repair resources, and

the priority of the customer. For example, hospitals, schools, water treatment plants,

and other facilities deemed critical by the local community will receive a higher priority

for restoration. In the event the fire’s damage exceeds the restoration capacity of the

local division, a base camp may be established to support the restoration crews,

equipment, materials, housing, and incident command staff.

       SMEs within operations provide the ETOR for individual outages using several

different modeling tools depending on the type of emergency. Restoration timing for the
entire affected area is estimated by calculating the projected restoration work hours and

dividing by the available restoration crews.

 5.2.7.       Access to Utility Representatives
       Although PG&E’s revised Emergency Consumer Protection Plan does not

discuss access to utility representatives specifically, multiple channels of

communication are available to our communities before, during and after a wildfire, and

include, but are not limited, to: PG&E’s call center, customer service offices, public

affairs representatives, and field teams.




                                            129
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 140 of 179


6. Performance Indicators and Monitoring
   6.1.        Plan Accountability
 6.1.1.        Executive Level Responsibility
            PG&E’s Wildfire Risk Management VP is responsible for managing the
       execution of this Wildfire Safety Plan, annual compliance with PUC Section 8386,
       and overseeing the CWSP.

                              TABLE 20: RESPONSIBLE EXECUTIVE

               Role                               Title                          Responsibilities
  Head of Wildfire Risk               Vice President, Community         Responsible for oversight and
  Management efforts                  Wildfire Safety Program           direction of wildfire risk
                                                                        management efforts.


 6.1.2.        Program Owners
          The programs outlined in this Plan are assigned to the following roles as of
    January 27, 2019. PG&E is currently undergoing leadership re-alignment, and as a
    result the individuals and roles below are subject to change.

                          TABLE 21: RESPONSIBLE PROGRAM OWNERS

                 Program                                                  Role
Operational Practices                         Vice President, Electric Operations68
Enhanced Inspections – Transmission           Electric Operations Sr. Director, T-Line Enhanced &
                                              Accelerated Inspections & Repair
Enhanced Inspections – Distribution           Electric Operations Sr. Director, Wildfire Work Execution
Enhanced Inspections – Substation             Electric Operations Sr. Director, Transmission and
                                              Substation Risk Analytics
System Hardening                              Electric Operations Sr. Director, Distribution Risk Analytics
                                              and Electric Operations Sr. Director, Wildfire Work
                                              Execution
Enhanced Vegetation Management                Electric Operations Director, Enhanced Vegetation
                                              Management
Enhanced Situational Awareness and            Vice President, Electric Operations69
Known Local Conditions
Public Safety Power Shutoff                   Vice President, Electric Operations70



68 Position currently filled by Vice President, Customer Energy Solution.
69 Position currently filled by Vice President, Customer Energy Solution.
70 Position currently filled by Vice President, Customer Energy Solution.


                                                  130
   Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 141 of 179


                           TABLE 21: RESPONSIBLE PROGRAM OWNERS
                                         (CONTINUED)

                Program                                               Role
Alternative Technologies                  Electric Operations Sr. Director, Distribution Risk Analytics
Post-Incident Recovery, Restoration and   Incident specific – assigned as necessary post-incident;
Remediation Activities                    for example, the Vice President of Customer Energy
                                          Solutions is currently overseeing Camp Fire restoration
Emergency Response                        Electric Operations, Director, Emergency Preparedness
                                          and Response
Customer Communications and Support       Customer Service, Director of Local Customer Experience


   6.2.        Plan Performance and Evaluation
       The programs described in this Plan will be continuously reviewed, evaluated

and modified as needed. In addition, ignition drivers are assessed regularly to allow for

the continuous re-evaluation and re-design of wildfire risk reduction programs to

continually improve the Plan’s efficacy at reducing ignition. PG&E will monitor and

evaluate both performance of the new strategies and programs described in this Plan

and the Plan’s efficacy in addressing wildfire risk through assessment of the following

areas: (1) System Hardening; (2) Vegetation Management; (3) Operational Practices

(e.g., PSPS); (4) Enhanced Inspections; and (5) Situational Awareness. Specifically,

PG&E will use targets and indicators to evaluate Plan performance, as described below.

       First, each year, PG&E will assess performance of the Plan by evaluating the

degree to which it has met the targets set forth in Table 9. A target is defined as a

specific goal that addresses either the work executed to reduce risk and/or the quality of

the work executed. These targets will be refined each year to evaluate PG&E’s

performance against the goals outlined in the previous year’s Plan and to continue to

set goals constituting substantial risk reduction. PG&E will assess the extent to which it

either (i) exceeds targets and consider potential increases for subsequent periods; or

(ii) underperforms targets and identify and address challenges to improve future

performance.

       Second, as PG&E implements the Plan, it will analyze appropriate metrics –also
called indicators – to assess the Plan’s performance in reducing wildfire ignitions. An



                                              131
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 142 of 179


indicator is used to identify and track a trend resulting from performance of the Plan

programs. The indicators will be monitored and analyzed on an ongoing basis.

Monitoring trends will help PG&E understand and evaluate the efficacy of the programs.

PG&E can use this understanding to guide adjustments and reprioritization of the focus

of the programs for continuing improvement.

       To undertake the ongoing trend analysis of the indicators, PG&E will collect and

analyze data (e.g., number of vegetation-caused outages in HFTD areas). In some

cases, historical data is not available because of changes in systems or definitions

(e.g., pre-2018 fire risk areas compared to HFTD areas, which were defined by the
CPUC in 2018). As a result, PG&E will use available data and, on a going-forward

basis, will collect the data required to complete the trend analysis.

       PG&E recognizes that when dealing with natural systems it is impossible to

predict with certainty year-over-year improvements in indicators, but anticipates that

over time, with the investments in the programs and projects described above, the

indicators will show improved trends (i.e., reduction in risk). To the extent that

indicators do not show improve trends—or trends are not improving as quickly as

expected, PG&E may reassess the programs or adjust targets.

       Each of these work-performance and work-quality targets, as well as indicators,

will be used to evaluate the efficacy of each of the major components of the Plan.

Actual work performance targets for 2019 for each program in the Plan are set forth in
Table 9 in Section 4 of the Plan. Select work performance targets are discussed in

greater detail, as well as work quality targets and indicators, below.

       Finally, PG&E has included targets that are intended to enable the CPUC to

evaluate compliance with this Plan, as required under PUC Section 8386(h).

Substantial compliance with the targets set forth in the Plan, once approved by the

CPUC, should demonstrate that PG&E acted prudently and met the CPUC’s
“reasonable manager” standard, in regard to wildfire risk mitigation. However, as

explained throughout this Plan, events outside of PG&E’s control, such as qualified



                                            132
   Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 143 of 179


personnel constraints, supply chain disruptions, or permitting and construction delays,

could restrict PG&E’s ability to meet all of the targets, and should be viewed by the

CPUC in context when completing its subsequent compliance evaluation.

 6.2.1.      Operational Targets

             Target #1 Number of Reclosers SCADA Enabled

                    •   The number of reclosers that are converted to be SCADA
                        enabled within the Tier 2 and Tier 3 HFTD areas each year to
                        reduce wildfire risk and increase system resilience.

                    •   The 2019 target is to SCADA enable approximately
                        285 reclosers in the Tier 2 and Tier 3 HFTD areas. The annual
                        target will be assessed against the actual result achieved.

 6.2.2.      Inspection Targets
             Target #1: Transmission and Distribution Structures and Substations
             Inspected

                    •   Tracks the distribution and transmission structures and
                        substations inspected under the enhanced inspection programs
                        within HFTD areas and assesses the actual number of structures
                        and substations inspected against the target in this Plan.

                    •   The 2019 target is to inspect approximately 685,000 distribution
                        poles, 50,00071 transmission structures, and 200 substations
                        within the HFTD areas.

             Target #2: Quality of Transmission and Distribution Inspections

                    •   Tracks the quality of T&D Inspections.

                    •   The target is met by achieving a 98 percent “meets expectations”
                        performance during the internal audits.




71 Inclusive of 9,400 inspections completed in December 2018.


                                           133
 Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 144 of 179


6.2.3.   System Hardening Targets and Indicators

         Target #1: Miles of System Hardened

              •   Retired miles of circuits with potential fire risk components within
                  HFTD areas (as identified and prioritized by the distribution
                  wildfire risk model generated in 2018) to reduce wildfire risk
                  through either (1) rebuild of overhead circuitry to current design
                  standards; (2) targeted undergrounding; or (3) elimination of
                  overhead circuitry.

              •   The 2019 target is approximately 150 circuit miles of system
                  hardening work completed. The annual target will be assessed
                  against the actual result achieved.

         Target #2: Quality of the Miles of System Hardening HFTD Areas

              •   The quality of the system hardening work completed annually in
                  HFTD areas.

              •   The target is met by achieving a 100 percent “meets
                  expectations” performance during the internal audits.

         Indicator #1: Wires Down Events Within HFTD Areas

              •   The number of wires down events within HFTD areas, when
                  the FPI is rated as very-high or higher, will be trended
                  year-over-year.

         Indicator #2: Equipment Caused Ignitions in HFTD Areas

              •   The number of equipment caused ignitions within HFTD areas
                  will be trended year-over-year.

6.2.4.   Vegetation Management Targets and Indicators

         Target #1: Miles of Enhanced Vegetation Management Work Completed

              •   Completed distribution circuit miles of vegetation cleared under
                  the EVM Program scope within high-fire risk areas to reduce


                                        134
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 145 of 179


                         wildfire risk through (1) overhang clearing 4 feet vertical from
                         conductor and (2) high-risk species mitigation.

                     •   A circuit mile is recorded as complete when it is either inspected
                         and determined clear, or when work identified by inspection is
                         recorded as complete. Both overhang clearing and at-risk
                         species mitigation must be recorded as clear/complete for the
                         mile to be recorded as clear.

                     •   The 2019 target is approximately 2,450 circuit miles of EVM work
                         completed in HFTD areas. The annual target will be assessed
                         against the actual result achieved.

              Target #2: Completion of Drought and Tree Mortality (CEMA) Patrols

                     •   Complete 100 percent of Drought and Tree Mortality CEMA
                         Patrols by the end of 2019.

              Target #3: Completion of Drought and Tree Mortality (CEMA) Work

                     •   Removing or working all dead or dying trees (“CEMA trees”)
                         identified by October 1 of the current year, excluding trees
                         affected by third-party delays, including environmental permitting
                         requirements, owner refusals, and agency approval or review.72

              Target #4: Quality Assurance Results in HFTD Areas

                     •   Measures the results of QA review of EVM and Drought
                         Response Program work performed on electric distribution power
                         line segments within the HFTD area;

                     •   Calculated as a percentage: the number of trees correctly
                         worked to the EVM or Drought and Tree Mortality scope
                         identified during audits divided by all in-scope trees reviewed
                         through audits;


72 Due to physical and timing constraints, CEMA trees identified late in a calendar year likely
   cannot be removed in that same calendar year.


                                              135
 Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 146 of 179


              •   The target is met by achieving a 92 percent “meets expectations”
                  performance in the QA audits. Given that 2019 will be the first
                  full year of the EVM program, QA review will be performed on
                  100 percent of EVM work.

              •   Any trees found to have been missed or incorrectly worked
                  through the QA reviews will be reworked to meet the relevant
                  program scope

         Indicator #1: Vegetation Caused Outages in HFTD Areas

              •   The number of vegetation caused outages within HFTD areas,
                  when the FPI is rated as very-high or higher, will be trended year
                  over year.

         Indicator #2: Vegetation Caused Ignitions in HFTD Areas

              •   The number of vegetation caused ignitions within HFTD areas
                  will be trended year over year.

6.2.5.   Situational Awareness Targets

         Target #1: Weather Stations Installed

              •   Tracks the number of weather stations installed annually against
                  the annual target.

              •   The 2019 target is to install approximately 400 additional weather
                  stations. The annual target will be assessed against the actual
                  result achieved.

         Target #2: High-definition Cameras Installed

              •   Tracks the number of high-definition cameras installed annually
                  against the annual target.

              •   The 2019 target is to install approximately 70 additional
                  high-definition cameras. The annual target will be assessed
                  against the actual result achieved.



                                       136
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 147 of 179


   6.3.          Monitoring and Auditing
       PG&E’s Wildfire Risk Management organization is responsible for monitoring and

auditing the targets specified in the Plan to confirm that PG&E safely and efficiently

reduces wildfire risk and consequences within its service area. The Wildfire Risk

Organization will evaluate actual performance compared to the targets on an ongoing

basis – including at a minimum, annually, as well as rely upon the internal audits

described below. The Wildfire Risk Organization will also examine indicators on a

regular basis, including at least annually, to assess the efficacy of the Plan performance

in reducing ignition risk. In addition, a third party selected from a list developed by the
CPUC will audit PG&E’s execution of the Plan annually.

       This section of the Plan describes: (1) the correction of plan deficiencies;

(2) monitoring and auditing the effectiveness of equipment and line inspections;

(3) internal electric assessment management QA and QC process; (4) internal auditing;

and (5) external auditing.

 6.3.1.          Corrections to Plan Deficiencies
       Upon finding any deficiencies in performance against the Plan or need for

improvement in the Plan itself, the PG&E’s Wildfire Risk Management organization will

be responsible for correcting the deficiencies.

 6.3.2.          Monitoring and Auditing Effectiveness of Equipment and
                 Line Inspections
       The CPUC performs between four and seven audits of PG&E’s GO 165 Program

on an annual basis. These audits review all parts of the program, including reviews of

documentation, field validation of completed patrols and inspections, as well as a review

of both pending and completed maintenance work identified on electric corrective action

notifications.

       In addition, Compliance Supervisors perform desk and field verification of a
select number of Overhead and Underground facilities that were inspected in the




                                            137
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 148 of 179


previous month. Facilities inspected by both PG&E and contractor Compliance

Inspectors are verified including:

       1. A minimum of four overhead and four underground facilities must be verified.

       2. At least one location must be verified for each inspector that completed a
          GO 165 Inspection in the previous month.

       3. If less than four Compliance Inspectors completed inspections in the previous
          month, the number of verifications must be split between the inspectors so
          that the minimum four verifications are performed (for example, three
          inspectors that performed overhead inspections must have a verification
          performed for each of the three inspectors and an additional verification
          performed for one inspector). The additional verification will be rotated
          between the inspectors in subsequent months.

       4. If more than four Compliance Inspectors completed inspections in the
          previous month, the number of verifications must be equal to the number of
          inspectors. For example, six verifications are required if six inspectors
          performed overhead inspection.

 6.3.3.       Internal Electric Asset Management Quality Assurance and
              Quality Control Process
       The Quality Management (QM) Department within the Electric Asset

Management (EAM) organization, executes the Electric Operations QA and QC

Program. This program performs independent quality audits and control tests of the

electric LOBs. This includes Electric Transmission (Substation and Transmission

Lines), Distribution, and Transportation Services. Quality Management has

three separate groups: (1) QC Transmission Line and Substation; (2) QC Distribution;

and (3) QA.

       The QM auditing program procedures and methodologies must satisfy the
following principles:




                                           138
   Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 149 of 179


              1. Consistency With the Following Standards:

                  •   ASQ/ANSI/ISO 19011:2011: Guidelines for auditing management
                      systems

                  •   American Society of Quality (ASQ) Code of Ethics

             2. Transparency

                  •   QM has the obligation to report truthfully ensuring that assessment
                      findings, audit reports, and conclusions reflect the assessment
                      activities and observations.

             3.   Independence

                  •   Assessments are performed by personnel who do not have direct
                      responsibility for performing the activities being assessed. They
                      must be free from bias and conflict of interest to maintain an
                      objective state of mind throughout the assessment process so that
                      findings and conclusions are based only on the objective evidence.

       QM uses an integrated approach to plan and coordinate audits. Specifically, QM

uses an Audit Plan Committee and applies a risk-based methodology to prioritize audits

and control tests to be performed. The Audit Plan Committee consists of leadership

from Quality Compliance, T&D Compliance, Risk, and LOBs tasked with identifying,

refining, and prioritizing quality audits, assessments, and control tests. The Audit Plan

Committee meets twice a year to publish a rolling 12-month audit plan. The QM

department is designed to focus on the relevant LOB standards and compliance

requirements.

       In addition, on an as needed basis, both QC groups (T&D) perform focused

audits on the restoration efforts during emergency response events.

 6.3.4.       Internal Auditing
       Internal Auditing (IA) provides PG&E with independent, objective assurance of
the adequacy of processes and controls to manage business risk. IA’s scope of work is

to determine whether PG&E’s processes, as designed and implemented, are adequate


                                            139
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 150 of 179


for (a) identifying and managing key risks; (b) producing accurate, reliable, and timely

operating, managerial, and financial information; (c) protecting PG&E resources;

(d) complying with applicable laws and regulations, policies, standards, and procedures;

and (e) providing an appropriate level of internal governance.

       IA does not have mandatory annual audits focused on these processes. Rather,

as part of PG&E’s process to develop the annual audit plan, IA assesses all risks,

including electric Distribution, Transmission and Substation risks. As a result, each year

IA typically performs audits over a variety of processes across electric Distribution,

Transmission, and Substation.
 6.3.5.       External Auditing
       PG&E is currently conducting a solicitation seeking a third party to review various

aspects of the risk reduction measures as part of its CWSP including WSIP. Depending

on the quality of performance and value received from the third-party entity, the process

may be expanded further to additional potential risk reduction measures.




                                            140
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 151 of 179


7. Cost Estimates for 2019 Plan Programs
       As required by the ALJ Ruling, in Attachment E, PG&E provides initial cost

estimates for each program within this Plan, so that the CPUC and parties may weigh

the potential cost implications of measures proposed.73 The costs reflect PG&E’s best

estimate of the costs for the proposed programs as of January 31, 2019. Actual costs

may vary substantially depending on actual conditions and requirements; costs of labor

(impacted by both rate per hour and actual time required to complete work), materials,

permit acquisitions, or other necessary resources; weather or other environmental or

climatological factors; challenges regarding access rights to perform the work; the
projected scope of the program; as well as additional execution risks listed in Table 9.

       For three of the larger programs, in addition to the general potential variables

noted above, the following are incremental key drivers of our cost estimates for these

specific initiatives:

       System Hardening:

             •   Percent of system hardening performed above ground versus
                 underground;

             •   Ability to secure adequate trained personnel to complete the work;

             •   Ability to secure necessary equipment and materials to complete the
                 work (e.g., limitations on available conductor);

             •   Actual number of miles completed;

             •   Technological improvements/advancements;

             •   Economies of scale captured in estimates;

             •   Mix and number of crew required to complete the work per line mile;

             •   Mix of materials required to complete the work per line mile;


73 ALJ Ruling at p. 2.


                                             141
   Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 152 of 179


           •   Our ability to get appropriate clearances due to customer impacts; and

           •   Ability to bundle work with other efforts.

      WSIP Inspections & Repair (transmission, distribution and substation):

           •   Ability to secure adequate trained personnel to complete the work;

           •   Ability to obtain appropriate clearances due to system, customer or
               landowner impacts;

           •   Actual number of miles completed;

           •   Extent and type of damages found during the inspections; and

           •   Ability to bundle work with other efforts.

        Vegetation management activities:

           •   Ability to secure adequate trained personnel to complete the work;

           •   Actual number of miles completed;

           •   Volume and type of vegetation identified as requiring work (trim or
               removal) to meet program scope during inspections;

           •   Mix of tree trimming required (overhang vs ground to conductor fuel
               reduction); and

           •   Mix of trees types (species, heights, diameter, adjacency to other

               structures or facilities), which impacts level of tree workers and time

               required to remove a tree.

      To most reasonably compare current program costs, PG&E has included the

2019 forecasted spend for those programs in columns labeled “Costs Currently

Reflected in Revenue Requirement? (Provide Decision Reference) If for Only Part of

Budget, Identify the $ for that Part and Explain Part Not Previously Authorized
(§ 8386(j)).” For the costs that are partially recovered in the revenue requirement,

several of the program costs have yet to be listed in Attachment E, Cost Estimates for


                                            142
   Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 153 of 179


2019 Plan Programs, and will be submitted to the CPUC subsequently following

submission of this Plan. The costs forecasted in Attachment E generally align with

those forecasted for 2019 in the 2020 GRC filing. Program cost forecasts that deviate

from 2020 GRC (or other previously filed documents e.g., CEMA, EPIC & FHPMA) by

approximately 15 percent or more from PG&E’s latest forecast have been updated with

PG&E’s latest forecasted costs. The reasons that the program costs have changed are

discussed below.

      There are program costs in this Plan that deviate from previously forecast costs.

These include the following programs (identified by the section in which they are
discussed in the Plan):

           •   4.1.3 Safety and Infrastructure Protection Teams: The 2019 cost
               represented in the CEMA forecast has increased due to the size of the
               workforce supporting this effort.

           •   4.1.4 Aviation Resources: The cost forecasted for 2019 in the 2020
               GRC has decreased as PG&E brought the purchase of the helicopters
               forward into 2018.

           •   4.2.4 – 4.2.7 WSIP, Distribution, Transmission and Substation
               Inspections: The WSIP inspection programs were developed after
               submission of the 2020 GRC filing and are an incremental wildfire
               safety cost.

           •   4.4 Vegetation Management CEMA Related Costs: The 2019 CEMA
               forecasted costs have decreased because it was determined that Fuels
               Reduction would be recorded in the Enhanced Vegetation Management
               program for 2019 and thus that portion of the previous CEMA forecast
               will now be recorded in the 2019 FHPMA. The forecasted number of
               dead and dying requiring removal has also dropped due to recent trends,
               including PG&E’s significant efforts in recent years to remove these
               trees, which has reduced the 2019 CEMA forecast as well. In addition,




                                           143
   Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 154 of 179


               firefighting crews were included into the original 2019 CEMA forecast,
               but have since been removed.

           •   4.5.2 Weather Stations: The number of weather stations targeted for
               installation in 2019 has increased from 200, listed in the 2020 GRC filing,
               to 400 after the submission of the 2020 GRC.

           •   4.5.6 WSOC: The WSOC labor component has increased from the 2019
               test year forecast as submitted in the 2020 GRC due to additional Public
               Safety Specialist and WSOC Full Time Employees.

           •   4.6.2 PSPS: The forecasted number of PSPS events has increased
               from the 2020 GRC in response to expansion of the scope.

      The ALJ Ruling also requires each utility to explain how it will avoid double

counting of costs. PG&E will track the costs incurred for each program by date and

planning order, ensuring that costs are not double-counted. Each program’s costs will

be allocated to the appropriate memorandum account, balancing account, or budget,

based on whether the costs are incremental or were included in existing revenue

requirements. Where a portion of a program’s costs were included in the 2017 GRC,

and therefore in the current revenue requirement, PG&E will deduct the proportionate

amount from the memorandum account.




                                           144
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 155 of 179


8. Additional Information the CPUC May Require
       PG&E has developed this risk-informed Plan to reduce the highest wildfire risks

within its service area. By prioritizing the highest risk circuits in HFTD areas, PG&E will

focus available resources to address the greatest risks. As indicated in the summary

chart in Section 4, there are challenges that PG&E is already preparing to address to

effectively and expeditiously implement the Plan and achieve PG&E’s identified 2019

targets.

       There are additional circumstances that could also impact PG&E’s ability to

successfully implement this Plan. On January 29, 2019, PG&E filed for Chapter 11
under the U.S. Bankruptcy Code in the United States Bankruptcy Court for the Northern

District of California. While PG&E expects that this process will assure the Company

has access to the capital and resources necessary to support ongoing operations and

enable PG&E to continue investing in its systems, infrastructure and critical safety, it is

possible that financial issues could hinder PG&E’s ability to retain the resources or

otherwise fund activities required by the Plan. In addition, during this process, PG&E’s

activities and expenditures will be subject to review by the Bankruptcy Court.

       Finally, this Plan supplements, but does not supersede, PG&E’s wildfire related

documents, including but not limited to:

   •   2020 GRC

   •   PG&E’s Fire Prevention Plan

   •   PG&E’s Wildfire Annex to the CERP

   •   TD-1464S




                                            145
Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 156 of 179




            PACIFIC GAS AND ELECTRIC COMPANY
                          ATTACHMENT A

FIRE POTENTIAL INDEX METHODOLOGY AND BACKGROUND
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 157 of 179


                                     ATTACHMENT A
                  Fire Potential Index Methodology and Background


Summary
       In 2018, Pacific Gas and Electric Company (PG&E) Meteorology, with guidance
from fire experts from San Diego Gas & Electric Company (SDG&E), the United States
Forest Service (USFS), and San Jose State University’s Fire Weather Research Lab,
developed the Fire Potential Index (FPI). The central purpose in the development of the
new FPI was to create a system that could be optimized to forecast and track fire
danger in real-time, a capability that has historically been unavailable when utilizing the
National Fire Danger Rating System (NFDRS).
       The FPI combines fire weather data (temperature, humidity and wind), live and
dead fuel moisture values, and satellite data to rank fire danger on a floating-point scale
from 1 (lowest) to 6 (highest), allowing for a more detailed determination of fire danger
at the extreme end of the fire danger scale. Threshold values for each rating
classification are determined through an evaluation of conditions during historical fire
incidents combined with typical seasonal values. The FPI was applied to 91 static
geographic areas that are called Fire Index Areas (FIAs);1 these geographic areas
include all Tier 2 and Tier 3 areas as designated by the California Public Utilities
Commission (CPUC) High Fire-Threat District (HFTD) Map where PG&E has electric
transmission and/or distribution equipment.
       The FPI is also combined with PG&E’s damage prediction model to better
distinguish between typical Extreme fire danger observed during hot and dry conditions,
and Extreme-Plus fire danger, which occurs when a confluence of strong, dry, outage
producing winds and extremely dry fuels may lead to devastating wildfires.
Background
       Prior to 2015, PG&E received fire danger ratings directly from California
Department of Forestry and Fire Protection (CAL FIRE) for FIAs in PG&E’s service
territory. When CAL FIRE discontinued this service in December 2014, PG&E decided
to develop a fire danger rating methodology utilizing public and internal data sources to

1 FIAs were originally developed by the USFS Pacific Southwest Forest and Range Experiment
Station (now the Pacific Southwest Research Station) in 1959 and updated in the late 1960s
and are still in use today by state (e.g., CAL FIRE) and federal agencies (e.g., USFS). These
agencies refer to these areas as Fire Danger Ratings Areas.



                                          AtchA-1
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 158 of 179


implement actions that could reduce fire ignition risk. PG&E developed and
demonstrated a Fire Danger Rating System specific to PG&E’s service territory under
the Electric Program Investment Change (EPIC) 1.052 Program.
       The EPIC 1.05 Project Team conducted a review of existing and publicly
available fire danger ratings systems and consulted with multiple partners to further
refine PG&E’s fire danger rating methodology, given the need to evaluate fire danger
ratings at a more granular timescale and spatial resolution. A more granular fire danger
rating methodology was developed, tested, and deployed, specifically to provide daily
fire danger ratings for PG&E’s service territory. Key project partners provided valuable
guidance and consulting and participated in at least one of two external sharing and
coordination meetings. They included:
       •   CAL FIRE
       •   USFS
       •   National Weather Service
       •   SDG&E
       •   San Jose State University (SJSU) Fire Weather Research Lab
       •   Bureau of Land Management
       •   California Governor’s Office of Emergency Services (Cal OES)
       •   PG&E’s Wildfire Risk Council
       The result was a system utilizing outputs from the PG&E Operational Mesoscale
Modeling System (POMMS), NFDRS3 and the Nelson Dead Fuel moisture model.4
This system allows PG&E to forecast the fire danger rating from low to extreme on an
hourly basis for each FIA, and is consistent with how CAL FIRE, the USFS, Bureau of
Land Management, and Bureau of Indian Affairs evaluate fire danger.
FPI Components
       Following the devastating wildfires in October 2017, it became evident that an
even more granular fire danger rating system would be needed for understanding and


2 Voss, M.G EPIC. 2016. New Forecast Methods for Improved Storm Damage Modeling.
3 Deeming, J. E., J. W. Lancaster, M. A. Fosberg, R. W. Furman, and M.J. Schroeder. 1972.
The National Fire-Danger Rating System. U.S. Department of Agriculture Forest Service,
Rocky Mountain Forest and Range Experiment Station, Research Paper RM-84, Ft. Collins,
Colorado. 165 pp. Revised 1974.
4 Nelson, Ralph M. Jr. 2000. Prediction of diurnal change in 10-h fuel stick moisture content.
Can. J. For. Res. 30: 1071-1087.



                                            AtchA-2
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 159 of 179


awareness of extreme events. Not only did the FPI provide the fire danger ratings for
more precise geographic areas (the 91 FIAs), but the FPI could provide hourly fire
danger ratings that could be modeled/forecasted and then tracked in real-time.
       The FPI is calculated based on weather conditions and the state of the fuels. A
sample is included below, with additional detail on specific conditions and components
that factor into the FPI calculation.




Weather Conditions
       The FPI weather component is calculated using the Fosberg Fire Weather Index
(FFWI), an established tool widely used by land managers to evaluate the impacts of
short-term weather variations as they relate to fire potential. The FFWI processes
meteorological variables (relative humidity, temperature, and sustained wind speed)
through a non-linear filter that results in a linear relationship between combined
meteorological variables and wildfire behavior. The FFWI is based solely on weather
data and can assess potential wildfire behavior over shorter timeframes and in localized
areas where high-resolution model data or surface weather observations are available.
FFWI values are sourced from POMMS and are calculated at each weather station in a
given FIA. Multiple weather stations are mapped to individual FIAs. Web tools can also
be utilized in real-time during high fire danger events to ascertain how models compare
to actual conditions, thereby providing situational awareness of real-time fire danger
conditions.




                                         AtchA-3
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 160 of 179


Fuel Conditions
       Fuel conditions are measured through a combination of dead fuel moisture
(DFM), live fuel moisture (LFM), and a satellite-derived greenness factor, or Enhanced
Vegetation Index (EVI).
Dead Fuel Moisture (DFM)
       Most Dead Fuel Moisture can be found on the forest floor and consists of
moisture content from organic dead fuel. DFM levels are calculated by gathering data
on variables like temperature, humidity, length of day and accumulated rain; as such,
DFM data is constantly evolving. DFM values are calculated for each FIA and assigned
a 1-to-6 value based on historical thresholds.5
Live Fuel Moisture (LFM)
       Live Fuel Moisture is the moisture that occurs naturally in living vegetation; more
specifically, it is the ratio of water weight to dry weight in any particular sample. Data for
LFM is expressed as a percentage; a metric of 100% signifies a sample of vegetation
consisting of 50% water. In California, LFM values have been found in excess of
200%.6 Unfortunately, LFM measurements have also been sparse and lacking in
agency coordination. Inconsistencies with sampling equipment and methods have also
contributed to uncertainty in these analyses; PG&E is working with the SJSU Fire
Weather Science Lab to better understand and improve LFM measurement and
modeling. As with DFM, LFM is scaled from 1-to-6, with 1 signifying significant wetness
and 6 as the driest possible.
Enhanced Vegetation Index (EVI)
       The Enhanced Vegetation Index is an index that is derived from satellite data that
detects and tracks the condition (green to cured) of vegetation. EVI is particularly useful
when tracking the life cycle of annual grass crops but can also be leveraged to
determine areas of intense bark-beetle damage or drought impacts. The life cycle of
plants from ‘Green-up’ to transition to completely cured can be both modeled and
observed. As annual grasses and perennials flourish, fires are much less likely to start
and spread; as annual grasses begin to transition, usually in late spring into summer,

5 Ref Nelson, R.M., Jr., 2000. Prediction of diurnal change in10-h fuel stick moisture content.
Canadian Journal of Forest Research, 30:1071-1087.
https://pdfs.semanticscholar.org/3022/2d17ecc4c3ff15b029602329436c13594e22.pdf).
6 National Wildfire Coordinating Group S-290 Intermediate Wildland Fire Behavior Course
Unit 10.



                                            AtchA-4
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 161 of 179


and then cure in the summer and into fall, the probability of fire ignitions increase. Plant
cycles are dependent on atmospheric conditions such as the timing and amount of rain
(soil moisture) temperature, wind (ventilation) relative humidity and solar radiation. The
PG&E FPI utilizes a ‘Green-up’ component that is scaled from 1-to-6 and is based on
EVI percentile calculations; this data is generally updated every 8 days.
Extreme-Plus Fire Danger
       In 2018, PG&E created a new Extreme-Plus fire danger category to better
distinguish between the more typical extreme fire danger observed in California during
hot and dry conditions and the rare concurrence of extreme fire weather conditions
(strong, dry, outage producing winds) with extremely dry fuels. The Extreme-Plus fire
danger category seeks to capture conditions that may lead to ignitions of rapidly
spreading catastrophic wildfires. Extreme-Plus conditions are gauged on a scale that
combines PG&E’s storm damage model with its fire danger model (FPI); the storm
damage model’s underlying logic seeks to predict the likelihood of outages, caused by
either equipment or vegetation, that could become an ignition source. An Extreme-Plus
fire danger forecast is a principal factor in consideration of a Public Safety Power
Shutoff (PSPS) event, which is a program that PG&E implemented following the 2017
wildfires as an additional precautionary measure to further reduce the risk of wildfire
ignitions. An Extreme-Plus rating is not considered final or published internally until it is
vetted by the supervising meteorologist and reviewed in conjunction with leadership
from the Community Wildfire Safety Program and the Wildfire Safety Operations Center.
Storm Damage Modeling (SOPP)
       PG&E’s Meteorology department supplies Electric Operations with daily weather
guidance; this guidance includes Storm Damage Modeling (SOPP), which highlights
potential adverse weather across the PG&E service territory over a 10-day timeframe.
SOPP details any expected outage activity in each of PG&E’s 19 geographic Divisions
over a 4-day period, along with an estimate of the number of troublemen and crew
resources required for assessment and repair. SOPP is also able to project the
expected timing of meteorological risk during weather events and assign a scale of
1-to-5 to each division depending on forecasted outage activity. Because
outage-producing wind speeds can vary based on exposure, topography, directionality,
vegetation, seasonality, and other factors, no single criteria exists for what can
constitute an outage-producing wind. However, certain general relationships have been




                                          AtchA-5
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 162 of 179


established in SOPP that allow PG&E to project ranges of wind speeds that produce
outage activity.
Conclusion
       The ultimate goal of PG&E’s fire danger rating system is to further reduce the risk
of fire ignitions caused by utility operations. PG&E has followed a path based on
SDG&E’s in its development and testing of a more streamlined fire danger index. When
fire danger ratings are very high or above in any fire danger rating area, a number of
mitigating measures can go into effect. These may include, but are not limited to,
disabling automatic reclosing, limiting any type of hot work, prohibiting off-road travel,
and the evaluation of real-time and forecast conditions for a PSPS.




                                          AtchA-6
Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 163 of 179




            PACIFIC GAS AND ELECTRIC COMPANY
                          ATTACHMENT B

                       CRITICAL SERVICES
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 164 of 179


                                     ATTACHMENT B
                                     Critical Services


The California Public Utilities Commission currently defines “essential customers” as
those that are exempt from rotating outages and has established a process for
customers to apply for essential customer status. For purposes of Public Safety Power
Shut-Off (PSPS) events, Pacific Gas and Electric Company (PG&E) has a separate
process for identifying customers that provide “critical services” such as first
responders, health care facilities, operators of telecommunications infrastructure, and
water agencies/utilities. PG&E prioritizes customers providing critical services for
restoration and communication during PSPS events.

Because the Administrative Law Judge Ruling1 requiring a list of entities considered
essential services is addressing PSPS events, PG&E is using the definition of “critical”
services in this Attachment. For the sake of customer privacy, PG&E provides a list of
categories for the entities that would qualify as providing critical services, instead of
specific customer names. Entities are listed in order of priority for restoration and
communication during a PSPS event.

Critical First Responders:

   •   Immediate Response Needs – Police Stations

   •   Immediate Response Needs – Fire Stations

   •   911 Dispatch Centers

Healthcare facilities:

   •   Immediate Response Needs – Hospitals and Surgical Centers

   •   Kidney Dialysis / Blood Organ Banks

   •   General Hospitals and Skilled Nursing Facilities

Telecommunications Infrastructure:

   •   Immediate Response Needs – Critical Telecom Infrastructure

Water Agencies/Utilities:

   •   Water Treatment Facilities

   •   Sewage Plants


1 Administrative Law Judge’s Ruling on Wildfire Mitigation Plan Template, and Adding
Additional Parties as Respondents, issued January 17, 2019 in R.18-10-007.



                                          AtchB-1
   Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 165 of 179


Others:

   •   Emergency Operation Centers (Federal, State, County)

   •   Schools

   •   Prisons and Jails

   •   Government agencies essential to national defense

   •   Major evacuation centers/Shelters

   •   Major local public transportation centers (Bay Area Rapid Transport, ferries)

   •   Major national public transportation centers (airports)

   •   Local/state/national government staging sites




                                         AtchB-2
Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 166 of 179




            PACIFIC GAS AND ELECTRIC COMPANY
                          ATTACHMENT C

    DESCRIPTION OF ROUTINE FACILITIES INSPECTIONS
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 167 of 179


                                     ATTACHMENT C
                     Description of Routine Facilities Inspections



1. Routine Distribution Line Inspection
       The Overhead Patrols and Inspections Program, focused on safety and reliability,

is designed to comply with General Orders (GO) 95 and 165, resulting in inspections of

Pacific Gas and Electric Company (PG&E) electric facilities to identify conditions that

may pose a hazard or the risk of an ignition. The Overhead Patrols and Inspections

Program is primarily focused on the identification, assessment, prioritization, and

documentation of abnormal conditions (e.g., conditions that could impact safety or
reliability such as damaged or missing critical components), regulatory conditions

(e.g., specific field conditions PG&E has determined must be identified regardless of

impact to safety or reliability, such as missing high voltage signs), and third-party

caused conditions that negatively impact safety or reliability (e.g., unauthorized

attachments, structures built too close to facilities). These conditions may occur due to

operational use, degradation, deterioration, environmental changes, or third-party

actions.

       In addition, there are several preventive and corrective maintenance programs

that are focused on maintaining assets, replacing assets or targeted service reliability

improvements, such as the Pole Test and Treat Program and line equipment

inspections and testing. Consistent with GO 165, there are three defined levels of these

routine distribution line inspections as follows:

            •   A patrol inspection is a simple visual inspection, of applicable utility
                equipment and structures, that is designed to identify obvious structural
                problems and hazards. Patrol inspections may be carried out in the
                course of other company business. Overhead patrols of equipment and
                conductors are required to be completed every year in High Fire Threat
                District (HFTD) areas.

            •   A detailed inspection is where individual pieces of equipment and
                structures are carefully examined, visually and through use of routine
                diagnostic tests, as appropriate, and (if practical and if useful information
                can be so gathered) opened, and the condition of each rated and


                                          AtchC-1
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 168 of 179


                recorded. Overhead detailed inspections of equipment and conductors
                are required to be completed every five years in HFTD areas.

            •   An intrusive inspection is defined as one involving movement of soil,
                taking samples for analysis, and/or using more sophisticated diagnostic
                tools beyond visual inspections or instrument reading. For wood poles
                that are over 15 years old and have not been previously subjected to
                intrusive inspections, an intrusive inspection must be performed. For
                wood poles that have previously passed an intrusive inspection, the
                follow-on intrusive inspection interval is 20 years.
       PG&E’s programs are designed to meet or exceed the GO 165 minimum

requirements in HFTD areas. For example, PG&E performs intrusive inspections on

wood poles that have previously passed an intrusive inspection approximately every

10 years or if conditions call for testing.

       In addition to identifying and resolving immediate safety or reliability hazard

conditions, a Compliance Inspector is required to identify and document the field

scenarios that impact safety and reliability. All overhead assessments must be

performed using visual observations and may also include diagnostic testing

(e.g., hammer sound test, bore tests) to verify pole integrity. The work resulting from

the GO 165 inspection program is prioritized based on several factors when evaluating

an abnormal condition, including both the probability and impact of a failure or exposure

to the public or workers. PG&E’s Distribution organization is directed to identify

deficient conditions, create corrective notifications, and assign priority as described in

Section 4.2 of the Wildfire Safety Plan.

2. Routine Transmission Line Inspection
       Similar to the role of inspections and patrols for electric distribution, inspection

and patrol procedures are a key element of the preventive maintenance program for

PG&E’s electric transmission lines. These actions reduce the potential for component

failures and facility damage and facilitate a proactive approach to repairing or replacing

identified, degraded or damaged components. PG&E’s transmission procedures

include the following regular transmission inspection activities:

            •   A patrol inspection is a visual observation to identify abnormalities
                (e.g., obvious structural problems or hazards) or circumstances that will


                                              AtchC-2
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 169 of 179


                negatively impact safety. All overhead transmission line facilities are
                patrolled annually. An overhead patrol may be performed by walking,
                driving, or flying (helicopter only), and are conducted in a manner that
                will identify deficient conditions.

            •   A detailed inspection is a visual observation of individual components,
                structures and equipment; operational readings; and component testing
                (e.g., hammer test) to identify abnormalities or circumstances that will
                negatively impact safety, reliability, or asset life. Detailed inspection
                frequencies vary depending on voltage, structure type (wood or steel),
                and foundation location relative to bodies of water. A detailed ground,
                aerial, or climbing inspection of the asset looks for deficiencies or
                circumstances that will negatively impact safety, reliability, or asset life.
                Individual elements and components are examined carefully through
                visual and/or routine diagnostic tests, and each abnormal condition is
                graded and/or recorded.

            •   An infrared inspection uses infrared cameras, affixed to helicopters, to
                capture heat data of individual components to identify deficiencies
                requiring further attention. Infrared inspections may be performed in
                conjunction with overhead inspections, but must not be considered as, or
                substituted for, an overhead inspection. Infrared inspections are
                performed annually in Tier 3 HFTD areas and every three years in Tier 2
                HFTD areas. Infrared inspections are performed in late spring or early
                summer when line loading and favorable weather facilitates effective
                infrared readings.

            •   A non-routine patrol or inspection may be conducted on an ad-hoc basis
                given conditions including, but not limited to, storm restoration.
       PG&E’s Transmission organization identifies deficient conditions, creates

corrective notifications, and assigns priority as described in Section 4.2 of the Wildfire

Safety Plan.




                                           AtchC-3
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 170 of 179


3. Routine Substation Inspection
       PG&E’s Substation Inspection Program uses a time-based inspection interval.

Routine substation inspections are scheduled to be performed based on the substation

type.1 For example, Type 1 is monthly, and Type 2 is every other month. The type and

frequency are based on the substation criticality matrix that PG&E developed utilizing

industry best practices. PG&E evaluates the risk of each substation based upon public

and employee safety, system criticality, security, and environmental risk.

       The Substation Inspection Program activities include:

                •   Inspecting the substation and equipment for damage or abnormal
                    conditions.

                •   Inspecting all other items appropriate to the substation and its
                    equipment.

                •   Documenting and reporting any abnormal conditions found in the
                    substation and documenting any repairs, services or other work
                    performed.
       At a minimum, qualified personnel perform a visual and/or auditory (if applicable)

inspection of substation equipment and facilities, whether in service or not, in

compliance with GO 174 requirements. PG&E’s Substation organization identifies

notable conditions, creates corrective notifications, and assigns priority as described in

Section 4.2 of the Wildfire Safety Plan.




1 The Substation Inspection Program does not include maintenance work such as unplanned
  or corrective maintenance, on-line condition monitoring, infrared and corona inspections
  or testing.



                                           AtchC-4
Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 171 of 179




            PACIFIC GAS AND ELECTRIC COMPANY

                          ATTACHMENT D
           RISKS AND DRIVERS IDENTIFIED IN RAMP
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 172 of 179


                                        ATTACHMENT D
                            Risks and Drivers Identified in RAMP


    As discussed in its 2017 Risk Assessment Mitigation Phase (RAMP) Report, Pacific
    Gas and Electric Company’s (PG&E) total expenditure in 2016 for all wildfire risk-
    related activities was approximately $750 million.1 Most of this expenditure, about
    $435 million, was directed to vegetation management (routine and drought and tree
    mortality work) around PG&E’s overhead transmission and distribution lines, the
    biggest driver of wildfire risk for distribution lines, primarily in areas that are now
    designated as High Fire Threat District (HFTD) areas.2 Other expenditures and
    infrastructure replacement programs to control wildfire risk included patrols and
    inspections of PG&E’s overhead electric facilities; preventive maintenance of
    equipment and poles; replacement of overhead conductor, overhead distribution
    equipment, and poles that are at risk of failing; installation of protective equipment
    (e.g., fuses and reclosers) that isolates circuit segments when abnormal conditions
    are detected; funding of local Fire Safe Councils3 for fire detection and fuel
    reduction projects in local communities; and the development and enhancement of
    engineering design standards, training, and operational procedures to minimize
    wildfire risk. PG&E refers to these existing programs as “controls.”4 The
    table below provides a list of these controls identified in the 2017 RAMP Report,
    followed by a description of each control.




1   See 2017 RAMP Report, Chapter 11, Wildfire, Section III, Table 11-1.
2   As described below, the California Public Utilities Commission (Commission) has recently
    changed its classification system for high fire-threat areas. Some areas previously
    classified as high fire-threat areas were not included in the Commission’s HFTD Map.
3   Fire Safe Councils are community-based, self-governed groups that focus on fire safety.
    They distribute fire safety materials, teach fire-safe home construction techniques, conduct
    fuel reduction projects, fund defensible space projects around homes and escape routes,
    sponsor lookout towers, and form community safety networks.
4   For definition purposes in this Wildfire Safety Plan (Plan or WSP), PG&E considers
    “controls” to be safety or compliance programs already in place, though not necessarily
    included in prior GRC-approved budgets, and “mitigations” to be specific additional or
    enhancement programs with primary goals beyond compliance, with specific start and end
    dates and a project budget, or an additional proposed activity not previously identified.


                                           AtchD-1
Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 173 of 179


                              Wildfire Risk Controls
       Line
       No.     Control #                           Control
         1        C1       Overhead Patrols and Inspections
         2        C2       Vegetation Management
         3        C3       CEMA Vegetation Management
         4        C4       Non-Exempt Equipment Replacement
         5        C5       Overhead Conductor Replacement
         6        C6       Animal Abatement
         7        C7       Protective Equipment
         8        C8       Overhead Equipment Replacement
         9        C9       Deteriorated Pole Replacement
        10       C10       Wood Pole Bridging
        11       C11       Design Standards
        12       C12       Restoration, Operational, Procedures, and Training


•   C1 – Overhead Patrol and Inspections: PG&E patrols and inspects its
    overhead electric facilities to identify damaged facilities and other conditions
    that may pose a risk of wildfire ignition. Patrols and inspections are performed
    annually in urban and high-risk wildfire areas, and biannually in rural areas.
•   C2 – Vegetation Management: PG&E’s Vegetation Management (VM) Program
    was developed in accordance with General Order (GO) 95, Rule 35, and Public
    Resources Code (PRC) Sections 4292 and 4293. The program includes
    inspection and identification of vegetation that poses a potential safety hazard,
    as well as clearing and removal of vegetation, and quality assurance. The main
    components of this work are the routine VM Program, vegetation control, and
    quality assurance.
•   C3 – CEMA Vegetation Management: This control includes five initiatives
    intended to address the vegetation impacts associated with prolonged drought
    conditions. The five initiatives are as follows:
    1) Enhanced Vegetation Inspection and Mitigation – Additional ground and
        air inspection on selected circuits in high fire threat areas to further reduce
        the potential for changing forest conditions to result in vegetation and power
        line conflicts.




                                        AtchD-2
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 174 of 179


        2) Wild Land Urban Interface Protection – Additional VM inspections in Local
             Reliability Areas (LRA)5 and greater clearance of poles in high fire danger
             LRAs.
        3) Fuel Reduction and Emergency Response Access – Funding Fire Safe
             Councils to support fuel reduction in high fire danger areas around PG&E’s
             electric distribution facilities.
        4) Early Detection of Forest Disease/Infection – Forming cooperative
             information sharing with universities, California Department of Forestry and
             Fire Protection (CAL FIRE) and the USFS on forest health.
        5) Early Detection and Response to Wildfires – Funding fire lookouts, aerial
             patrols, and fire detection cameras located near PG&E’s electric distribution
             facilities.
    •   C4 – Non-Exempt Equipment Replacement: The planned replacement of
        equipment non-exempt from PRC 4292 requirements with exempt equipment.
        Exempt equipment is identified by CAL FIRE as having lower fire risk.
    •   C5 – Overhead Conductor Replacement: Programs under which overhead
        conductor is either proactively replaced through a targeted program or replaced
        after a failure occurs. Conductor replacement work in high-risk wildfire areas
        and conductor with higher likelihood of failure is prioritized.
    •   C6 – Animal Abatement: The installation of new equipment or retrofitting
        existing equipment with protection measures intended to reduce animal
        contacts. This includes avian protection on distribution and transmission poles,
        such as jumper covers, bushing covers, perch guards, or perching platforms.
    •   C7 – Protective Equipment: The installation of new equipment (e.g., fuses,
        reclosers, and SCADA installations) that isolates equipment when abnormal
        system conditions are detected.
    •   C8 – Overhead Equipment Replacement: Proactive identification and
        replacement of critical, deteriorating overhead distribution equipment, such as
        cross-arms, transformers, capacitors, reclosers, and switches. Equipment is
        identified through the Patrol and Inspections control (C1) or through ad hoc
        inspection.



5   LRAs are areas where primary responsibility to respond to fires rests with local authorities,
    e.g., fire departments.

                                             AtchD-3
    Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 175 of 179


    •   C9 – Deteriorated Pole Replacement: The identification and replacement of
        deteriorated wood distribution and transmission poles, including intrusive
        inspection work (pole test and treat) and replacement or remediation. GO 165
        mandates testing on a 20-year cycle depending on the installation date.
        PG&E’s program tests poles approximately every 10 years—exceeding the
        inspection cycle compliance requirements—and incorporates wood
        preservation practices that also go beyond compliance. These factors allow
        PG&E to identify and mitigate the decay of wood which reduces failures.
    •   C10 – Wood Pole Bridging: The installation of a wire which connects the
        through-bolt of all phases of a distribution wood pole in order to reduce the
        probability of a pole fire occurring due to current traveling through the wooden
        cross arms. These pole fires tend to occur after a light rain due to possibility of
        increased leakage currents through the insulators.
    •   C11 – Design Standards: The general standards for proper application of
        equipment for safe and reliable operation.
    •   C12 – Restoration, Operational Procedures and Training: The procedures
        contained in Utility Standard TD-1464S6 and Utility Bulletin TD-1464B-0017 for
        increased Wildfire controls when a FIA has a rating of Very High, Extreme, or
        Extreme Plus.




6   Utility Standard TD-1464S “Fire Danger Precautions in Hazardous Fire Areas” establishes
    precautions when working, travelling, or operating in hazardous fire areas.
7   Utility Bulletin TD-1464B-001 “Fire Index Patrol and Non-Reclose Process” contains
    PG&E’s reclosing device operating practices in effect in 2018.


                                          AtchD-4
Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 176 of 179




            PACIFIC GAS AND ELECTRIC COMPANY
                          ATTACHMENT E

        COST ESTIMATES FOR 2019 PLAN PROGRAMS
                                                                        Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 177 of 179



                                                                                     Attachment E: Cost Estimates for 2019 Plan Programs

                                                                                                                         Costs Currently                Identify any         Identify Any
                                                                                                                       Reflected in Revenue              Aspects of         Memorandum
                                                                                                                      Requirement? (Provide        Plan/Strategy and       Accounts Where        Previously
                                                                                           Estimated   Estimated    Decision Reference) If for          Associated             Costs of          Included in
                                                                                             Annual      Annual        Only Part of Budget,        Funding That Is or     Program/Strategy          RAMP?
                                                                           Asset              Cost:       Cost:     Identify the $ for that Part   Will Be Addressed      Are Being Tracked        (Provide     Evaluation   Assumptions
                                                                         Addressed:           2019        2019         and Explain Part Not          in Another Case       and Explain How       Reference)      Metric(s)    Underlying
  Plan                                                  Mapped           Pole, Line,         Capital    Expense      Previously Authorized (§      (Identify the Case)    Double Tracking Is      (§ 8386 (c)    (§ 8386       Metric (§
Section       Program/Strategy (§8386(c)(3))           Programs          Equipment          (1,000s)    (1,000s)              8386(j))                   (§ 8386(j))     Prevented (§ 8386(j))       (11))        (c)(4))     8386 (c)(4))
4         Wildfire Safety Strategy and Programs                                                                     Capital        Expense
                                                                        N/A -                                                                                                                    Not
4.0       PMO                                       PMO                                $500            $8,000        N             N               None                  FRMMA / WPMA                           N/A          N/A
                                                                        Operations                                                                                                               included
4.1       Operational Practices
                                                                                                                                                                                                 Yes, See
                                                    Reclose Blocking
4.1.1     Recloser Operations                                           All            -               -             N/A           N/A             None                  N/A                     Mitigation
                                                    (Manual)
                                                                                                                                                                                                 #M1            See
          Personnel Work Procedures in Conditions                       N/A -                                                                                                                    Not            Section 4,
4.1.2                                               N/A                                -               -             N/A           N/A             None                  N/A                                                 See Section
          of Elevated Fire Risk                                         Operations                                                                                                               included       Table 9:
                                                                                                                                                                                                                             4, Table 9:
                                                    Safety and                                                                                                                                                  2019
          Safety and Infrastructure Protection                          N/A -                                                                                                                    Not                         2019 Wildfire
4.1.3                                               Infrastructure                     $6,200          $12,300       N             N               None                  CEMA                                   Wildfire
          Teams                                                         Operations                                                                                                               included                    Safety Plan
                                                    Protection Team                                                                                                                                             Safety
                                                                                                                                                                                                                             Targets
                                                                                                                                                                                                                Plan
                                                                        N/A -                                                                                            Cap: FRMMA /            Not            Targets
4.1.4     Aviation Resources                        Aviation                           $2,100          $2,400        N             N               Cap: None
                                                                        Operations                                                                                       WPMA                    included
                                                                                                                                                   Exp: None
                                                                                                                                                                         Exp: CEMA
4.2       Wildfire Safety Inspection Programs
                                                                                                                    Partial,
                                                    Distribution                                                                   Partial, GRC
                                                                                       $220,000-       $130,000-    GRC 2017-                                                                    Not
4.2.1     WSIP, Distribution                        Inspection /        All                                                        2017-2019       None                  FRMMA / WPMA
                                                                                       $620,000        $200,000     2019                                                                         included
                                                    Repair                                                                         ($6M)
                                                                                                                    ($14M)                                                                                         See
                                                    Transmission                                                                                                                                                Section 4,       See
                                                                                       $282,000-       $162,000-                                                                                 Not
4.2.2     WSIP, Transmission                        Inspection /        All                                          N             N               TO                    N/A                                     Table 9:      Section 4,
                                                                                       $402,000        $167,000                                                                                  included
                                                    Repair                                                                                                                                                        2019       Table 9: 2019
                                                    Distribution                                                                                                                                                 Wildfire       Wildfire
                                                                                                                                   Partial, GRC
                                                    Substation                                         $1,000-                                                                                   Not              Safety      Safety Plan
                                                                        All            $2,000-                      N              2017-2019       None                  FRMMA / WPMA
                                                    Inspection /                                       $2,000                                                                                    included          Plan         Targets
                                                                                       $3,000                                      ($0.5M)
4.2.3     WSIP, Substation                          Repair                                                                                                                                                       Targets
                                                    Transmission
                                                                                                       $1,000-                                                                                   Not
                                                    Substation          All            –                            N/A            N               TO                    N/A
                                                                                                       $2,000                                                                                    included
                                                    Inspection/Repair
4.3       System Hardening
4.3.1     Pole Material                             Wildfire System     All            $236,900        –            Partial,       N/A             None                  FRMMA / WPMA            Partially,
                                                    Hardening                                                       GRC 2017-                                                                    See
                                                                                                                    2019 ($7M)                                                                   Mitigation     See
                                                                                                                                                                                                 M6, M7, M8     Section 4,
                                                                                                                                                                                                                             See Section
                                                                                                                                                                                                 & M9           Table 9:
                                                                                                                                                                                                                             4, Table 9:
4.3.2     Pole Materials (Transmission)             Light Duty Steel    Pole           $500            -             N             N/A             TO                    N/A                     Not            2019
                                                                                                                                                                                                                             2019 Wildfire
                                                    Poles for                                                                                                                                    included       Wildfire
                                                                                                                                                                                                                             Safety Plan
                                                    Transmission                                                                                                                                                Safety
                                                                                                                                                                                                                             Targets
4.3.2     Pole Loading and Replacement              Wildfire System     All            $236,900        –            Partial,       N/A             None                  FRMMA / WPMA            Partially,     Plan
          (Distribution)                            Hardening                                                       GRC 2017-                                                                    See            Targets
                                                                                                                    2019 ($7M)                                                                   Mitigation
                                                                                                                                                                                                 M6, M7, M8
                                                                                                                                                                                                 & M9



                                                                                                                   AtchE-1
                                                                        Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 178 of 179


                                                                                                                        Costs Currently               Identify any         Identify Any
                                                                                                                     Reflected in Revenue              Aspects of         Memorandum
                                                                                                                    Requirement? (Provide        Plan/Strategy and       Accounts Where         Previously
                                                                                        Estimated   Estimated     Decision Reference) If for          Associated             Costs of          Included in
                                                                                          Annual       Annual        Only Part of Budget,        Funding That Is or     Program/Strategy          RAMP?
                                                                            Asset          Cost:        Cost:     Identify the $ for that Part   Will Be Addressed      Are Being Tracked        (Provide     Evaluation   Assumptions
                                                                         Addressed:        2019         2019         and Explain Part Not          in Another Case       and Explain How        Reference)     Metric(s)    Underlying
  Plan                                                   Mapped          Pole, Line,      Capital    Expense       Previously Authorized (§      (Identify the Case)    Double Tracking Is      (§ 8386 (c)    (§ 8386       Metric (§
Section       Program/Strategy (§8386(c)(3))            Programs         Equipment       (1,000s)     (1,000s)              8386(j))                   (§ 8386(j))     Prevented (§ 8386(j))       (11))        (c)(4))     8386 (c)(4))
4.3.3     Conductor                                  Wildfire System    All            $236,900     –             Partial,       N/A             None                  FRMMA / WPMA            Partially,
                                                     Hardening                                                    GRC 2017-                                                                    See
                                                                                                                  2019 ($7M)                                                                   Mitigation
                                                                                                                                                                                               M6, M7, M8
                                                                                                                                                                                               & M9
4.3.4     System Protection                          Automation and     Equipment      $15,600      $300          Partial,       Partial, GRC    None                  FRMMA / WPMA            Not
                                                     Protection                                                   GRC 2017-      2017-2019                                                     included
                                                     (SCADA)                                                      2019 ($1M)
4.3.5     Equipment                                  Non‐exempt         Equipment      $71,600      –             * Program      Partial, GRC    None                  FRMMA / WPMA            Yes, See
                                                     Surge Arrester                                               shift to       2017-2019                                                     Mitigation
                                                     Replacement                                                  replace        ($6M)                                                         M5
                                                     Program                                                      therefore
                                                                                                                  cost
                                                                                                                  recorded in
                                                                                                                  Cap
4.4       Enhanced Vegetation Management
          Vegetation Trimming and Overhanging
4.4.1
          Tree Limbs
          High Fire-Threat District VM Inspection
4.4.2
          Strategy                                                                                                                                                                              Partially,
                                                     Enhanced
          Inspecting Trees with a Potential Strike                      N/A                                                                                                                        See
4.4.3                                                Vegetation                        –            $338,300       N/A           N               None                  FHPMA
          Path to Power Lines                                           Operations                                                                                                             Mitigation #   See
                                                     Management
4.4.4     At-risk Species Management                                                                                                                                                            M3 & M4       Section 4,
                                                                                                                                                                                                                           See Section
          Challenges Associated With Enhanced                                                                                                                                                                 Table 9:
4.4.5                                                                                                                                                                                                                      4, Table 9:
          Vegetation Management                                                                                                                                                                               2019
                                                                                                                                                                                                                           2019 Wildfire
4.4.6     Community and Environmental Impacts                                                                                                                                                                 Wildfire
                                                                                                                                                                                                                           Safety Plan
                                                     CEMA – Drought     N/A            –                                                                                                       Yes, See       Safety
Other     CEMA Costs                                                                                $85,900        N/A           N               None                  CEMA                                                Targets
                                                     Tree Mortality     Operations                                                                                                             C1             Plan
                                                     Sub Veg Mgt (T)-                  –                                                                                                                      Targets
                                                                        N/A                         $2,000 -                                                                                   Not
                                                     identified in                                                 N/A           N               TO                    N/A
                                                                        Operations                  $4,000                                                                                     included
                                                     WSIP
Other     Substation Vegetation Management
                                                     Sub Veg Mgt (D)-                  –                                         Partial, GRC
                                                                        N/A                         $4,000 -                                                                                   Not
                                                     identified in                                                 N/A           2017-2019       None                  FRMMA / WPMA
                                                                        Operations                  $5,000                                                                                     included
                                                     WSIP                                                                        ($0.2M)
4.5       Enhanced Situational Awareness
          Meteorological Operations and Advanced     See Programs       N/A            –            –                                                                                          Not
4.5.1                                                                                                              N/A           N               None                  N/A
          Situational Awareness                      Below              Operations                                                                                                             included
                                                                        N/A            –            –                                                                                          Not            See
4.5.2     Fire Spread Modeling                       See 4.5.5                                                     N/A           N               None                  N/A
                                                                        Operations                                                                                                             included       Section 4,
                                                                                                                                                                                                                           See Section
                                                     Expanded                                                                                                                                                 Table 9:
                                                                        N/A                                                                                                                    Not                         4, Table 9:
4.5.3     Weather Stations                           Weather Station                   $8,200       $300           N             N               None                  FRMMA / WPMA                           2019
                                                                        Operations                                                                                                             included                    2019 Wildfire
                                                     Deployment                                                                                                                                               Wildfire
                                                                                                                                                                                                                           Safety Plan
                                                                        N/A            –                                                                                                       Not            Safety
4.5.4     Camera Deployment Strategy                 Wildfire Cameras                               $4,600         N/A           N               None                  FRMMA / WPMA                                        Targets
                                                                        Operations                                                                                                             included       Plan
                                                     Satellite Fire                    –                                                                                                                      Targets
                                                                        N/A                                                                                                                    Not
4.5.5     Satellite Fire Detection Systems           Detection                                      $400           N/A           N               None                  FRMMA / WPMA
                                                                        Operations                                                                                                             included
                                                     System




                                                                                                                 AtchE-2
                                                                       Case 3:14-cr-00175-WHA Document 1004-1 Filed 02/06/19 Page 179 of 179


                                                                                                                    Costs Currently                Identify any         Identify Any
                                                                                                                  Reflected in Revenue              Aspects of         Memorandum
                                                                                                                 Requirement? (Provide        Plan/Strategy and       Accounts Where         Previously
                                                                                      Estimated   Estimated    Decision Reference) If for          Associated             Costs of          Included in
                                                                                        Annual      Annual        Only Part of Budget,        Funding That Is or     Program/Strategy          RAMP?
                                                                           Asset         Cost:       Cost:     Identify the $ for that Part   Will Be Addressed      Are Being Tracked        (Provide     Evaluation   Assumptions
                                                                        Addressed:       2019        2019         and Explain Part Not          in Another Case       and Explain How        Reference)     Metric(s)    Underlying
 Plan                                                   Mapped          Pole, Line,     Capital    Expense      Previously Authorized (§      (Identify the Case)    Double Tracking Is      (§ 8386 (c)    (§ 8386       Metric (§
Section        Program/Strategy (§8386(c)(3))          Programs         Equipment      (1,000s)    (1,000s)              8386(j))                   (§ 8386(j))     Prevented (§ 8386(j))       (11))        (c)(4))     8386 (c)(4))
                                                    SOPP Model         N/A                                                                                                                  Not
4.5.6     Storm Outage Prediction Model (SOPP)                                        –           $200          N/A           N               None                  FRMMA / WPMA
                                                    Automation         Operations                                                                                                           included
                                                    Wildfire Safety
                                                                       N/A                                                                                                                  Not
4.5.7     Wildfire Safety Operations Center         Operations                        $700        $15,900       N             N               None                  FRMMA / WPMA
                                                                       Operations                                                                                                           included
                                                    Center
                                                    Advanced Fire      N/A                                                                                                                  Not
Other     Advanced Fire Modeling                                                      –           $1,600        N/A           N               None                  FRMMA / WPMA
                                                    Modeling           Operations                                                                                                           included
4.6        Public Safety Power Safety Shutoff
4.6.1     PSPS Decision Factors
          Strategies to Enhance PSPS Efficiency
4.6.2                                               Public Safety      N/A                                                                                                                  Not               See
          While Reducing Associated Impacts                                           –           $16,500       N/A           N               None                  FRMMA / WPMA
                                                    Power Shutoff      Operations                                                                                                           included       Section 4,
4.6.3     PSPS Notification Strategies                                                                                                                                                                                  See Section
                                                                                                                                                                                                            Table 9:
4.6.4     Re-energization strategy                                                                                                                                                                                       4, Table 9:
                                                                                                                                                                                                             2019
          Impact Mitigation through System          Granular                                      –                                                                                         Not                         2019 Wildfire
4.6.2.1                                                                All            $5,200                    N             N/A             None                  FRMMA / WPMA                            Wildfire
          Sectionalizing                            Sectionalizing                                                                                                                          included                     Safety Plan
                                                                                                                                                                                                             Safety
                                                                                                  –                                                                                         Not                           Targets
4.6.2.2   Resilience Zones                          Resilience Zones   All            $10,600                   N             N/A             None                  FRMMA / WPMA                              Plan
                                                                                                                                                                                            included        Targets
                                                    N/A - Costs and                               –
                                                    program scope                                                                                                                           Not
4.6.2.3   Customer Services and Programs                               N/A            –                        N/A            N/A             None                  FRMMA / WPMA
                                                    are still being                                                                                                                         included
                                                    finalized
4.7       Alternative Technologies
                                                    Rapid Earth                                                                Yes,                                                                        See
          Rapid Earth Fault Current Limiter Pilot                                                                                                                                           Not
4.7.1                                               Current Fault      All            –           $7,000        N/A           Recovered       EPIC                  N/A                                    Section 4,
          Project                                                                                                                                                                           included                    See Section
                                                    Limiter                                                                   in EPIC                                                                      Table 9:
                                                                                                                                                                                                                        4, Table 9:
                                                    Enhanced Wire                                                                                                                           Not            2019
4.7.2     Enhanced Wires Down Detection Project                        Equipment      $2,100      $200          N             N               N                     FRMMA / WPMA                                        2019 Wildfire
                                                    Down Detection                                                                                                                          included       Wildfire
                                                                                                                                                                                                                        Safety Plan
                                                                                      –           –                                                                                                        Safety
                                                                                                                                                                                            Not                         Targets
4.7.3     Other Alternative Technologies            N/A                N/A                                      N/A           N/A             None                  N/A                                    Plan
                                                                                                                                                                                            included
                                                                                                                                                                                                           Targets
4.8       Post Incident Recovery, Restoration and Remediation
                                                                                      –           –                                                                                         Not
4.8.1     Post-Incident Recovery                    N/A                N/A                                      N/A           N/A             None                  N/A                                    N/A          N/A
                                                                                                                                                                                            included
                                                                                      –           –                                                                                         Not
4.8.2     Restoration                               N/A                N/A                                      N/A           N/A             None                  N/A                                    N/A          N/A
                                                                                                                                                                                            included
                                                                                      –           –                                                                                         Not
4.8.3     Remediation                               N/A                N/A                                      N/A           N/A             None                  N/A                                    N/A          N/A
                                                                                                                                                                                            included
Other     Support
                                                                       N/A -          $16,000 -   $13,000 -                                                                                 Not
Other     IT Costs                                  N/A                                                        N              Partial         TO                    FRMMA / WPMA                           N/A          N/A
                                                                       Operations     $33,000     $18,000                                                                                   included




                                                                                                              AtchE-3
